Name: 2006/580/EC: Council Decision of 12Ã June 2006 concerning the signing and conclusion of the Interim Agreement on trade and trade-related matters between the European Community, of the one part, and the Republic of Albania, of the other part
 Type: Decision
 Subject Matter: European construction;  international affairs;  Europe
 Date Published: 2006-09-01

 1.9.2006 EN Official Journal of the European Union L 239/1 COUNCIL DECISION of 12 June 2006 concerning the signing and conclusion of the Interim Agreement on trade and trade-related matters between the European Community, of the one part, and the Republic of Albania, of the other part (2006/580/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with Article 300(2), first subparagraph, and Article 300(3), first sentence thereof, Having regard to the proposal from the Commission, Whereas: (1) Pending the entry into force of the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Albania, of the other part, signed in Luxembourg on 12 June 2006, it is necessary to approve the Interim Agreement on trade and trade-related matters between the European Community, of the one part, and the Republic of Albania, of the other part. (2) The commercial provisions contained in the Agreement are of an exceptional nature, connected with the policy implemented within the framework of the Stabilisation and Association Process and will not constitute, for the European Union, any precedent in the commercial policy of the Community with regard to third countries other than those of the Western Balkans. (3) The Agreement should be signed and approved, HAS DECIDED AS FOLLOWS: Article 1 1. The Interim Agreement on trade and trade-related matters between the European Community, of the one part, and the Republic of Albania, of the other part (hereinafter referred to as the Agreement), the Annexes and Protocols annexed thereto, as well as the Declarations attached to the Final Act are hereby approved on behalf of the Community. 2. The texts referred to in paragraph 1 are attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered, on behalf of the Community, to sign the Agreement and deposit the instrument of approval provided for in Article 56 of the Agreement. Done at Luxembourg, 12 June 2006. For the Council The President U. PLASSNIK LIST OF ANNEXES Annex I  Albanian tariff concessions for Community industrial products Annex II(a)  Albanian tariff concessions for agricultural primary products originating in the Community (referred to in Article 27(3)(a)) Annex II(b)  Albanian tariff concessions for agricultural primary products originating in the Community (referred to in Article 27(3)(b)) Annex II(c)  Albanian tariff concessions for agricultural primary products originating in the Community (referred to in Article 27(3)(c)) Annex III  Community concessions for Albanian fish and fishery products Annex IV  Intellectual, industrial and commercial property rights ANNEX I (SAA Annex I) ALBANIAN TARIFF CONCESSIONS FOR COMMUNITY INDUSTRIAL PRODUCTS (referred to in Article 19) Duty rates will be reduced as follows:  on the date of entry into force of the Agreement, the import duty will be reduced to 80 % of the basic duty,  on 1 January of the first year following the date of entry into force of the Agreement, the import duty will be reduced to 60 % of the basic duty,  on 1 January of the second year following the date of entry into force of the Agreement, the import duty will be reduced to 40 % of the basic duty,  on 1 January of the third year following the date of entry into force of the Agreement, the import duty will be reduced to 20 % of the basic duty,  on 1 January of the fourth year following the date of entry into force of the Agreement, the import duty will be reduced to 10 % of the basic duty,  on 1 January of the fifth year following the date of entry into force of the Agreement, the remaining import duties will be abolished. HS 8+ Description of products 2501 00 91     Salt suitable for human consumption 2523 Portland cement, aluminous cement, slag cement, supersulphate cement and similar hydraulic cement, whether or not coloured or in the form of clinkers 2710 11 25      Other special spirits 2710 11 41         Motor spirits with a lead content not exceeding 0,013 g/l, with an octane number (RON) of less than 95 2710 11 70      Spirit-type jet fuel      Kerosene 2710 19 21       Jet fuel 2710 19 25       Other 2710 19 29      Other medium oils     Gas oils 2710 19 31      Gas oils for undergoing a specific process 2710 19 35      Gas oils for undergoing chemical transformation by a process, other than those specified in respect of subheading 2710 19 31      For other purposes: 2710 19 41       With a sulphur content not exceeding 0,05 % by weight 2710 19 45       With a sulphur content exceeding 0,05 % by weigh but not exceeding 0,2 % by weight 2710 19 49       Gas oils for other purposes, with a sulphur content exceeding 0,2 % by weight 2710 19 69       Fuel oils for other purposes, with a sulphur content exceeding 2,8 % by weight 2713 12 00  Petroleum coke, calcined 2713 20 00  Petroleum bitumen 2713 90  Other residues of petroleum oils or of oils obtained from bituminous minerals: 2713 90 10   For the manufacture of the products of heading No 2803 2713 90 90   Other 3103 10 10   Containing more than 35 % by weight of diphosphorus pentaoxide 3103 10 90   Other 3304 91 00   Powders, whether or not compressed 3304 99 00   Other 3305 10 00  Shampoos 3305 30 00  Hair lacquers 3305 90 10   Hair lotions 3305 90 90   Other 3306 10 00  Dentifrices 3307 10 00  Pre-shave, shaving or after-shave preparations 3307 20 00  Personal deodorants and antiperspirants 3401 11 00   Soap for toilet use (including medicated products) 3401 19 00   Other 3401 20 10   Soap in flakes, wafers, granules or powders 3401 20 90   Other 3402 20 20   Surface-active preparations 3402 20 90   Washing preparations and cleaning preparations 3402 90 10   Surface-active preparations 3405 20 00  Polishes, creams and similar preparations, for the maintenance of wooden furniture, floors or other woodwork 3405 30 00  Polishes and similar preparations for coachwork, other than metal polishes 3405 90 90   Other 3923 10 00  Boxes, cases, crates and similar articles  Sacks and bags (including cones): 3923 21 00   Of polymers of ethylene 3923 29   Of other plastics: 3923 29 10    Of polyvinyl chloride 3923 29 90    Other 3924 Tableware, kitchenware, other household articles and toilet articles, of plastics: 3924 10 00  Tableware and kitchenware 3924 90  Other:   Of regenerated cellulose: 3924 90 11    Sponges 3924 90 19    Other 3924 90 90   Other 3925 10 00  Reservoirs, tanks, vats and similar containers, of a capacity exceeding 300 litres 3926 Other articles of plastics and articles of other materials of headings 3901 to 3914  Retreaded tyres 4012 11 00   Of a kind used on motor cars (including station wagons and racing cars) 4012 12 00   Of the kind used on buses or lorries 4012 13 90    Other 4012 20 90   Other 4012 90 20   Solid or cushion tyres 6401 10  Footwear incorporating a protective metal toe-cap: 6401 10 10   With uppers of rubber 6401 10 90   With uppers of plastics  Other footwear: 6401 91   Covering the knee: 6401 91 10    Other footwear covering the knee with uppers of rubber 6401 91 90    Other footwear covering the knee with uppers of plastics 6401 92   Covering the ankle but not covering the knee: 6401 92 10    Other footwear covering the ankle but not covering the knee with uppers of rubber 6401 92 90    Other footwear covering the ankle but not covering the knee with uppers of plastics 6401 99   Other: 6401 99 10    Other footwear with uppers of rubber 6401 99 90    Other footwear with uppers of plastics 6402 99 50     Slippers and other indoor footwear 6404 19 90    Other 6404 20  Footwear with outer soles of leather or composition leather 6404 20 10   Slippers and other indoor footwear 6404 20 90   Other 6405 Other footwear: 6405 10  With uppers of leather or composition leather: 6405 10 10   Other footwear with uppers of leather or composition leather, with outer soles of wood or cork 6405 10 90   Other footwear with uppers of leather or composition leather, with outer soles of other materials 6405 20  With uppers of textile materials: 6405 20 10   With outer soles of wood or cork   With outer soles of other materials: 6405 20 91    Slippers and other indoor footwear 6405 20 99    Other 6405 90  Other 6405 90 10   With outer soles of rubber, plastics, leather or composition leather 6405 90 90   With outer soles of other materials 6406 Parts of footwear (including uppers whether or not attached to soles other than outer soles); removable in-soles, heel cushions and similar articles; gaiters, leggings and similar articles, and parts thereof: 640610  Uppers and parts thereof, other than stiffeners:   Of leather: 6406 10 11    Uppers 6406 10 19    Parts of uppers 6406 10 90   Of other materials 6904 Ceramic building bricks, flooring blocks, support or filler tiles and the like: 6904 10 00  Building bricks of ceramics 6904 90 00  Other 6905 Roofing tiles, chimney-pots, cowls, chimney liners, architectural ornaments and other ceramic constructional goods: 6905 10 00  Roofing tiles 6905 90 00  Other 6907 Unglazed ceramic flags and paving, hearth or wall tiles; unglazed ceramic mosaic cubes and the like, whether or not on a backing: 6908 Glazed ceramic flags and paving, hearth or wall tiles; glazed ceramic mosaic cubes and the like, whether or not on a backing: 7213 10 00  Containing indentations, ribs, grooves or other deformations produced during the rolling process (ECSC) 7213 91 10    Of a type used for concrete reinforcement 7213 91 20    Of a type used for tyre cord    Other 7213 91 41     Containing by weight 0,06 % or less of carbon 7213 91 49     Containing by weight more than 0,06 % but less than 0,25 % of carbon 7213 91 70     Containing by weight 0,25 % or more but not more than 0,75 % of carbon 7212 91 90     Containing by weight more than 0,75 % of carbon 7213 99   Other: 7213 99 10    Containing by weight less than 0,25 % of carbon 7214 10 00  Forged 7214 20 00  Containing indentations, ribs, grooves or other deformations produced during the rolling process or twisted after rolling 7214 91 10    Containing by weight less than 0,25 % of carbon 7214 91 90    Containing by weight 0,25 % or more of carbon (ECSC) 7214 99   Other:    Containing by weight less than 0,25 % of carbon: 7214 99 10     Of a type used for concrete reinforcement     Other, of circular cross-section measuring in diameter: 7214 99 31      80 mm or more 7214 99 39      Less than 80 mm 7214 99 50     Other    Containing by weight 0,25 % or more but less than 0,6 % of carbon:     Of a circular cross-section measuring in diameter: 7214 99 61      80 mm or more 7214 99 69      Less than 80 mm 7214 99 80     Other 7214 99 90    Containing by weight 0,6 % or more of carbon 7306 60 31     Not exceeding 2 mm 7306 60 39     Exceeding 2 mm 7306 60 90    Of other sections 7306 90 00  Other 7326 90 97 00    Other 7408 11 00   Of which the maximum cross-sectional dimension exceeds 6 mm 7408 19   Other: 7408 19 10    Of which the maximum cross-sectional dimension exceeds 0,5 mm 7408 19 90    Of which the maximum cross-sectional dimension does not exceed 0,5 mm 7413 00 91   Of refined copper 8544 Insulated (including enamelled or anodised) wire, cable (including co-axial cable) and other insulated electric conductors, whether or not fitted with connectors; optical fibre cables, made up of individually sheathed fibres, whether or not assembled with electric conductors or fitted with connectors:  Winding wire: 854411   Of copper: 8544 11 10    Lacquered or enamelled 8544 11 90    Other 8544 19   Other: 8544 19 10    Lacquered or enamelled 8544 19 90    Other 8544 20 00  Co-axial cable and other co-axial electric conductors 8544 59 10    Wire and cables, with individual conductor wires of a diameter exceeding 0,51 mm    Other 8544 59 20     For a voltage of 1 000 V 8544 59 80     For a voltage exceeding 80 V but less than 1 000 V 8544 60  Other electric conductors, for a voltage exceeding 1 000 volts: 8544 60 10   With copper conductors 8544 60 90   With other conductors 9403 30  Wooden furniture of a kind used in offices:   Not exceeding 80 cm in height: 9403 30 11    Desks 9403 30 19    Other   Exceeding 80 cm in height: 9403 30 91    Cupboards with doors, shutters or flaps; filing, card-index and other cabinets 9403 30 99    Other 9403 40  Wooden furniture of a kind used in the kitchen: 9403 40 10   Fitted kitchen units 9403 40 90   Other 9403 60 30   Wooden furniture of a kind used in shops ANNEX II(a) (SAA Annex II(a)) ALBANIAN TARIFF CONCESSIONS FOR AGRICULTURAL PRIMARY PRODUCTS ORIGINATING IN THE COMMUNITY (referred to in Article 27(3)(a)) Duty-free for unlimited quantities from the date of entry into force of the Agreement HS Code (1) Description 0101.10.10 PURE-BRED BREEDING HORSES 0101.10.90 PURE-BRED BREEDING ASSES 0102.10.10 PURE-BRED BREEDING HEIFERS FEMALE BOVINES THAT HAVE NEVER CALVED, FOR BREEDING PURPOSES 0102.10.30 PURE-BRED BREEDING COWS (EXCL. HEIFERS) FEMALE BOVINES FOR BREEDING PURPOSES 0102.10.90 PURE-BRED BREEDING BOVINES (EXCL. HEIFERS AND COWS) 0102.90.29 LIVE DOMESTIC BOVINES OF A WEIGHT OF > 80 KG AND <= 160 KG (EXCL. ANIMALS FOR SLAUGHTER AND PURE BRED BREEDING ANIMALS) 0103.10.00 PURE-BRED BREEDING SWINE 0103.91.10 DOMESTIC SWINE, WEIGHING < 50 KG (EXCL. PURE-BRED FOR BREEDING) 0103.91.90 LIVE NON-DOMESTIC SWINE, WEIGHING < 50 KG 0103.92.11 LIVE SOWS, HAVING FARROWED AT LEAST ONCE, WEIGHING >= 160 KG (EXCL. PURE-BRED FOR BREEDING) 0103.92.19 LIVE DOMESTIC SWINE, WEIGHING >= 50 KG (EXCL. SOWS HAVING FARROWED AT LEAST ONCE AND WEIGHING >= 160 KG, AND THOSE PURE-BRED FOR BREEDING) 0103.92.90 LIVE NON-DOMESTIC SWINE, WEIGHING >= 50 KG 0104.10.10 PURE-BRED SHEEP FOR BREEDING 0104.10.30 LAMBS SHEEP UP TO A YEAR OLD (EXCL. PURE-BRED BREEDING ANIMALS) 0104.10.80 LIVE SHEEP (EXCL. LAMBS AND PURE-BRED BREEDING ANIMALS) 0104.20.10 PURE-BRED BREEDING GOATS 0104.20.90 LIVE GOATS (EXCL. PURE-BRED FOR BREEDING) 0105.11.11 GRANDPARENT AND PARENT FEMALE CHICKS OF POULTRY LAYING STOCKS OF A WEIGHT OF <= 185 G 0105.11.19 GRANDPARENT AND PARENT FEMALE CHICKS POULTRY OF A WEIGHT OF<= 185 G (EXCL. LAYING STOCKS) 0105.11.91 LIVE LAYING STOCKS POULTRY OF A WEIGHT OF <= 185 G (EXCL. GRANDPARENT AND PARENT FEMALE CHICKS) 0105.11.99 LIVE HENS POULTRY OF A WEIGHT OF <= 185 G (EXCL. TURKEYS, GUINEA FOWLS, GRANDPARENT AND PARENT FEMALE CHICKS AND LAYING STOCKS) 0105.12.00 LIVE DOMESTIC TURKEYS, WEIGHING <= 185 G 0105.19.20 LIVE DOMESTIC GEESE, WEIGHING <= 185 G 0105.19.90 LIVE DOMESTIC DUCKS AND GUINEA FOWLS, WEIGHING =< 185 G 0105.92.00 LIVE FOWLS OF THE SPECIES GALLUS DOMESTICUS, WEIGHING > 185 G BUT <= 2 KG 0106.11.00 LIVE PRIMATES 0106.19.10 LIVE DOMESTIC RABBITS 0106.19.90 LIVE MAMMALS (EXCL. PRIMATES, WHALES, DOLPHINS AND PURPOISES MAMMALS OF THE ORDER CETACEA, MANATEES AND DUGONGS MAMMALS OF THE ORDER SIRENIA, HORSES, ASSES, MULES, HINNIES, BOVINES, PIGS, SHEEP, GOATS AND DOMESTIC RABBITS) 0106.20.00 LIVE REPTILES E.G. SNAKES, TURTLES, ALLIGATORS, CAYMANS, IGUANAS, GAVIALS AND LIZARDS 0106.31.00 LIVE BIRDS OF PREY 0106.32.00 LIVE PSITTACIFORMES INCL. PARROTS, PARRAKEETS, MACAWS AND COCKATOOS 0106.39.10 LIVE PIGEONS 0106.39.90 LIVE BIRDS (EXCL. BIRDS OF PREY, PSITTACIFORMES INCL. PARROTS, PARRAKEETS, MACAWS AND COCKATOOS AND PIGEONS) 0106.90.00 LIVE ANIMALS (EXCL. MAMMALS, REPTILES, BIRDS, FISH, CRUSTACEANS, MOLLUSCS AND OTHER AQUATIC INVERTEBRATES AND CULTURES OF MICRO.ORGANISMS, ETC.) 0205.00.11 MEAT OF HORSES, FRESH OR CHILLED 0205.00.19 MEAT OF HORSES, FROZEN 0205.00.20 FRESH OR CHILLED MEAT 0205.00.80 FROZEN MEAT OF HORSES 0205.00.90 MEAT OF ASSES, MULES OR HINNIES, FRESH, CHILLED OR FROZEN 0206.10.10 FRESH OR CHILLED EDIBLE BOVINE OFFAL FOR MANUFACTURE OF PHARMACEUTICAL PRODUCTS 0206.29.10 FROZEN EDIBLE BOVINE OFFAL FOR MANUFACTURE OF PHARMACEUTICAL PRODUCTS (EXCL. TONGUES AND LIVERS) 0206.30.00 FRESH OR CHILLED EDIBLE 0206.41.00 FROZEN EDIBLE LIVERS 0206.80.10 FRESH OR CHILLED EDIBLE OFFAL OF SHEEP, GOATS, HORSES, ASSES, MULES AND HINNIES, FOR MANUFACTURE OF PHARMACEUTICAL PRODUCTS 0206.90.10 FROZEN EDIBLE OFFAL OF SHEEP, GOATS, HORSES, MULES AND HINNIES, FOR MANUFACTURE OF PHARMACEUTICAL PRODUCTS 0404.10.02 WHEY AND MODIFIED WHEY, IN POWDER, GRANULES OR OTHER SOLID FORMS, WITHOUT ADDED SUGAR OR OTHER SWEETENING MATTER, OF A PROTEIN CONTENT 'NITROGEN CONTENT X 6,38' OF <= 15 % BY WEIGHT AND A FAT CONTENT, BY WEIGHT, OF < 1,5 % 0404.10.04 WHEY AND MODIFIED WHEY, IN POWDER, GRANULES OR OTHER SOLID FORMS, WITHOUT ADDED SUGAR OR OTHER SWEETENING MATTER, OF A PROTEIN CONTENT 'NITROGEN CONTENT X 6,38' OF <= 15 % BY WEIGHT AND A FAT CONTENT, BY WEIGHT, OF > 1,5 AND <= 27 % 0404.10.06 WHEY AND MODIFIED WHEY, IN POWDER, GRANULES OR OTHER SOLID FORMS, WITHOUT ADDED SUGAR OR OTHER SWEETENING MATTER, OF A PROTEIN CONTENT 'NITROGEN CONTENT X 6,38' OF <= 15 % BY WEIGHT AND A FAT CONTENT, BY WEIGHT, OF > 27 % 0404.10.12 WHEY AND MODIFIED WHEY, IN POWDER, GRANULES OR OTHER SOLID FORMS, WITHOUT ADDED SUGAR OR OTHER SWEETENING MATTER, OF A PROTEIN CONTENT 'NITROGEN CONTENT X 6,38' OF > 15 % BY WEIGHT AND A FAT CONTENT, BY WEIGHT, OF <= 1,5 % 0404.10.14 WHEY AND MODIFIED WHEY, IN POWDER, GRANULES OR OTHER SOLID FORMS, WITHOUT ADDED SUGAR OR OTHER SWEETENING MATTER, OF A PROTEIN CONTENT 'NITROGEN CONTENT X 6,38' OF > 15 % BY WEIGHT AND A FAT CONTENT, BY WEIGHT, OF > 1,5 % AND <= 27 % 0404.10.16 WHEY AND MODIFIED WHEY, IN POWDER, GRANULES OR OTHER SOLID FORMS, WITHOUT ADDED SUGAR OR OTHER SWEETENING MATTER, OF A PROTEIN CONTENT 'NITROGEN CONTENT X 6,38' OF > 15 % BY WEIGHT AND A FAT CONTENT, BY WEIGHT, OF > 27 % 0407.00.11 TURKEY OR GOOSE EGGS FOR HATCHING 0407.00.19 POULTRY EGGS FOR HATCHING (EXCL. TURKEY OR GOOSE) 0410.00.00 TURTLES' EGGS, BIRDS' NESTS AND OTHER EDIBLE PRODUCTS OF ANIMAL ORIGIN N.E.S. 0504.00.00 GUTS, BLADDERS AND STOMACHS OF ANIMALS OTHER THAN FISH, WHOLE AND PIECES THEREOF 0601.10.10 DORMANT HYACINTH BULBS 0601.10.20 DORMANT NARCISSI BULBS 0601.10.30 DORMANT TULIP BULBS 0601.10.40 DORMANT GLADIOLI BULBS 0601.10.90 DORMANT BULBS, TUBERS, TUBEROUS ROOTS, CORMS, CROWNS AND RHIZOMES (EXCL. THOSE USED FOR HUMAN CONSUMPTION, HYACINTH, NARCISSI, TULIP, GLADIOLI AND CHICORY PLANTS AND ROOTS) 0601.20.10 CHICORY PLANTS AND ROOTS (EXCL. CHICORY ROOTS OF THE VARIETY CICHORIUM INTYBUS SATIVUM) 0601.20.30 ORCHID, HYACINTH, NARCISSI AND TULIP BULBS, IN GROWTH OR IN FLOWER 0601.20.90 BULBS, TUBERS, TUBEROUS ROOTS, CORMS, CROWNS AND RHIZOMES, IN GROWTH OR IN FLOWER (EXCL. THOSE USED FOR HUMAN CONSUMPTION, ORCHIDS, HYACINTHS, NARCISSI, TULIPS AND CHICORY PLANTS AND ROOTS) 0602.10.90 UNROOTED CUTTINGS AND SLIPS (EXCL. VINES) 0602.20.90 TREES, SHRUBS AND BUSHES, GRAFTED OR NOT, OF KINDS WHICH BEAR EDIBLE FRUIT OR NUTS (EXCL. VINE SLIPS) 0602.30.00 RHODODENDRONS AZALEAS, GRAFTED OR NOT 0602.40.10 ROSES, GRAFTED OR NOT 0602.40.90 BUDDED OR GRAFTED ROSES 0602.90.10 MUSHROOM SPAWN 0602.90.20 PINEAPPLE PLANTS 0602.90.30 VEGETABLE AND STRAWBERRY PLANTS 0602.90.41 LIVE FOREST TREES 0602.90.45 OUTDOOR ROOTED CUTTINGS AND YOUNG PLANTS OF TREES, SHRUBS AND BUSHES (EXCL. FRUIT, NUT AND FOREST TREES) 0602.90.49 OUTDOOR TREES, SHRUBS AND BUSHES, INCL. THEIR ROOTS (EXCL. CUTTINGS, SLIPS AND YOUNG PLANTS, AND FRUIT, NUT AND FOREST TREES) 0602.90.51 PERENNIAL OUTDOOR PLANTS 0602.90.59 LIVE PERENNIAL OUTDOOR PLANTS INCL. THEIR ROOTS N.E.S. 0602.90.70 INDOOR ROOTED CUTTINGS AND YOUNG PLANTS (EXCL. CACTI) 0602.90.91 INDOOR FLOWERING PLANTS WITH BUDS OR FLOWERS (EXCL. CACTI) 0602.90.99 LIVE INDOOR PLANTS AND CACTI (EXCL. ROOTED CUTTINGS, YOUNG PLANTS AND FLOWERING PLANTS WITH BUDS OR FLOWERS) 0701.10.00 SEED POTATOES 0703.20.00 GARLIC, FRESH OR CHILLED 0705.21.00 FRESH OR CHILLED WITLOOF CHICORY 0706.90.30 FRESH OR CHILLED HORSERADISH 0709.51.00 FRESH OR CHILLED MUSHROOMS OF THE GENUS AGARICUS 0709.59.10 FRESH OR CHILLED CHANTERELLES 0709.59.30 FRESH OR CHILLED FLAP MUSHROOMS 0709.59.90 FRESH OR CHILLED EDIBLE MUSHROOMS (EXCL. CHANTERELLES, FLAP MUSHROOMS, MUSHROOMS OF THE GENUS AGARICUS AND TRUFFLES) 0711.51.00 MUSHROOMS OF THE GENUS AGARICUS, PROVISIONALLY PRESERVED, E.G., BY SULPHUR DIOXIDE GAS, IN BRINE, IN SULPHUR WATER OR IN OTHER PRESERVATIVE SOLUTIONS, BUT UNSUITABLE IN THAT STATE FOR IMMEDIATE CONSUMPTION' 0711.90.10 FRUITS OF GENUS CAPSICUM OR PIMENTA PROVISIONALLY PRESERVED, BUT UNSUITABLE IN THAT STATE FOR IMMEDIATE CONSUMPTION (EXCL. SWEET PEPPER) 0711.90.50 ONIONS PROVISIONALLY PRESERVED, E.G. BY SULPHUR DIOXIDE GAS, IN BRINE, IN SULPHUR WATER OR IN OTHER PRESERVATIVE SOLUTIONS, BUT UNSUITABLE IN THAT STATE FOR IMMEDIATE CONSUMPTION 0711.90.80 VEGETABLES PROVISIONALLY PRESERVED, E.G., BY SULPHUR DIOXIDE GAS, IN BRINE, IN SULPHUR WATER OR IN OTHER PRESERVATIVE SOLUTIONS, BUT UNSUITABLE IN THAT STATE FOR IMMEDIATE CONSUMPTION (EXCL. OLIVES, CAPERS, CUCUMBERS AND GHERKINS, MUSHROOMS, TRUFFLES) 0712.31.00 DRIED MUSHROOMS OF THE GENUS AGARICUS, WHOLE, CUT, SLICED, BROKEN OR IN POWDER, BUT NOT FURTHER PREPARED 0712.32.00 DRIED WOOD EARS AURICULARIA SPP., WHOLE, CUT, SLICED, BROKEN OR IN POWDER, BUT NOT FURTHER PREPARED 0712.33.00 DRIED JELLY FUNGI TREMELLA SPP., WHOLE, CUT, SLICED, BROKEN OR IN POWDER, BUT NOT FURTHER PREPARED 0712.39.00 DRIED MUSHROOMS AND TRUFFLES, WHOLE, CUT, SLICED, BROKEN OR IN POWDER, BUT NOT FURTHER PREPARED (EXCL. MUSHROOMS OF THE GENUS AGARICUS, WOOD EARS AURICULARIA SPP. AND JELLY FUNGI TREMELLA SPP.)' 0713.10.10 PEAS, PISUM SATIVUM, DRIED AND SHELLED, FOR SOWING 0713.33.10 DRIED, SHELLED KIDNEY BEANS PHASEOLUS VULGARIS, FOR SOWING 0713.40.00 DRIED, SHELLED LENTILS, WHETHER OR NOT SKINNED OR SPLIT 0713.50.00 DRIED, SHELLED BROAD BEANS VICIA FABA VAR. MAJOR AND HORSE BEANS VICIA FABA VAR. EQUINA AND VICIA FABA VAR. MINOR, WHETHER OR NOT SKINNED OR SPLIT 0713.90.00 DRIED, SHELLED LEGUMINOUS VEGETABLES 0713.90.10 DRIED, SHELLED LEGUMINOUS VEGETABLES, FOR SOWING (EXCL. PEAS, CHICKPEAS, BEANS, LENTILS, BROAD BEANS AND HORSE BEANS) 0713.90.90 DRIED, SHELLED LEGUMINOUS VEGETABLES, WHETHER OR NOT SKINNED OR SPLIT (EXCL. FOR SOWING AND PEAS, CHICKPEAS, BEANS, LENTILS, BROAD BEANS AND HORSE BEANS) 0714.10.10 PELLETS OF MANIOC FLOUR AND MEAL 0714.10.91 FRESH AND WHOLE OR WITHOUT SKIN AND FROZEN MANIOC, WHETHER OR NOT SLICED, FOR HUMAN CONSUMPTION, IN PACKINGS =< 28 KG 0714.10.99 FRESH OR DRIED WHOLE OR SLICED MANIOC (EXCL. 0714.10.10 AND 0714.10.91) 0714.20.10 SWEET POTATOES, FRESH, WHOLE, FOR HUMAN CONSUMPTION 0714.20.90 SWEET POTATOES, DRIED 0714.90.11 FRESH AND WHOLE OR WITHOUT SKIN AND FROZEN ARROWROOT, SALEP AND SIMILAR ROOTS AND TUBERS (EXCL. MANIOC AND SWEET PATATOES) WITH HIGH STARCH CONTENT, WETHER OR NOT SLICED, FOR HUMAN CONSUMPTION, IN PACKINGS =< 28 KG 0714.90.19 ARROWROOT, SALEP AND SIMILAR ROOTS AND TUBERS (EXCL. MANIOC AND SWEET POTATOES) WITH HIGH STARCH CONTENT, (EXCL. 0714.90.11) 0714.90.90 ROOTS AND TUBERS WITH HIGH STARCH OR INULIN CONTENT (EXCL. 0714.10.10 TO 0714.90.10) 0801.22.00 FRESH OR DRIED BRAZIL NUTS, SHELLED 0802.11.10 FRESH OR DRIED BITTER ALMONDS IN SHELL 0802.11.90 FRESH OR DRIED ALMONDS IN SHELL (EXCL. BITTER) 0802.12.10 FRESH OR DRIED BITTER ALMONDS, SHELLED 0802.12.90 FRESH OR DRIED ALMONDS, SHELLED (EXCL. BITTER) 0802.90.20 FRESH OR DRIED ARECA BETEL, COLA AND PECANS, WHETHER OR NOT SHELLED OR PEELED 0802.90.50 PINE NUTS, FRESH OR DRIED, WHETHER OR NOT SHELLED OR PEELED 0802.90.60 MACADAMIA NUTS, FRESH OR DRIED, WHETHER OR NOT SHELLED OR PEELED 0803.00.90 DRIED BANANAS, INCL. PLANTAINS 0804.40.00 FRESH OR DRIED AVOCADOS 0805.40.00 FRESH OR DRIED GRAPEFRUIT 0805.90.00 FRESH OR DRIED CITRUS FRUIT (EXCL. ORANGES, LEMONS CITRUS LIMON, CITRUS LIMONUM, LIMES CITRUS AURANTIFOLIA, CITRUS LATIFOLIA, GRAPEFRUIT, MANDARINS, INCL. TANGERINES AND SATSUMAS, CLEMENTINES, WILKINGS AND SIMILAR CITRUS HYBRIDS) 0806.20.11 CURRANTS, IN IMMEDIATE CONTAINERS OF NET CAPACITY OF =< 2 KG 0806.20.12 SULTANAS, IN IMMEDIATE CONTAINERS OF NET CAPACITY =< 2 KG 0806.20.18 DRIED GRAPES, (EXCL. CURRANTS AND SULTANAS), IN IMMEDIATE CONTAINERS OF NET CAPACITY =< 2 KG 0806.20.91 CURRANTS, IN IMMEDIATE CONTAINERS OF NET CAPACITY OF > 2 KG 0806.20.92 SULTANAS, IN IMMEDIATE CONTAINERS OF NET CAPACITY > 2 KG 0806.20.98 DRIED GRAPES, (EXCL. CURRANTS AND SULTANAS), IN IMMEDIATE CONTAINERS OF NET CAPACITY > 2 KG 0810.30.30 FRESH RED CURRANTS 0810.40.10 FRESH COWBERRIES, FOXBERRIES OR MOUNTAIN CRANBERRIES 0810.60.00 FRESH DURIANS 0811.20.11 RASPBERRIES, BLACKBERRIES, MULBERRIES, LOGANBERRIES, BLACK, WHITE OR RED CURRANTS AND GOOSEBERRIES, UNCOOKED OR COOKED BY STEAMING OR BOILING IN WATER, SWEETENED, WITH SUGAR CONTENT OF > 13 %, FROZEN 0811.20.19 RASPBERRIES, BLACKBERRIES, MULBERRIES, LOGANBERRIES, BLACK, WHITE OR RED CURRANTS AND GOOSEBERRIES, UNCOOKED OR COOKED BY STEAMING OR BOILING IN WATER, SWEETENED, WITH SUGAR CONTENT OF =< 13 %, FROZEN 0811.20.39 BLACK CURRANTS, UNCOOKED OR COOKED BY STEAMING OR BOILING IN WATER, FROZEN, UNSWEETENED 0811.90.11 GUAVAS, MANGOES, MANGOSTEENS, PAPAWS 'PAPAYAS', TAMARINDS, CASHEW APPLES, LYCHEES, JACKFRUIT, SAPODILLO PLUMS, PASSION FRUIT, CARAMBOLA, PITAHAYA, COCONUTS, CASHEW NUTS, BRAZIL NUTS, ARECA BETEL NUTS, COLA NUTS AND MACADAMIA NUTS, UNCOOKED OR COOKED 0811.90.31 GUAVAS, MANGOES, MANGOSTEENS, PAPAWS PAPAYAS, TAMARINDS, CASHEW APPLES, LYCHEES, JACKFRUIT, SAPODILLO PLUMS, PASSION FRUIT, CARAMBOLA, PITAHAYA, COCONUTS, CASHEW NUTS, BRAZIL NUTS, ARECA 'BETEL' NUTS, COLA NUTS AND MACADAMIA NUTS, UNCOOKED OR COOKED 0812.90.10 APRICOTS, PROVISIONALLY PRESERVED, BUT UNSUITABLE IN THAT STATE FOR IMMEDIATE CONSUMPTION 0812.90.30 PAWPAWS, PROVISIONALLY PRESERVED, BUT UNSUITABLE IN THAT STATE FOR IMMEDIATE CONSUMPTION 0812.90.40 FRUIT OF SPECIES VACCINIUM MYRTILLUS, PROVISIONALLY PRESERVED, BUT UNSUITABLE IN THAT STATE FOR IMMEDIATE CONSUMPTION 0812.90.50 BLACK CURRANTS, PROVISIONALLY PRESERVED, BUT UNSUITABLE IN THAT STATE FOR IMMEDIATE CONSUMPTION 0812.90.60 RASPBERRIES, PROVISIONALLY PRESERVED, BUT UNSUITABLE IN THAT STATE FOR IMMEDIATE CONSUMPTION 0812.90.70 GUAVAS, MANGOES, MANGOSTEENS, TAMARINDS, CASHEW APPLES, LYCHEES, JACKFRUIT, SAPODILLO PLUMS, PASSION FRUIT, CARAMBOLA, PITAHAYA, COCONUTS, CASHEW NUTS, BRAZIL NUTS, ARECA BETEL NUTS, COLA NUTS AND MACADAMIA NUTS, UNSUITABLE FOR IMMEDIATE CONSUMPTION 0813.50.19 MIXTURES OF DRIED APRICOTS, APPLES, PEACHES, INCL. NECTARINES, PEARS, PAWPAWS, OR OTHER DRIED FRUITS N.E.S., INCLUDING PRUNES (EXCL. MIXTURES OF NUTS) 0813.50.31 MIXTURES EXCLUSIVELY OF COCONUTS, CASHEW NUTS, BRAZIL NUTS, ARECA BETEL NUTS, COLA NUTS AND MACADAMIA NUTS 0813.50.39 MIXTURES EXCLUSIVELY OF EDIBLE NUTS IN HEADINGS 0801 AND 0802 (EXCL. COCONUTS, CASHEW NUTS, BRAZIL NUTS, ARECA `BETEL NUTS, COLA NUTS AND MACADAMIA NUTS 0813.50.91 MIXTURES OF DRIED FRUITS N.E.S. (EXCL. PRUNES OR FIGS) 0814.00.00 PEEL OF CITRUS FRUIT OR MELONS, INCL. WATERMELONS, FRESH, FROZEN, DRIED OR PROVISIONALLY PRESERVED IN BRINE, OR IN WATER WITH OTHER ADDITIVES 0901.90.10 COFFEE HUSKS AND SKINS 0908.10.00 NUTMEG 0908.20.00 MACE 0908.30.00 CARDAMOMS 1001.90.10 SPELT FOR SOWING 1006.10.10 RICE IN HUSK FOR SOWING 1006.10.21 ROUND GRAIN RICE IN HUSK, PARBOILED 1006.10.23 MEDIUM GRAIN RICE IN HUSK, PARBOILED 1006.10.25 LONG GRAIN RICE IN HUSK, LENGTH/WIDTH RATIO >2 BUT <3, PARBOILED 1006.10.27 LONG GRAIN RICE IN HUSK, LENGTH/WIDTH RATIO >=3, PARBOILED 1006.10.92 ROUND GRAIN RICE IN HUSK, (EXCL. PARBOILED AND THAT FOR SOWING) 1006.10.94 MEDIUM GRAIN RICE IN HUSK, (EXCL. PARBOILED AND THAT FOR SOWING) 1006.10.96 LONG GRAIN RICE IN HUSK, LENGTH/WIDTH RATIO >2 BUT <3, (EXCL. PARBOILED AND THAT FOR SOWING) 1006.10.98 LONG GRAIN RICE IN HUSK, LENGTH/WIDTH RATIO >=3, (EXCL. PARBOILED AND THAT FOR SOWING) 1006.20.11 ROUND GRAIN HUSKED .BROWNRICE, PARBOILED 1006.20.13 MEDIUM GRAIN HUSKED .BROWNRICE, PARBOILED 1006.20.15 LONG GRAIN HUSKED .BROWNRICE, LENGTH/WIDTH RATIO >2 BUT <3, PARBOILED 1006.20.17 LONG GRAIN HUSKED .BROWNRICE, LENGTH/WIDTH RATIO >=3, PARBOILED 1006.20.92 ROUND GRAIN HUSKED .BROWNRICE, (EXCL. PARBOILED) 1006.20.94 MEDIUM GRAIN HUSKED .BROWNRICE, (EXCL. PARBOILED) 1006.20.96 LONG GRAIN HUSKED .BROWNRICE, LENGTH/WIDTH RATIO >2 BUT <3, (EXCL. PARBOILED) 1006.20.98 LONG GRAIN HUSKED .BROWNRICE, LENGTH/WIDTH RATIO >=3 (EXCL. PARBOILED) 1006.30.21 SEMI MILLED ROUND GRAIN RICE, PARBOILED 1006.30.23 SEMI MILLED MEDIUM GRAIN RICE, PARBOILED 1006.30.25 SEMI MILLED LONG GRAIN RICE, LENGTH/WIDTH RATIO >2 BUT <3, PARBOILED 1006.30.27 SEMI MILLED LONG GRAIN RICE, LENGTH/WIDTH RATIO >=3, PARBOILED 1006.30.42 SEMI MILLED ROUND GRAIN RICE, (EXCL. PARBOILED) 1006.30.44 SEMI MILLED MEDIUM GRAIN RICE, (EXCL. PARBOILED) 1006.30.46 SEMI MILLED LONG GRAIN RICE, LENGTH/WIDTH RATIO >2 BUT <3, (EXCL. PARBOILED) 1006.30.48 SEMI MILLED LONG GRAIN RICE, LENGTH/WIDTH RATIO >3, (EXCL. PARBOILED) 1006.30.61 WHOLLY MILLED ROUND GRAIN RICE, PARBOILED 1006.30.63 WHOLLY MILLED MEDIUM GRAIN RICE, PARBOILED 1006.30.65 WHOLLY MILLED LONG GRAIN RICE, LENGTH/WIDTH RATIO >2 BUT <3, PARBOILED 1006.30.67 WHOLLY MILLED LONG GRAIN RICE, LENGTH/WIDTH RATIO >=3, PARBOILED 1006.30.92 WHOLLY MILLED ROUND GRAIN RICE, (EXCL. PARBOILED) 1006.30.94 WHOLLY MILLED MEDIUM GRAIN RICE, (EXCL. PARBOILED) 1006.30.96 WHOLLY MILLED LONG GRAIN RICE, LENGTH/WIDTH >2 BUT <3, (EXCL. PARBOILED) 1006.30.98 WHOLLY MILLED LONG GRAIN RICE, LENGTH/WIDTH RATIO >= 3, (EXCL. PARBOILED) 1006.40.00 BROKEN RICE 1007.00.10 HYBRID GRAIN SORGHUM, FOR SOWING 1007.00.90 GRAIN SORGHUM (EXCL. HYBRID FOR SOWING) 1008.10.00 BUCKWHEAT 1008.20.00 MILLET (EXCL. GRAIN SORGHUM) 1008.30.00 CANARY SEED 1008.90.10 TRITICALE 1008.90.90 CEREALS (EXCL. WHEAT AND MESLIN, RYE, BARLEY, OATS, MAIZE, RICE, BUCKWHEAT, MILLET, CANARY SEED, TRITICALE AND GRAIN SORGHUM) 1102.90.30 OAT FLOUR 1103.19.10 RYE GROATS AND MEAL 1103.19.30 BARLEY GROATS AND MEAL 1103.19.40 GROATS AND MEAL OF OATS 1103.19.50 RICE GROATS AND MEAL 1103.20.10 RYE PELLETS 1103.20.20 BARLEY PELLETS 1103.20.30 PELLETS OF OATS 1103.20.40 MAIZE PELLETS 1103.20.50 RICE PELLETS 1103.20.60 WHEAT PELLETS 1103.20.90 CEREAL PELLETS (EXCL. RYE, BARLEY, OATS, MAIZE, RICE AND WHEAT) 1104.12.10 ROLLED OAT GRAINS 1104.19.30 ROLLED OR FLAKED RYE GRAINS 1104.19.61 ROLLED BARLEY GRAINS 1104.19.69 FLAKED BARLEY GRAINS 1104.19.91 FLAKED RICE GRAINS 1104.22.20 OAT GRAINS, SHELLED OR HUSKED (EXCL. CLIPPED) 1104.22.30 HULLED, SLICED OR KIBBLED OAT GRAINS 1104.22.50 PEARLED OAT GRAINS 1104.22.90 KIBBLED OAT GRAINS 1104.22.98 OAT GRAINS (EXCL. CLIPPED, HULLED (SHELLED OR HUSKED) AND SLICED OR KIBBLED (GRUTZE OR GRUTTEN), PEARLED AND NOT OTHERWISE WORKED THAN KIBBLED) 1104.23.30 PEARLED MAIZE GRAINS 1104.23.90 KIBBLED MAIZE GRAINS 1104.29.01 HULLED (SHELLED OR HUSKED) BARLEY GRAINS 1104.29.03 HULLED AND SLICED OR KIBBLED BARLEY GRAINS (GRUTZE OR GRUTTEN) 1104.29.05 PEARLED BARLEY GRAINS 1104.29.07 BARLEY GRAINS, ONLY KIBBLED 1104.29.09 BARLEY GRAINS (OTHER THAN HULLED (SHELLED OR HUSKED) AND SLICED OR KIBBLED (GRUTZE OR GRUTTEN), PEARLED OR NOT OTHERWISE WORKED THAN KIBBLED) 1104.29.11 HULLED SHELLED OR HUSKED WHEAT GRAINS 1104.29.15 HULLED SHELLED OR HUSKED RYE GRAINS 1104.29.19 HULLED SHELLED OR HUSKED CEREAL GRAINS, (EXCL. BARLEY, OATS, MAIZE, RICE, WHEAT OR RYE) 1104.29.31 PEARLED WHEAT GRAINS 1104.29.35 PEARLED RYE GRAINS 1104.29.51 CEREAL GRAINS OF WHEAT, NOT OTHERWISE WORKED THAN KIBBLED 1104.29.55 CEREAL GRAINS OF RYE, NOT OTHERWISE WORKED THAN KIBBLED 1104.29.59 CEREAL GRAINS, NOT OTHERWISE WORKED THAN KIBBLED (OTHER THAN BARLEY, OATS, MAIZE, WHEAT AND RYE) 1104.29.81 CEREAL GRAINS OF WHEAT (OTHER THAN HULLED, SLICED OR KIBBLED, PEARLED OR NOT OTHERWISE WORKED THAN KIBBLED) 1104.29.85 CEREAL GRAINS OF RYE (OTHER THAN HULLED, SLICED OR KIBBLED, PEARLED OR NOT OTHERWISE WORKED THAN KIBBLED) 1104.30.10 WHEAT GERM, WHOLE, ROLLED, FLAKED OR GROUND 1105.10.00 POTATO FLOUR AND MEAL 1105.20.00 FLAKES, GRANULES AND PELLETS OF POTATOES 1106.10.00 FLOUR AND MEAL OF PEAS, BEANS, LENTILS AND OTHER DRIED LEGUMINOUS VEGETABLES OF HEADING 0713 1106.20.10 DENATURED FLOUR AND MEAL OF SAGO OR OF MANIOC, ARROWROOT, SALEP, JERUSALEM ARTICHOKES, SWEET POTATOES AND SIMILAR ROOTS AND TUBERS WITH HIGH STARCH OR INULIN CONTENT 1106.20.90 FLOUR AND MEAL OF SAGO AND OF ROOT OR TUBERS OF MANIOC, ARROWROOT, SALEP, JERUSALEM ARTICHOKES, SWEET POTATOES AND SIMILAR ROOTS AND TUBERS WITH HIGH STARCH OR INULIN CONTENT (EXCL. DENATURED) 1106.30.10 FLOUR, MEAL AND POWDER OF BANANAS 1106.30.90 FLOUR, MEAL AND POWDER OF PRODUCTS OF CHAPTER 8 'ALL TYPES OF EDIBLE FRUIT' (EXCL. BANANAS) 1107.10.11 WHEAT MALT IN FLOUR FORM (EXCL. ROASTED) 1107.10.19 WHEAT MALT (EXCL. FLOUR AND ROASTED) 1107.10.91 MALT IN FLOUR FORM (EXCL. ROASTED AND WHEAT) 1107.10.99 MALT (EXCL. ROASTED, WHEAT AND FLOUR) 1107.20.00 ROASTED MALT 1108.19.10 RICE STARCH 1108.20.00 INULIN 1109.00.00 WHEAT GLUTEN, WHETHER OR NOT DRIED 1201.00.10 SOYA BEANS FOR SOWING 1201.00.90 SOYA BEANS (EXCL. FOR SOWING) 1202.10.10 GROUNDNUTS IN SHELL FOR SOWING 1203.00.00 COPRA 1204.00.10 LINSEED FOR SOWING 1204.00.90 LINSEED (EXCL. FOR SOWING) 1205.10.10 LOW ERUCIC ACID RAPE OR COLZA SEEDS YIELDING A FIXED OIL WHICH HAS AN ERUCIC ACID CONTENT OF < 2 % AND YIELDING A SOLID COMPONENT OF GLUCOSINOLATES OF < 30 MICROMOLES/G, FOR SOWING 1205.10.90 LOW ERUCIC RAPE OR COLZA SEEDS YIELDING A FIXED OIL WHICH HAS AN ERUCIC ACID CONTENT OF < 2 % AND YIELDING A SOLID COMPONENT OF GLUCOSINOLATES OF < 30 MICROMOLES/G, WHETHER OR NOT BROKEN (EXCL. FOR SOWING) 1205.90.00 HIGH ERUCIC RAPE OR COLZA SEEDS YIELDING A FIXED OIL WHICH HAS AN ERUCIC ACID CONTENT OF >= 2 % AND YIELDING A SOLID COMPONENT OF GLUCOSINOLATES OF >= 30 MICROMOLES/G, WHETHER OR NOT BROKEN 1206.00.10 SUNFLOWER SEEDS FOR SOWING 1206.00.91 SUNFLOWER SEEDS, WHETHER OR NOT SHELLED AND IN GREY AND WHITE STRIPED SHELL (EXCL. FOR SOWING) 1206.00.99 SUNFLOWER SEEDS, WHETHER OR NOT BROKEN (EXCL. FOR SOWING, WHETHER OR NOT SHELLED AND IN GREY AND WHITE STRIPED SHELL) 1207.10.10 PALM NUTS AND KERNELS FOR SOWING 1207.10.90 PALM NUTS AND KERNELS (EXCL. FOR SOWING) 1207.20.10 COTTON SEEDS FOR SOWING 1207.20.90 COTTON SEEDS (EXCL. FOR SOWING) 1207.30.10 CASTOR OIL SEEDS FOR SOWING 1207.30.90 CASTOR OIL SEEDS (EXCL. FOR SOWING) 1207.40.10 SESAMUM SEEDS FOR SOWING 1207.40.90 SESAMUM SEEDS (EXCL. FOR SOWING) 1207.50.10 MUSTARD SEEDS FOR SOWING 1207.50.90 MUSTARD SEEDS (EXCL. FOR SOWING) 1207.60.10 SAFFLOWER SEEDS FOR SOWING 1207.60.90 SAFFLOWER SEEDS (EXCL. FOR SOWING) 1207.91.10 POPPY SEEDS FOR SOWING 1207.91.90 POPPY SEEDS (EXCL. FOR SOWING) 1207.99.20 OIL SEEDS AND OLEAGINOUS FRUITS, FOR SOWING (EXCL. EDIBLE NUTS, OLIVES, SOYA BEANS, GROUNDNUTS, COPRA, LINSEED, RAPE OR COLZA SEEDS, SUNFLOWER SEEDS, PALM NUTS AND KERNELS, COTTON SEEDS, CASTOROIL SEEDS, SESAMUM SEEDS, MUSTARD SEEDS, SAFFLOWER SEEDS A 1207.99.91 HEMP SEEDS (EXCL. FOR SOWING) 1207.99.98 OIL SEEDS AND OLEAGINOUS FRUITS, WHETHER OR NOT BROKEN (EXCL. FOR SOWING AND EDIBLE NUTS, OLIVES, SOYA BEANS, GROUNDNUTS, COPRA, LINSEED, RAPE OR COLZA SEEDS, SUNFLOWER SEEDS, PALM NUTS AND KERNELS, COTTON, CASTOR OIL, SESAMUM, MUSTARD, SAFFLOWER) 1208.10.00 SOYA BEAN FLOUR AND MEAL 1208.90.00 FLOURS AND MEAL OF OIL SEEDS OR OLEAGINOUS FRUIT (EXCL. SOYA AND MUSTARD) 1209.10.00 SUGAR BEET SEED, FOR SOWING 1209.21.00 ALFALFA SEED FOR SOWING 1209.22.10 RED CLOVER (TRIFOLIUM PRATENSE L.) SEED FOR SOWING 1209.22.80 CLOVER (TRIFOLIUM SPP.) SEED FOR SOWING (EXCL. RED CLOVER (TRIFOLIUM PRATENSE L.) 1209.23.11 MEADOW FESCUE SEED FOR SOWING 1209.23.15 RED FESCUE SEED FOR SOWING 1209.23.80 FESQUE SEED, FOR SOWING (EXCL. MEADOW FESQUE FESTUCA PRATENSIS HUDS SEED AND RED FESQUE FESTUCA RUBRA L. SEED) 1209.24.00 KENTUCKY BLUE GRASS SEED FOR SOWING 1209.25.10 ITALIAN RYEGRASS, INCL. WESTERWOLDS (LOLIUM MULTIFLORUM L.), SEED FOR SOWING 1209.25.90 PERENNIAL RYE GRASS (LOLIUM PERENNE L.), SEED FOR SOWING 1209.26.00 TIMOTHY GRASS SEED FOR SOWING 1209.29.10 VETCH SEED, SEEDS OF THE GENUS POA PALUSTRIS L. AND POA TRIVIALIS L., SEEDS OF COCKSFOOT GRASS DACTYLIS GLOMERATA L., AND SEEDS OF BENT GRASS AGROSTIS, FOR SOWING 1209.29.50 LUPINE SEED FOR SOWING 1209.29.60 BEET SEED FOR SOWING (EXCL. SUGAR BEET SEED) 1209.29.80 SEEDS OF FORAGE PLANTS, FOR SOWING (EXCL. WHEAT, WHEAT SEED, LUCERNE SEED, CLOVER TRIFOLIUM SPP. SEED, FESQUE SEED, KENTUCKY BLUE GRASS POA PRATENSIS L. SEED, RYE GRASS LOLIUM MULTIFLORUM LAM., LOLIUM PERENNE L. SEED, TIMOTHY GRASS SEED) 1209.30.00 SEEDS OF HERBACEOUS PLANTS CULTIVATED MAINLY FOR FLOWERS, FOR SOWING 1209.91.10 KOHLRABI SEED FOR SOWING 1209.91.30 SALAT BEET SEED OR BEET 1209.91.90 VEGETABLE SEED FOR SOWING (EXCL. KOHLRABI) 1209.99.10 FOREST.TREE SEED FOR SOWING 1209.99.91 SEEDS OF NON-HERBACEOUS PLANTS CULTIVATED MAINLY FOR FLOWERS, FOR SOWING 1209.99.99 SEEDS, FRUIT AND SPORES, FOR SOWING (EXCL. LEGUMINOUS VEGETABLES AND SWEETCORN, COFFEE, TEA, MATE AND SPICES, CEREALS, OIL SEEDS AND OLEAGINOUS FRUITS, BEETS, FORAGE PLANTS, VEGETABLE SEEDS, FOREST TREE SEEDS 1210.10.00 HOP CONES, FRESH OR DRIED (EXCL. GROUND, POWDERED OR PELLETS) 1210.20.10 HOP CONES, GROUND, POWDERED OR IN THE FORM OF PELLETS, WITH HIGHER LUPULIN CONTENT; LUPULIN 1210.20.90 HOP CONES, GROUND POWDERED OR IN THE FORM OF PELLETS (EXCL. WITH HIGHER LUPULIN CONTENT) 1211.90.97 PLANTS AND PARTS OF PLANTS 1212.10.10 LOCUST BEANS, FRESH OR DRIED, WHETHER OR NOT GROUND 1212.10.91 LOCUST BEAN SEED, FRESH OR DRIED (EXCL. DECORTICATED, CRUSHED OR GROUND) 1212.10.99 LOCUST BEAN SEED, DECORTICATED, CRUSHED OR GROUND, FRESH OR DRIED 1212.30.00 APRICOT, PEACH OR PLUM STONES AND KERNELS 1212.91.20 SUGAR BEET, DRIED, WHETHER OR NOT GROUND 1212.91.80 SUGAR BEET, FRESH, CHILLED OR FROZEN 1212.99.20 SUGAR CANE, FRESH, CHILLED, FROZEN OR DRIED, WHETHER OR NOT GROUND 1212.99.80 FRUIT STONES AND KERNELS AND OTHER VEGETABLE PRODUCTS, INCL. UNROASTED CHICORY ROOTS OF THE VARIETY CICHORIUM INTYBUS SATIVUM, OF A KIND USED PRIMARILY FOR HUMAN CONSUMPTION, N.E.S. 1213.00.00 CEREAL STRAW AND HUSKS, UNPREPARED, WHETHER OR NOT CHOPPED, GROUND, PRESSED OR IN THE FORM OF PELLETS 1214.10.00 ALFALFA MEAL AND PELLETS 1214.90.10 SWEDES, MANGOLDS, FODDER ROOTS 1214.90.90 HAY, LUCERNE, CLOVER, SAINFOIN, 1214.90.91 PELLETS OF HAY, CLOVER, SAINFOIN, FORAGE KALE, LUPINES, VETCHES AND SIMILAR FORAGE PRODUCTS (EXCL. SWEDES, MANGOLDS AND ROOTS USED FOR FORAGE) 1214.90.99 HAY, LUCERNE, CLOVER, SAINFOIN, FORAGE KALE, LUPINES, VETCHES AND SIMILAR FORAGE PRODUCTS (EXCL. THOSE IN PELLET FORM, SWEDES, MANGOLDS, ROOTS USED FOR FORAGE, AND LUCERNE MEAL) 1301.10.00 NATURAL LAC 1301.20.00 NATURAL GUM ARABIC 1301.90.10 CHIOS MASTIC MASTIC OF THE TREE OF THE SPECIES PISTACIA LENTISCUS 1301.90.90 NATURAL GUMS, RESINS, GUM.RESINS AND BALSAMS (EXCL. GUM ARABIC AND CHIOS MASTIC MASTIC OF THE TREE OF THE SPECIES PISTACIA LENTISCUS 1302.11.00 OPIUM 1302.19.05 VANILLA OLEORESIN 1302.19.98 VEGETABLE SAPS AND EXTRACTS (EXCL. LIQUORICE, HOPS, PRYRETHRUM, ROOTS OF PLANTS CONTAINING ROTENONE, QUASSIA AMARA, OPIUM, ALOES AND MANNA, INTERMIXTURES OF VEGETABLE EXTRACTS FOR MANUFACTURE OF BEVERAGES OR FOOD PREPARATIONS AND MEDICINAL VEGETABLES) 1302.32.90 MUCILAGES AND THICKENERS OF GUAR SEEDS, WHETHER OR NOT MODIFIED 1302.39.00 MUCILAGES AND THICKENERS DERIVED FROM VEGETABLE PRODUCTS, WHETHER OR NOT MODIFIED (EXCL. FROM LOCUST BEANS, LOCUST BEAN SEEDS, GUAR SEEDS AND AGAR.AGAR) 1501.00.11 LARD AND OTHER PIG FAT, RENDERED, WHETHER OR NOT PRESSED OR SOLVENT.EXTRACTED, FOR INDUSTRIAL USES (EXCL. FOR THE PRODUCTION OF FOODSTUFFS) 1501.00.90 POULTRY FAT, RENDERED, WHETHER OR NOT PRESSED OR SOLVENT.EXTRACTED 1502.00.10 FATS OF BOVINE ANIMALS, SHEEP OR GOATS, RAW OR RENDERED, WHETHER OR NOT PRESSED OR SOLVENT.EXTRACTED, FOR INDUSTRIAL USES (EXCL. FOR THE PRODUCTION OF FOODSTUFFS) 1502.00.90 FATS OF BOVINE ANIMALS, SHEEP OR GOATS, RAW OR RENDERED, WHETHER OR NOT PRESSED OR SOLVENT.EXTRACTED (EXCL. THOSE FOR INDUSTRIAL/TECHNICAL USES) 1503.00.11 LARD STEARIN AND OLEOSTEARIN FOR INDUSTRIAL USES (EXCL. EMULSIFIED, MIXED OR OTHERWISE PREPARED) 1503.00.19 LARD STEARIN AND OLEOSTEARIN (EXCL. FOR INDUSTRIAL USES AND EMULSIFIED, MIXED OR OTHERWISE PREPARED) 1503.00.30 TALLOW OIL FOR INDUSTRIAL USES (EXCL. FOR PRODUCTION OF FOODSTUFFS AND EMULSIFIED, MIXED OR OTHERWISE PREPARED) 1503.00.90 TALLOW OIL, OLEO.OIL AND LARD OIL (EXCL. EMULSIFIED, MIXED OR OTHERWISE PREPARED, AND TALLOW OIL FOR INDUSTRIAL USES) 1504.10.10 FISH.LIVER OILS AND THEIR FRACTIONS WITH VITAMIN A CONTENT OF =< 2 500 INTERNATIONAL UNITS PER G, WHETHER OR NOT REFINED (EXCL. CHEMICALLY MODIFIED) 1504.10.91 FISH.LIVER OILS AND THEIR FRACTIONS, OF HALIBUT, WHETHER OR NOT REFINED, BUT NOT CHEMICALLY MODIFIED (EXCL. FISH.LIVER OILS WITH VITAMIN A CONTENT NOT EXCEEDING 2 500 INTERNATIONAL UNITS PER G) 1504.10.99 FISH.LIVER OILS AND THEIR FRACTIONS, WHETHER OR NOT REFINED. BUT NOT CHEMICALLY MODIFIED (EXCL. FISH.LIVER OILS WITH VITAMIN A CONTENT NOT EXCEEDING 2 500 INTERNATIONAL UNITS PER G, AND OF HALIBUT) 1504.20.10 SOLID FRACTIONS OF FISH FATS AND OILS, WHETHER OR NOT REFINED (EXCL. CHEMICALLY MODIFIED AND LIVER OILS) 1504.20.90 FISH FATS AND OILS AND LIQUID FRACTIONS, WHETHER OR NOT REFINED (EXCL. CHEMICALLY MODIFIED AND LIVER OILS) 1504.30.10 SOLID MARINE MAMMAL FAT AND OIL FRACTIONS, WHETHER OR NOT REFINED (EXCL. CHEMICALLY MODIFIED) 1504.30.90 MARINE MAMMAL FATS, OILS AND THEIR LIQUID FRACTIONS, WHETHER OR NOT REFINED (EXCL. CHEMICALLY MODIFIED) 1507.10.10 CRUDE SOYA.BEAN OIL, WHETHER OR NOT DE.GUMMED, FOR INDUSTRIAL USES (EXCL. FOR PRODUCTION OF FOODSTUFFS) 1507.10.90 CRUDE SOYA.BEAN OIL, WHETHER OR NOT DE.GUMMED (EXCL. FOR INDUSTRIAL USES) 1507.90.10 SOYA.BEAN OIL AND ITS FRACTIONS, WHETHER OR NOT REFINED, FOR INDUSTRIAL USES (EXCL. CHEMICALLY MODIFIED, CRUDE, AND FOR PRODUCTION OF FOODSTUFFS) 1507.90.90 GROUNDNUT OIL AND ITS FRACTIONS, WHETHER OR NOT REFINED (EXCL. FOR INDUSTRIAL USES, CHEMICALLY MODIFIED, AND CRUDE) 1508.10.10 CRUDE GROUNDNUT OIL FOR INDUSTRIAL USES (EXCL. FOR PRODUCTION OF FOODSTUFFS) 1508.90.10 GROUNDNUT OIL AND ITS FRACTIONS, WHETHER OR NOT REFINED, FOR INDUSTRIAL USES (EXCL. CHEMICALLY MODIFIED, CRUDE, AND FOR PRODUCTION OF FOODSTUFFS) 1511.10.10 CRUDE PALM OIL, FOR INDUSTRIAL USES (EXCL. FOR MANUFACTURE OF FOODSTUFFS) 1511.10.90 CRUDE PALM OIL (EXCL. FOR INDUSTRIAL USES) 1511.90.11 SOLID PALM OIL FRACTIONS, WHETHER OR NOT REFINED, BUT NOT CHEMICALLY MODIFIED, IN PACKINGS OF =< 1 KG 1511.90.19 SOLID PALM OIL FRACTIONS, WHETHER OR NOT REFINED, BUT NOT CHEMICALLY MODIFIED, IN PACKINGS OF > 1 KG 1511.90.91 PALM OIL AND ITS LIQUID FRACTIONS, WHETHER OR NOT REFINED, BUT NOT CHEMICALLY MODIFIED, FOR INDUSTRIAL USES (EXCL. FOR PRODUCTION OF FOODSTUFFS AND CRUDE) 1511.90.99 PALM OIL AND ITS LIQUID FRACTIONS, WHETHER OR NOT REFINED, BUT NOT CHEMICALLY MODIFIED (EXCL. FOR INDUSTRIAL USES AND CRUDE) 1512.11.10 CRUDE SUNFLOWER-SEED OR SAFFLOWER OIL, FOR INDUSTRIAL USES (EXCL. FOR MANUFACTURE OF FOODSTUFFS) 1512.11.91 CRUDE SUNFLOWER-SEED OIL (EXCL. FOR INDUSTRIAL USES) 1512.11.99 CRUDE SAFFLOWER OIL (EXCL. FOR INDUSTRIAL USES) 1512.19.10 SUNFLOWER-SEED OR SAFFLOWER OIL AND THEIR FRACTIONS, WHETHER OR NOT REFINED, BUT NOT CHEMICALLY MODIFIED, FOR INDUSTRIAL USES (EXCL. CRUDE AND FOR MANUFACTURE OF FOODSTUFFS) 1512.19.90 SUNFLOWER SEED OR SAFFLOWER 1512.19.91 SUNFLOWER-SEED OIL AND ITS FRACTIONS, WHETHER OR NOT REFINED, BUT NOT CHEMICALLY MODIFIED (EXCL. CRUDE AND FOR INDUSTRIAL USES) 1512.19.99 SAFFLOWER OIL AND ITS FRACTIONS, WHETHER OR NOT REFINED, BUT NOT CHEMICALLY MODIFIED (EXCL. CRUDE AND FOR INDUSTRIAL USES) 1512.21.10 CRUDE COTTON-SEED OIL, FOR INDUSTRIAL USES (EXCL. FOR MANUFACTURE OF FOODSTUFFS) 1512.21.90 CRUDE COTTON-SEED OIL (EXCL. FOR INDUSTRIAL USES) 1512.29.10 COTTON-SEED OIL AND ITS FRACTIONS, WHETHER OR NOT REFINED, BUT NOT CHEMICALLY MODIFIED, FOR INDUSTRIAL USES (EXCL. CRUDE AND FOR MANUFACTURE OF FOODSTUFFS) 1512.29.90 COTTON-SEED OIL AND ITS FRACTIONS, WHETHER OR NOT REFINED, BUT NOT CHEMICALLY MODIFIED (EXCL. FOR INDUSTRIAL USES AND CRUDE) 1513.11.10 CRUDE COCONUT OIL, FOR INDUSTRIAL USES (EXCL. FOR MANUFACTURE OF FOODSTUFFS) 1513.11.91 CRUDE COCONUT OIL, IN IMMEDIATE PACKINGS OF=< 1 KG (EXCL. FOR INDUSTRIAL USES) 1513.11.99 CRUDE COCONUT OIL, IN IMMEDIATE PACKINGS OF> 1 KG (EXCL. FOR INDUSTRIAL USES) 1513.19.11 SOLID COCONUT OIL FRACTIONS, WHETHER OR NOT REFINED, BUT NOT CHEMICALLY MODIFIED, IN IMMEDIATE PACKINGS OF =< 1 KG 1513.19.19 SOLID COCONUT OIL FRACTIONS, WHETHER OR NOT REFINED, BUT NOT CHEMICALLY MODIFIED, IN IMMEDIATE PACKINGS OF > 1 KG 1513.19.30 COCONUT OIL AND ITS LIQUID FRACTIONS, WHETHER OR NOT REFINED, BUT NOT CHEMICALLY MODIFIED, FOR INDUSTRIAL USES (EXCL. FOR MANUFACTURE OF FOODSTUFFS) 1513.19.91 COCONUT OIL AND ITS LIQUID FRACTIONS, WHETHER OR NOT REFINED, BUT NOT CHEMICALLY MODIFIED, IN IMMEDIATE PACKINGS OF =< 1 KG (EXCL. FOR INDUSTRIAL USES AND CRUDE) 1513.19.99 COCONUT OIL AND ITS LIQUID FRACTIONS, WHETHER OR NOT REFINED, BUT NOT CHEMICALLY MODIFIED, IN IMMEDIATE PACKINGS OF > 1 KG (EXCL. FOR INDUSTRIAL USES AND CRUDE) 1513.21.10 CRUDE PALM KERNEL 1513.21.11 CRUDE PALM KERNEL AND BABASSU OIL, IN IMMEDIATE PACKINGS OF =< 1 KG (EXCL. FOR INDUSTRIAL USES) 1513.21.19 CRUDE BABASSU OIL, FOR INDUSTRIAL USES (EXCL. FOR MANUFACTURE OF FOODSTUFFS) 1513.21.30 CRUDE PALM KERNEL AND BABASSU OIL, IN IMMEDIATE PACKINGS OF =< 1 KG (EXCL. FOR INDUSTRIAL USES) 1513.21.90 RAW PALM KERNEL OIL AND BABASSU OIL IN IMMEDIATE PACKINGS OF A NET CONTENT OF > 1 KG (EXCL. OILS FOR TECHNICAL OR INDUSTRIAL USES) 1513.29.11 SOLID PALM KERNEL AND BABASSU OIL FRACTIONS, WHETHER OR NOT REFINED, BUT NOT CHEMICALLY MODIFIED, IN IMMEDIATE PACKINGS OF =< 1 KG 1513.29.19 SOLID PALM KERNEL AND BABASSU OIL FRACTIONS, WHETHER OR NOT REFINED, BUT NOT CHEMICALLY MODIFIED, IN IMMEDIATE PACKINGS OF > 1 KG 1513.29.30 PALM KERNEL AND BABASSU OIL AND THEIR LIQUID FRACTIONS, WHETHER OR NOT REFINED, BUT NOT CHEMICALLY MODIFIED, FOR INDUSTRIAL USES (EXCL. FOR MANUFACTURE OF FOODSTUFFS AND CRUDE) 1513.29.50 PALM KERNEL AND BABASSU OIL AND THEIR LIQUID FRACTIONS, WHETHER OR NOT REFINED, BUT NOT CHEMICALLY MODIFIED, IN IMMEDIATE PACKINGS OF =< 1 KG (EXCL. FOR INDUSTRIAL USES AND CRUDE) 1513.29.90 CRUDE PALM KERNEL 1513.29.91 PALM KERNEL OIL AND ITS LIQUID FRACTIONS, WHETHER OR NOT REFINED, BUT NOT CHEMICALLY MODIFIED, IN IMMEDIATE PACKINGS OF > 1 KG (EXCL. FOR INDUSTRIAL USES AND CRUDE) 1513.29.99 BABASSU OIL AND ITS LIQUID FRACTIONS, WHETHER OR NOT REFINED, BUT NOT CHEMICALLY MODIFIED, IN IMMEDIATE PACKINGS OF > 1 KG (EXCL. FOR INDUSTRIAL USES AND CRUDE) 1514.11.10 LOW ERUCIC ACID RAPE OR COLZA OIL FIXED OIL WHICH HAS AN ERUCIC ACID CONTENT OF < 2 %, CRUDE, FOR TECHNICAL OR INDUSTRIAL USES (EXCL. FOR MANUFACTURE OF FOODSTUFFS FOR HUMAN CONSUMPTION) 1514.11.90 LOW ERUCIC ACID RAPE OR COLZA OIL FIXED OIL WHICH HAS AN ERUCIC ACID CONTENT OF < 2 %, CRUDE (EXCL. FOR TECHNICAL OR INDUSTRIAL USES) 1514.19.10 LOW ERUCIC ACID RAPE OR COLZA OIL FIXED OIL WHICH HAS AN ERUCIC ACID CONTENT OF < 2 % AND ITS FRACTIONS, WHETHER OR NOT REFINED, BUT NOT CHEMICALLY MODIFIED, FOR TECHNICAL OR INDUSTRIAL USES (EXCL. FOR MANUFACTURE OF FOODSTUFFS FOR HUMAN CONSUMPTION 1514.19.90 LOW ERUCIC ACID RAPE OR COLZA OIL FIXED OIL WHICH HAS AN ERUCIC ACID CONTENT OF < 2 % AND ITS FRACTIONS, WHETHER OR NOT REFINED, BUT NOT CHEMICALLY MODIFIED (EXCL. FOR TECHNICAL OR INDUSTRIAL USES AND CRUDE) 1514.91.10 HIGH ERUCIC ACID RAPE OR COLZA OIL FIXED OIL WHICH HAS AN ERUCIC ACID CONTENT OF >= 2 %, AND MUSTARD OIL, CRUDE, FOR TECHNICAL OR INDUSTRIAL USES (EXCL. FOR MANUFACTURE OF FOODSTUFFS FOR HUMAN CONSUMPTION) 1514.91.90 HIGH ERUCIC ACID RAPE OR COLZA OIL FIXED OIL WHICH HAS AN ERUCIC ACID CONTENT OF >= 2 %, AND MUSTARD OIL, CRUDE (EXCL. FOR TECHNICAL OR INDUSTRIAL USES)' 1514.99.10 HIGH ERUCIC ACID RAPE OR COLZA OIL FIXED OIL WHICH HAS AN ERUCIC ACID CONTENT OF >= 2 %, AND MUSTARD OIL, AND FRACTIONS THEREOF, WHETHER OR NOT REFINED, BUT NOT CHEMICALLY MODIFIED, FOR TECHNICAL OR INDUSTRIAL USES (EXCL. FOR MANUFACTURE OF FOODSTUFFS 1514.99.90 HIGH ERUCIC ACID RAPE OR COLZA OIL FIXED OIL WHICH HAS AN ERUCIC ACID CONTENT OF >= 2 %, AND MUSTARD OIL, AND FRACTIONS THEREOF, WHETHER OR NOT REFINED, BUT NOT CHEMICALLY MODIFIED (EXCL. FOR TECHNICAL OR INDUSTRIAL USES AND CRUDE) 1515.11.00 CRUDE LINSEED OIL 1515.19.10 LINSEED OIL AND FRACTIONS THEREOF, WHETHER OR NOT REFINED, BUT NOT CHEMICALLY MODIFIED, FOR INDUSTRIAL USES (EXCL. CRUDE AND FOR MANUFACTURE OF FOODSTUFFS) 1515.19.90 LINSEED OIL AND FRACTIONS THEREOF, WHETHER OR NOT REFINED, BUT NOT CHEMICALLY MODIFIED (EXCL. FOR INDUSTRIAL USES AND CRUDE) 1515.21.10 CRUDE MAIZE OIL, FOR INDUSTRIAL USES (EXCL. FOR MANUFACTURE OF FOODSTUFFS) 1515.21.90 CRUDE MAIZE OIL (EXCL. FOR INDUSTRIAL USES) 1515.29.10 MAIZE OIL AND FRACTIONS THEREOF, WHETHER OR NOT REFINED, BUT NOT CHEMICALLY MODIFIED, FOR INDUSTRIAL USES (EXCL. CRUDE AND FOR MANUFACTURE OF FOODSTUFFS) 1515.29.90 MAIZE OIL AND FRACTIONS THEREOF, WHETHER OR NOT REFINED, BUT NOT CHEMICALLY MODIFIED (EXCL. FOR INDUSTRIAL USES AND CRUDE) 1515.30.10 CASTOR OIL AND FRACTIONS THEREOF, WHETHER OR NOT REFINED, BUT NOT CHEMICALLY MODIFIED, FOR PRODUCTION OF AMINOUNDECANOIC ACID FOR MANUFACTURE OF SYNTHETIC TEXTILE FIBRES OR ARTIFICIAL PLASTIC MATERIALS) 1515.30.90 CASTOR OIL AND FRACTIONS THEREOF, WHETHER OR NOT REFINED, BUT NOT CHEMICALLY MODIFIED (EXCL. FOR PRODUCTION OF AMINOUNDECANOIC ACID FOR MANUFACTURE OF SYNTHETIC TEXTILE FIBRES OR ARTIFICIAL PLASTIC MATERIALS) 1515.40.00 TUNG OIL AND ITS FRACTIONS, WHETHER OR NOT REFINED, BUT NOT CHEMICALLY MODIFIED 1515.50.11 CRUDE SESAME OIL, FOR INDUSTRIAL USES (EXCL. FOR MANUFACTURE OF FOODSTUFFS) 1515.50.19 CRUDE SESAME OIL (EXCL. FOR INDUSTRIAL USES) 1515.50.91 SESAME OIL AND ITS FRACTIONS, WHETHER OR NOT REFINED, BUT NOT CHEMICALLY MODIFIED, FOR INDUSTRIAL USES (EXCL. CRUDE) 1515.50.99 SESAME OIL AND ITS FRACTIONS, WHETHER OR NOT REFINED, BUT NOT CHEMICALLY MODIFIED (EXCL. FOR INDUSTRIAL USES AND CRUDE) 1515.90.21 CRUDE TOBACCO SEED OIL, FOR INDUSTRIAL USES (EXCL. FOR MANUFACTURE OF FOODSTUFFS) 1515.90.29 CRUDE TOBACCO SEED OIL (EXCL. FOR INDUSTRIAL USES) 1515.90.31 TOBACCO SEED OIL AND ITS FRACTIONS, WHETHER OR NOT REFINED, BUT NOT CHEMICALLY MODIFIED, FOR INDUSTRIAL USES (EXCL. FOR MANUFACTURE OF FOODSTUFFS AND CRUDE) 1515.90.39 TOBACCO SEED OIL AND ITS FRACTIONS, WHETHER OR NOT REFINED, BUT NOT CHEMICALLY MODIFIED (EXCL. FOR INDUSTRIAL USES AND CRUDE) 1515.90.40 CRUDE FIXED VEGETABLE FATS AND OILS AND THEIR FRACTIONS, FOR INDUSTRIAL USES (EXCL. FOR PRODUCTION OF FOODSTUFFS, SOYA BEAN, GROUNDNUT, OLIVE, PALM, SUNFLOWER-SEED, SAFFLOWER, COTTON-SEED, COCONUT, PALM KERNEL, BABASSU, RAPE, COLZA AND MUSTARD) 1515.90.51 SOLID CRUDE FIXED VEGETABLE FATS AND OILS, IN IMMEDIATE PACKINGS OF =< 1 KG (EXCL. FOR INDUSTRIAL USES AND SOYA BEAN, GROUNDNUT, OLIVE, PALM, SUNFLOWER-SEED, SAFFLOWER, COTTON-SEED, COCONUT, PALM KERNEL, BABASSU, RAPE, COLZA AND MUSTARD, LINSEED) 1515.90.59 CRUDE FIXED VEGETABLE FATS AND OILS, IN IMMEDIATE PACKINGS OF A CONTENT OF > 1 KG, OR CRUDE, LIQUID (EXCL. THOSE FOR TECHNICAL OR INDUSTRIAL USES; SOYA, PEANUT, OLIVE, PALM, SUNFLOWER, SAFFLOWER, COTTONSEED, COCONUT, PALM KERNEL, BABASSU, RUBSEN) 1515.90.60 VEGETABLE FATS AND OILS AND THEIR FRACTIONS, WHETHER OR NOT REFINED, (EXCL. CHEMICALLY MODIFIED) FOR TECHNICAL OR INDUSTRIAL USES (EXCL. FOR THE MANUFACTURE OF FOODSTUFFS; CRUDE FATS AND OILS; SOYA, PEANUT, OLIVE, PALM, SUNFLOWER, SAFFLOWER) 1515.90.91 SOLID FIXED VEGETABLE FATS AND OILS AND THEIR FRACTIONS, WHETHER OR NOT REFINED, BUT NOT CHEMICALLY MODIFIED, IN IMMEDIATE PACKINGS OF =< 1 KG N.E.S. (EXCL. FOR INDUSTRIAL USES AND CRUDE FATS AND OILS) 1515.90.99 SOLID FIXED VEGETABLE FATS AND OILS AND THEIR FRACTIONS, WHETHER OR NOT REFINED, BUT NOT CHEMICALLY MODIFIED, IN IMMEDIATE PACKINGS OF > 1 KG N.E.S. (EXCL. FOR INDUSTRIAL USES AND CRUDE FATS AND OILS) 1516.10.10 ANIMAL FATS, OILS AND THEIR FRACTIONS, PARTLY OR WHOLLY HYDROGENATED, INTER.ESTERIFIED, RE.ESTERIFIED OR ELAIDINISED, WHETHER OR NOT REFINED, BUT NOT FURTHER PREPARED, IN IMMEDIATE PACKINGS OF =< 1 KG 1516.10.90 ANIMAL FATS, OILS AND THEIR FRACTIONS, PARTLY OR WHOLLY HYDROGENATED, INTER.ESTERIFIED, RE.ESTERIFIED OR ELAIDINISED, WHETHER OR NOT REFINED, BUT NOT FURTHER PREPARED, IN IMMEDIATE PACKINGS OF > 1 KG 1516.20.91 VEGETABLE FATS AND OILS AND THEIR FRACTIONS, PARTLY OR WHOLLY HYDROGENATED, INTER.ESTERIFIED, RE.ESTERIFIED OR ELAIDINISED, WHETHER OR NOT REFINED, IN IMMEDIATE PACKINGS OF =< 1 KG (EXCL. OPAL WAX AND FURTHER PREPARED) 1516.20.95 COLZA, LINSEED, RAPE SEED, SUNFLOWER SEED, ILLIPE, KARITE, MAKORE, TOULOUCOUNA OR BABASSU OILS, PARTLY OR WHOLLY HYDROGENATED, INTER.ESTERIFIED, RE.ESTERIFIED OR ELAIDINISED, WHETHER OR NOT REFINED, FOR TECHNICAL OR INDUSTRIAL USES, IN IMMEDIATE PACKINGS) 1516.20.96 GROUNDNUT, COTTON SEED, SOYA BEANS OR SUNFLOWER SEED OILS (EXCL. SUBHEADING 1516.20.95); OTHER OILS CONTAINING LESS THAN 50 % BY WEIGHT OF FREE FATTY ACIDS, IN IMMEDIATE PACKINGS OF > 1 KG OR IN ANOTHER FORM (EXCL. PALM KERNEL, ILLIPE, COCONUT, COLZA) 1516.20.98 VEGETABLE FATS AND OILS AND THEIR FRACTIONS, PARTLY OR WHOLLY HYDROGENATED, INTER.ESTERIFIED, RE.ESTERIFIED OR ELAIDINISED, WHETHER OR NOT REFINED, IN IMMEDIATE PACKINGS OF > 1 KG OR IN ANOTHER FORM (EXCL. FATS AND OILS AND THEIR FRACTIONS) 1517.10.90 MARGARINE CONTAINING =< 10 % MILKFATS (EXCL. LIQUID) 1517.90.91 EDIBLE FIXED VEGETABLE OILS, FLUID, MIXED, CONTAINING =<10 % MILKFATS (EXCL. OILS, PARTLY OR WHOLLY HYDROGENATED, INTER.ESTERIFIED, RE.ESTERIFIED OR ELAIDINISED, WHETHER OR NOT REFINED, BUT NOT FURTHER PREPARED, AND MIXTURES OF OLIVE OILS) 1517.90.99 EDIBLE MIXTURES OR PREPARATIONS OF ANIMAL OR VEGETABLE FATS OR OILS AND EDIBLE FRACTIONS OF DIFFERENT FATS OR OILS, CONTAINING = < 10 % MILKFATS (EXCL. FIXED VEGETABLE OILS, FLUID, MIXED, EDIBLE MIXTURES OR PREPARATIONS FOR MOULD RELEASE PREPARATIONS, 1518.00.31 CRUDE FIXED VEGETABLE OILS, FLUID, MIXED, INEDIBLE N.E.S., FOR INDUSTRIAL USES (EXCL. FOR PRODUCTION OF FOODSTUFFS) 1518.00.39 FIXED VEGETABLE OILS, FLUID, MIXED, INEDIBLE N.E.S., FOR INDUSTRIAL USES (EXCL. CRUDE OILS AND FOR PRODUCTION OF FOODSTUFFS) 1522.00.31 SOAPSTOCKS CONTAINING OIL WITH CHARACTERISTICS OF OLIVE OIL 1602.49.11 PREPARED OR PRESERVED DOMESTIC SWINE LOINS AND PARTS THEREOF, INCL. MIXTURES OF LOINS OR HAMS (EXCL. COLLARS) 1602.49.15 PREPARED OR PRESERVED MIXTURES OF DOMESTIC SWINE HAMS, SHOULDERS, LOINS, COLLARS AND PARTS THEREOF (EXCL. MIXTURES OF ONLY LOINS AND HAMS OR ONLY COLLARS AND SHOULDERS) 1602.49.50 PREPARED OR PRESERVED MEAT, OFFAL AND MIXTURES OF DOMESTIC SWINE CONTAINING < 40 % MEAT OR OFFAL OF ANY KIND AND FATS OF ANY KIND (EXCL. SAUSAGES AND SIMILAR PRODUCTS, HOMOGENISED PREPARATIONS OF HEADING 1602 10 00, PREPARATIONS OF LIVER AND MEAT EXTRACT) 1602.50.10 PREPARED OR PRESERVED MEAT OR OFFAL OF BOVINE ANIMALS, UNCOOKED, INCL. MIXTURES OF COOKED MEAT OR OFFAL AND UNCOOKED MEAT OR OFFAL (EXCL. SAUSAGES AND SIMILAR PRODUCTS, AND PREPARATIONS OF LIVER) 1602.90.10 PREPARATIONS OF BLOOD OF ANY ANIMAL (EXCL. SAUSAGES AND SIMILAR PRODUCTS) 1603.00.10 EXTRACTS AND JUICES OF MEAT, FISH, CRUSTACEANS, MOLLUSCS AND OTHER AQUATIC INVERTEBRATES, IN IMMEDIATE PACKINGS OF =< 1 KG 1603.00.80 EXTRACTS AND JUICES OF MEAT, FISH, CRUSTACEANS, MOLLUSCS AND OTHER AQUATIC INVERTEBRATES, IN IMMEDIATE PACKINGS OF > 1 KG OR PUT UP OTHERWISE 1701.11.10 RAW CANE SUGAR, FOR REFINING (EXCL. ADDED FLAVOURING OR COLOURING) 1701.11.90 RAW CANE SUGAR (EXCL. FOR REFINING AND ADDED FLAVOURING OR COLOURING) 1701.12.10 RAW BEET SUGAR, FOR REFINING (EXCL. ADDED FLAVOURING OR COLOURING) 1701.12.90 RAW BEET SUGAR (EXCL. FOR REFINING AND ADDED FLAVOURING OR COLOURING) 1702.20.10 MAPLE SUGAR, IN SOLID FORM, FLAVOURED OR COLOURED 1702.30.10 ISOGLUCOSE IN THE SOLID FORM, NOT CONTAINING FRUCTOSE OR CONTAINING, IN THE DRY STATE, < 20 % BY WEIGHT OF FRUCTOSE 1702.30.51 GLUCOSE DEXTROSE IN THE FORM OF WHITE CRYSTALLINE POWDER, WHETHER OR NOT AGGLOMERATED, NOT CONTAINING FRUCTOSE OR CONTAINING, IN THE DRY STATE, < 20 % BY WEIGHT OF GLUCOSE AND CONTAINING, IN THE DRY STATE, >= 99 % BY WEIGHT OF GLUCOSE (EXCL. ISOGLUCOSE) 1702.30.59 GLUCOSE IN SOLID FORM AND GLUCOSE SYRUP, NOT CONTAINING ADDED FLAVOURING OR COLOURING MATTER AND NOT CONTAINING FRUCTOSE OR CONTAINING, IN THE DRY STATE, < 20 % BY WEIGHT OF FRUCTOSE AND CONTAINING, IN THE DRY STATE, >= 99 % BY WEIGHT OF GLUCOSE 1702.30.91 GLUCOSE DEXTROSE IN THE FORM OF WHITE CRYSTALLINE POWDER, WHETHER OR NOT AGGLOMERATED, NOT CONTAINING FRUCTOSE OR CONTAINING, IN THE DRY STATE, < 20 % BY WEIGHT OF GLUCOSE AND CONTAINING, IN THE DRY STATE, < 99 % BY WEIGHT OF GLUCOSE (EXCL. ISOGLUCOSE) 1702.30.99 GLUCOSE IN SOLID FORM AND GLUCOSE SYRUP, NOT CONTAINING ADDED FLAVOURING OR COLOURING MATTER AND NOT CONTAINING FRUCTOSE OR CONTAINING, IN THE DRY STATE, < 20 % BY WEIGHT OF FRUCTOSE AND < 99 % BY WEIGHT OF GLUCOSE (EXCL. ISOGLUCOSE AND GLUCOSE 'DEXTROS 1702.40.10 ISOGLUCOSE IN SOLID FORM, CONTAINING, IN THE DRY STATE, >= 20 % AND< 50 % BY WEIGHT OF FRUCTOSE 1702.40.90 GLUCOSE IN SOLID FORM AND GLUCOSE SYRUP NOT CONTAINING ADDED FLAVOURING OR COLOURING MATTER, AND CONTAINING, IN THE DRY STATE,>= 20 % AND < 50 % BY WEIGHT OF FRUCTOSE (EXCL. ISOGLUCOSE) 1702.60.10 ISOGLUCOSE IN SOLID FORM, CONTAINING, IN THE DRY STATE, > 50 % BY WEIGHT OF FRUCTOSE (EXCL. CHEMICALLY PURE FRUCTOSE) 1702.60.80 INULIN SYRUP, OBTAINED DIRECTLY BY HYDROLYSIS OF INULIN OR OLIGOFRUCTOSES, CONTAINING, IN THE DRY STATE, > 50 % BY WEIGHT OF FRUCTOSE IN FREE FORM OR AS SUCROSE 1702.60.95 FRUCTOSE IN SOLID FORM AND FRUCTOSE SYRUP NOT CONTAINING ADDED FLAVOURING OR COLOURING MATTER AND CONTAINING, IN THE DRY STATE, > 50 % BY WEIGHT OF FRUCTOSE (EXCL. ISOGLUCOSE, INULIN SYRUP AND CHEMICALLY PURE FRUCTOSE) 1702.90.30 ISOGLUCOSE IN SOLID FORM, OBTAINED FROM GLUCOSE POLYMERS 1702.90.50 MALTODEXTRINE IN SOLID FORM AND MALTODEXTRINE SYRUP (EXCL. FLAVOURED OR COLOURED) 1702.90.80 INULIN SYRUP, OBTAINED DIRECTLY BY HYDROLOSIS OF INULIN OR OLIGOFRUCTOSE, CONTAINING IN THE DRY STATE 10 . 50 % BY WEIGHT OF FRUCTOSE, UNCOMBINED OR IN THE FORM OF SUCROSE 1702.90.99 SUGAR, INCLUDING INVERT SUGAR, SOLID AND SUGAR SYRUPS NOT CONTAINING ADDED FLAVOURING OR COLOURING MATTER (OTHER THAN CANE AND BEET SUGAR, SUCROSE AND MALTOSE, CHEMICALLY PURE, LACTOSE, MAPLE SYRUP, GLUCOSE, FRUCTOSE AND MALTODEXTRINE AND MALTODEXTRIN 1703.10.00 CANE MOLASSES RESULTING FROM THE EXTRACTION OR REFINING OF SUGAR 1703.90.00 BEET MOLASSES RESULTING FROM THE EXTRACTION OR REFINING OF SUGAR 1802.00.00 COCOA SHELLS, HUSKS, SKINS AND OTHER COCOA WASTE 1902.20.30 PASTA, STUFFED WITH MEAT OR OTHER SUBSTANCES, WHETHER OR NOT COOKED OR OTHERWISE PREPARED, CONTAINING > 20 % SAUSAGES AND THE LIKE, MEAT, OFFAL AND FATS OF ANY KIND 2001.90.85 RED CABBAGES, PREPARED OR PRESERVED BY VINEGAR OR ACETIC ACID 2001.90.99 VEGETABLES, FRUIT, NUTS 2003.10.20 MUSHROOMS OF THE SPECIES AGARICUS, PROVISIONALLY PRESERVED OTHERWISE THAN BY VINEGAR OR ACETIC ACID, COMPLETELY COOKED 2003.10.30 MUSHROOMS OF THE SPECIES AGARICUS, PREPARED OR PRESERVED OTHERWISE THAN BY VINEGAR OR ACETIC ACID (EXCL. COMPLETELY COOKED MUSHROOMS AND PROVISIONALLY PRESERVED MUSHROOMS) 2003.20.00 TRUFFLES, PREPARED OR PRESERVED OTHERWISE THAN BY VINEGAR OR ACETIC ACID 2003.90.00 MUSHROOMS, PREPARED OR PRESERVED OTHERWISE THAN BY VINEGAR OR ACETIC ACID (EXCL. MUSHROOMS OF THE GENUS AGARICUS) 2006.00.10 GINGER, PRESERVED BY SUGAR, DRAINED, GLACE OR CRYSTALLISED 2008.19.51 COCONUTS, CASHEW NUTS, BRAZIL NUTS, ARECA BETEL NUTS, COLA NUTS AND MACADAMIA NUTS, ROASTED, IN IMMEDIATE PACKINGS OF A NET CONTENT OF <= 1 KG 2008.19.91 COCONUTS, CASHEW NUTS, BRAZIL NUTS, ARECA BETEL NUTS, COLA NUTS AND MACADAMIA NUTS, ROASTED, IN IMMEDIATE PACKINGS OF A NET CONTENT OF <= 1 KG 2008.20.11 PINEAPPLES, PREPARED OR PRESERVED, CONTAINING ADDED SPIRIT, WITH SUGAR CONTENT OF > 17 %, IN PACKINGS OF > 1 KG 2008.20.31 PINEAPPLES, PREPARED OR PRESERVED, CONTAINING ADDED SPIRIT, WITH SUGAR CONTENT OF > 19 %, IN PACKINGS OF =< 1 KG 2008.20.39 PINEAPPLES, PREPARED OR PRESERVED, CONTAINING ADDED SPIRIT, IN PACKINGS OF =< 1 KG (EXCL. WITH SUGAR CONTENT OF > 19 %) 2008.20.59 PINEAPPLES, PREPARED OR PRESERVED, CONTAINING ADDED SUGAR BUT NO ADDED SPIRIT, WITH SUGAR CONTENT OF =< 17 %, IN PACKINGS OF > 1 KG 2008.20.79 PINEAPPLES, PREPARED OR PRESERVED, CONTAINING ADDED SUGAR BUT NO ADDED SPIRIT, WITH SUGAR CONTENT OF =< 19 %, IN PACKINGS OF =< 1 KG 2008.20.90 PINEAPPLES, PREPARED OR PRESERVED, IN PACKINGS OF >= 4,5 KG (EXCL. ADDED SUGAR OR SPIRIT) 2008.20.91 PINEAPPLES, PREPARED OR PRESERVED, IN PACKINGS OF >= 4,5 KG (EXCL. ADDED SUGAR OR SPIRIT) 2008.40.90 PEARS, PREPARED OR PRESERVED 2008.70.98 PEACHES INCL. NECTARINES 2008.80.90 STRAWBERRIES PREPARED 2008.92.16 MIXTURES OF GUAVAS, MANGOES, MANGOSTEENS, PAPAWS PAPAYAS, TAMARINDS, CASHEW APPLES, LYCHEES, JACKFRUIT, SAPODILLO PLUMS, PASSION FRUIT, CARAMBOLA AND PITAHAYA, INCL. MIXTURES CONTAINING 50 % OR MORE BY WEIGHT OF TROPICAL FRUIT AND TROPICAL NUTS) 2008.92.32 MIXTURES OF GUAVAS, MANGOES, MANGOSTEENS, PAPAWS PAPAYAS, TAMARINDS, CASHEW APPLES, LYCHEES, JACKFRUIT, SAPODILLO PLUMS, PASSION FRUIT, CARAMBOLA AND PITAHAYA, INCL. MIXTURES CONTAINING 50 % OR MORE BY WEIGHT OF TROPICAL FRUIT AND TROPICAL NUTS) 2008.92.34 MIXTURES OF FRUIT OR OTHER EDIBLE PARTS OF PLANTS, PREPARED OR PRESERVED, CONTAINING ADDED SPIRIT, OF AN ACTUAL ALCOHOLIC STRENGTH NOT EXCEEDING 11,85 % MAS (EXCL. WITH SUGAR CONTENT EXCEEDING 9 % BY WEIGHT AND MIXTURES OF NUTS, TROPICAL FRUIT) 2008.92.36 MIXTURES OF GUAVAS, MANGOES, MANGOSTEENS, PAPAWS PAPAYAS, TAMARINDS, CASHEW APPLES, LYCHEES, JACKFRUIT, SAPODILLO PLUMS, PASSION FRUIT, CARAMBOLA AND PITAHAYA, INCL. MIXTURES CONTAINING 50 % OR MORE BY WEIGHT OF TROPICAL FRUIT AND TROPICAL NUTS) 2008.92.51 MIXTURES OF GUAVAS, MANGOES, MANGOSTEENS, PAPAWS 'PAPAYAS', TAMARINDS, CASHEW APPLES, LYCHEES, JACKFRUIT, SAPODILLO PLUMS, PASSION FRUIT, CARAMBOLA AND PITAHAYA, INCL. MIXTURES CONTAINING 50 % OR MORE BY WEIGHT OF TROPICAL FRUIT AND TROPICAL NUTS, PREP 2008.92.72 MIXTURES OF TROPICAL FRUIT OF A TYPE SPECIFIED IN ADDITIONAL NOTE 7 TO CHAPTER 20, INCL. MIXTURES CONTAINING 50 % OR MORE BY WEIGHT OF TROPICAL FRUIT AND TROPICAL NUTS OF A TYPE SPECIFIED IN ADDITIONAL NOTES 7 AND 8 TO CHAPTER 20, PREPARED OR PRESERVED 2008.92.76 MIXTURES OF TROPICAL FRUIT OF A TYPE SPECIFIED IN ADDITIONAL NOTE 7 TO CHAPTER 20, INCL. MIXTURES CONTAINING 50 % OR MORE BY WEIGHT OF TROPICAL FRUIT AND TROPICAL NUTS OF A TYPE SPECIFIED IN ADDITIONAL NOTES 7 AND 8 TO CHAPTER 20, PREPARED OR PRESERVED 2008.92.78 MIXTURES OF FRUIT OR OTHER EDIBLE PARTS OF PLANTS, PREPARED OR PRESERVED, NOT CONTAINING ADDED SPIRIT BUT CONTAINING ADDED SUGAR, IN IMMEDIATE PACKINGS OF A NET CONTENT NOT EXCEEDING 1 KG (EXCL. MIXTURES OF NUTS, TROPICAL FRUIT, GROUNDNUTS) 2008.92.92 MIXTURES OF GUAVAS, MANGOES, MANGOSTEENS, PAPAWS PAPAYAS, TAMARINDS, CASHEW APPLES, LYCHEES, JACKFRUIT, SAPODILLO PLUMS, PASSION FRUIT, CARAMBOLA AND PITAHAYA, INCL. MIXTURES CONTAINING 50 % OR MORE BY WEIGHT OF TROPICAL FRUIT AND TROPICAL NUTS) 2008.92.93 MIXTURES OF FRUIT OR OTHER EDIBLE PARTS OF PLANTS, PREPARED OR PRESERVED, NOT CONTAINING ADDED SPIRIT OR ADDED SUGAR, IN IMMEDIATE PACKINGS OF A NET CONTENT OF NOT LESS THAN 5 KG (EXCL. MIXTURES OF NUTS, TROPICAL FRUIT) 2008.92.94 MIXTURES OF GUAVAS, MANGOES, MANGOSTEENS, PAPAWS PAPAYAS, TAMARINDS, CASHEW APPLES, LYCHEES, JACKFRUIT, SAPODILLO PLUMS, PASSION FRUIT, CARAMBOLA AND PITAHAYA, INCL. MIXTURES CONTAINING 50 % OR MORE BY WEIGHT OF TROPICAL FRUIT AND TROPICAL NUTS 2008.92.96 MIXTURES OF FRUIT OR OTHER EDIBLE PARTS OF PLANTS, PREPARED OR PRESERVED, NOT CONTAINING ADDED SPIRIT OR ADDED SUGAR, IN IMMEDIATE PACKINGS OF A NET CONTENT OF LESS THAN 5 KG BUT NOT LESS THAN 4,5 KG (EXCL. MIXTURES OF NUTS, TROPICAL FRUIT 2008.92.97 MIXTURES OF GUAVAS, MANGOES, MANGOSTEENS, PAPAWS PAPAYAS, TAMARINDS, CASHEW APPLES, LYCHEES, JACKFRUIT, SAPODILLO PLUMS, PASSION FRUIT, CARAMBOLA AND PITAHAYA, INCL. MIXTURES CONTAINING 50 % OR MORE BY WEIGHT OF TROPICAL FRUIT AND TROPICAL NUTS 2008.99.11 GINGER, PREPARED OR PRESERVED, CONTAINING ADDED SPIRIT, WITH ACTUAL ALCOHOLIC STRENGTH OF =< 11,85 % MASS 2008.99.26 MANGOES, MANGOSTEENS, PAPAWS PAPAYAS, TAMARINDS, CASHEW APPLES, LYCHEES, JACKFRUIT, SAPODILLO PLUMS, CARAMBOLA AND PITAHAYA, PREPARED OR PRESERVED, CONTAINING ADDED SPIRIT, WITH SUGAR CONTENT EXCEEDING 9 % BY WEIGHT AND OF AN ACTUAL ALCOHOLIC STRENGT 2008.99.32 PASSIONFRUIT AND GUAVAS, WITH SUGAR CONTENT > 9 %, OF ACTUAL ALCOHOLIC STRENGTH > 11,85 % MASS, (OTHERWISE PREPARED OR PRESERVED IN 20.06 AND 20.07) 2008.99.33 MANGOES, MANGOSTEENS, PAPAWS PAPAYAS, TAMARINDS, CASHEW APPLES, LYCHEES, JACKFRUIT, SAPODILLO PLUMS, CARAMBOLA AND PITAHAYA, PREPARED OR PRESERVED, CONTAINING ADDED SPIRIT, WITH SUGAR CONTENT EXCEEDING 9 % BY WEIGHT 2008.99.34 FRUIT, WITH SUGAR CONTENT > 9 %, OF ACTUAL ALCOHOLIC STRENGTH > 11,85 % MASS, (EXCL. 2008.11.10 TO 2008.99.32), (OTHERWISE PREPARED OR PRESERVED IN 20.06 AND 20.07) 2008.99.37 FRUIT AND OTHER EDIBLE PARTS OF PLANTS, PREPARED OR PRESERVED, CONTAINING ADDED SPIRIT, OF AN ACTUAL ALCOHOLIC STRENGTH NOT EXCEEDING 11,85 % MAS, N.E.S. (EXCL. WITH SUGAR CONTENT EXCEEDING 9 % BY WEIGHT) 2008.99.38 GUAVAS, MANGOES, MANGOSTEENS, PAPAWS PAPAYAS, TAMARINDS, CASHEW APPLES, LYCHEES, JACKFRUIT, SAPODILLO PLUMS, PASSION FRUIT, CARAMBOLA AND PITAHAYA, PREPARED OR PRESERVED, CONTAINING ADDED SPIRIT, OF AN ACTUAL ALCOHOLIC STRENGTH EXCEEDING 11,85 % MAS 2008.99.40 FRUIT AND OTHER EDIBLE PARTS OF PLANTS, PREPARED OR PRESERVED, CONTAINING ADDED SPIRIT, OF AN ACTUAL ALCOHOLIC STRENGTH EXCEEDING 11,85 % MAS, N.E.S. (EXCL. WITH SUGAR CONTENT EXCEEDING 9 % BY WEIGHT) 2008.99.41 GINGER, PREPARED OR PRESERVED, CONTAINING NO SPIRIT BUT WITH ADDED SUGAR, IN PACKINGS OF > 1 KG 2008.99.46 PASSIONFRUIT, GUAVAS AND TAMARINDS, WITH ADDED SUGAR, IN PACKINGS > 1 KG, (EXCL. ADDED SPIRIT), (OTHERWISE PREPARED OR PRESERVED IN 20.06 AND 20.07) 2008.99.47 MANGOES, MANGOSTEENS, PAPAWS PAPAYAS, CASHEW APPLES, LYCHEES, JACKFRUIT, SAPODILLO PLUMS, CARAMBOLA AND PITAHAYA, PREPARED OR PRESERVED, NOT CONTAINING ADDED SPIRIT BUT CONTAINING ADDED SUGAR, IN IMMEDIATE PACKINGS OF A NET CONTENT EXCEEDING 1 KG 2008.99.51 GINGER, PREPARED OR PRESERVED, CONTAINING NO SPIRIT BUT WITH ADDED SUGAR, IN PACKINGS OF =< 1 KG 2008.99.61 PASSIONFRUIT AND GUAVAS, WITH ADDED SUGAR, IN PACKINGS =< 1 KG, (EXCL. ADDED SPIRIT), (OTHERWISE PREPARED OR PRESERVED IN 20.06 AND 20.07) 2008.99.62 MANGOES, MANGOSTEENS, PAPAWS 'PAPAYAS', TAMARINDS, CASHEW APPLES, LYCHEES, JACKFRUIT, SAPODILLO PLUMS, CARAMBOLA AND PITAHAYA, PREPARED OR PRESERVED, NOT CONTAINING ADDED SPIRIT BUT CONTAINING ADDED SUGAR, IN IMMEDIATE PACKINGS 2008.99.67 FRUIT AND OTHER EDIBLES 2009.29.91 GRAPEFRUIT JUICE, UNFERMENTED, BRIX VALUE > 20 BUT <= 67 AT 20 oC, VALUE OF <= 30 (EURO) PER 100 KG, CONTAINING > 30 % ADDED SUGAR (EXCL. CONTAINING SPIRIT) 2009.31.11 SINGLE CITRUS FRUIT JUICE, UNFERMENTED, BRIX VALUE <= 20 AT 20 oC, VALUE OF > 30 (EURO) PER 100 KG, CONTAINING ADDED SUGAR (EXCL. CONTAINING SPIRIT, MIXTURES, ORANGE JUICE AND GRAPEFRUIT JUICE) 2009.39.11 SINGLE CITRUS FRUIT JUICE, UNFERMENTED, BRIX VALUE > 67 AT 20 oC, VALUE OF <= 30 (EURO) PER 100 KG, WHETHER OR NOT CONTAINING ADDED SUGAR OR OTHER SWEETENING MATTER (EXCL. CONTAINING SPIRIT, MIXTURES, ORANGE JUICE AND GRAPEFRUIT JUICE) 2009.39.31 SINGLE CITRUS FRUIT JUICE, UNFERMENTED, BRIX VALUE > 20 BUT <= 67 AT 20 oC, VALUE OF > 30 (EURO) PER 100 KG, CONTAINING ADDED SUGAR (EXCL. CONTAINING SPIRIT, MIXTURES, ORANGE JUICE AND GRAPEFRUIT JUICE) 2009.39.39 SINGLE CITRUS FRUIT JUICE, UNFERMENTED, BRIX VALUE > 20 BUT <= 67 AT 20 oC, WITH A VALUE OF > 30 (EURO) PER 100 KG (EXCL. CONTAINING ADDED SUGAR, CONTAINING SPIRIT, MIXTURES, ORANGE JUICE AND GRAPEFRUIT JUICE) 2009.39.51 LEMON JUICE, UNFERMENTED, BRIX VALUE > 20 BUT <= 67 AT 20 oC, VALUE OF <= 30 (EURO) PER 100 KG, CONTAINING > 30 % ADDED SUGAR (EXCL. CONTAINING SPIRIT) 2009.39.55 LEMON JUICE, UNFERMENTED, BRIX VALUE > 20 BUT <= 67 AT 20 oC, VALUE OF <= 30 (EURO) PER 100 KG, CONTAINING <= 30 % ADDED SUGAR (EXCL. CONTAINING SPIRIT) 2009.39.59 LEMON JUICE, UNFERMENTED, BRIX VALUE > 20 BUT <= 67 AT 20 oC, VALUE OF <= 30 (EURO) PER 100 KG (EXCL. CONTAINING SPIRIT OR ADDED SUGAR) 2009.39.91 SINGLE CITRUS FRUIT JUICE, UNFERMENTED, BRIX VALUE > 20 BUT <= 67 AT 20 oC, VALUE OF <= 30 (EURO) PER 100 KG, CONTAINING > 30 % ADDED SUGAR (EXCL. OR CONTAINING SPIRIT, MIXTURES, LEMON, ORANGE AND GRAPEFRUIT JUICE) 2009.39.95 SINGLE CITRUS FRUIT JUICE, UNFERMENTED, BRIX VALUE > 20 BUT <= 67 AT 20 oC, VALUE OF <= 30 (EURO) PER 100 KG, CONTAINING <= 30 % ADDED SUGAR (EXCL. CONTAINING SPIRIT, MIXTURES, LEMON, ORANGE AND GRAPEFRUIT JUICE) 2009.41.10 PINEAPPLE JUICE, UNFERMENTED, BRIX VALUE <= 20 AT 20 oC, VALUE OF > 30 (EURO) PER 100 KG, CONTAINING ADDED SUGAR (EXCL. CONTAINING SPIRIT) 2009.41.91 PINEAPPLE JUICE, UNFERMENTED, BRIX VALUE <= 20 AT 20 oC, VALUE OF <= 30 (EURO) PER 100 KG, CONTAINING ADDED SUGAR (EXCL. CONTAINING SPIRIT) 2009.49.11 PINEAPPLE JUICE, UNFERMENTED, BRIX VALUE > 67 AT 20 oC, VALUE OF <= 30 (EURO) PER 100 KG, WHETHER OR NOT CONTAINING ADDED SUGAR OR OTHER SWEETENING MATTER (EXCL. CONTAINING SPIRIT) 2009.49.30 PINEAPPLE JUICE, UNFERMENTED, BRIX VALUE > 20 BUT <= 67 AT 20 oC, VALUE OF > 30 (EURO) PER 100 KG, CONTAINING ADDED SUGAR (EXCL. CONTAINING SPIRIT) 2009.49.91 PINEAPPLE JUICE, UNFERMENTED, BRIX VALUE > 20 BUT <= 67 AT 20 oC, VALUE OF <= 30 (EURO) PER 100 KG, CONTAINING > 30 % ADDED SUGAR (EXCL. CONTAINING SPIRIT) 2009.49.93 PINEAPPLE JUICE, UNFERMENTED, BRIX VALUE > 20 BUT <= 67 AT 20 oC, VALUE OF <= 30 (EURO) PER 100 KG, CONTAINING <= 30 % ADDED SUGAR (EXCL. CONTAINING SPIRIT) 2106.90.30 FLAVOURED OR COLOURED ISOGLUCOSE SYRUPS 2106.90.51 FLAVOURED OR COLOURED LACTOSE SYRUPS 2106.90.55 FLAVOURED OR COLOURED GLUCOSE AND MALTODEXTRINE SYRUPS 2106.90.59 FLAVOURED OR COLOURED SUGAR SYRUPS (EXCL. ISOGLUCOSE, LACTOSE, GLUCOSE AND MALTODEXTRINE SYRUPS) 2206.00.10 PIQUETTE 2206.00.31 CIDER AND PERRY, SPARKLING 2206.00.51 CIDER AND PERRY, NOT SPARKLING, IN CONTAINERS HOLDING =< 2 L 2301.10.00 FLOURS, MEALS AND PELLETS, OF MEAT OR OFFAL, UNFIT FOR HUMAN CONSUMPTION; GREAVES 2302.10.10 BRAN, SHARPS AND OTHER RESIDUES OF MAIZE, WHETHER OR NOT IN THE FORM OF PELLETS, DERIVED FROM SIFTING, MILLING OR OTHER WORKING, WITH STARCH CONTENT OF =< 35 % 2302.10.90 BRAN, SHARPS AND OTHER RESIDUES OF MAIZE, WHETHER OR NOT IN THE FORM OF PELLETS, DERIVED FROM SIFTING, MILLING OR OTHER WORKING, WITH STARCH CONTENT OF > 35 % 2302.20.10 BRAN, SHARPS AND OTHER RESIDUES OF RICE, WHETHER OR NOT IN THE FORM OF PELLETS, DERIVED FROM SIFTING, MILLING OR OTHER WORKING, WITH STARCH CONTENT OF =< 35 % 2302.20.90 BRAN, SHARPS AND OTHER RESIDUES OF RICE, WHETHER OR NOT IN THE FORM OF PELLETS, DERIVED FROM SIFTING, MILLING OR OTHER WORKING, WITH STARCH CONTENT OF > 35 % 2302.30.10 BRAN, SHARPS AND OTHER RESIDUES, WHETHER OR NOT IN THE FORM OF PELLETS DERIVED FROM THE SIFTING, MILLING OR OTHER WORKING OF WHEAT, WITH A STARCH CONTENT OF <= 28 % BY WEIGHT 2302.30.90 BRAN, SHARPS AND OTHER RESIDUES OF WHEAT, WHETHER OR NOT IN THE FORM OF PELLETS, DERIVED FROM SIFTING, MILLING OR OTHER WORKING (EXCL. THOSE WITH STARCH CONTENT OF =< 28 %, PROVIDED THAT =< 10 % PASSES THROUGH A SIEVE OF 0,2 MM APERTURE 2302.40.10 BRAN, SHARPS AND OTHER RESIDUES, IN THE FORM OF PELLETS OR NOT, DERIVED FROM THE SIFTING, MILLING OR OTHER WORKING OF CEREALS, WITH A STARCH CONTENT <= 28 % BY WEIGHT, AND OF WHICH <= 10 % BY WEIGHT PASSES THROUGH A SIEVE WITH AN APERTURE OF 0,2 MM 2302.40.90 BRAN, SHARPS AND OTHER RESIDUES OF CEREALS, WHETHER OR NOT IN THE FORM OF PELLETS, DERIVED FROM SIFTING, MILLING OR OTHER WORKING (EXCL. THOSE WITH STARCH CONTENT OF =< 28 %, PROVIDED THAT =< 10 % PASSES THROUGH A SIEVE OF 0,2 MM APERTURE 2302.50.00 BRAN, SHARPS AND OTHER RESIDUES OF LEGUMINOUS PLANTS, WHETHER OR NOT IN THE FORM OF PELLETS, DERIVED FROM SIFTING, MILLING OR OTHER WORKING 2303.10.11 RESIDUES FROM THE MANUFACTURE OF STARCH FROM MAIZE, OF A PROTEIN CONTENT, CALCULATED ON THE DRY PRODUCT, OF > 40 % BY WEIGHT (EXCL. CONCENTRATED STEEPING LIQUORS) 2303.10.19 RESIDUES FROM THE MANUFACTURE OF STARCH FROM MAIZE, OF A PROTEIN CONTENT, CALCULATED ON THE DRY PRODUCT, OF <= 40 % BY WEIGHT (EXCL. CONCENTRATED STEEPING LIQUORS) 2303.10.90 RESIDUES OF STARCH MANUFACTURE AND SIMILAR RESIDUES (EXCL. FROM MAIZE) 2303.20.11 BEET PULP HAVING A DRY MATTER CONTENT OF >= 87 % BY WEIGHT 2303.20.18 BEET PULP HAVING A DRY MATTER CONTENT OF < 87 % BY WEIGHT 2303.20.90 BAGASSE AND OTHER WASTE OF SUGAR MANUFACTURE (EXCL. BEET PULP) 2303.30.00 BREWING OR DISTILLING DREGS AND WASTE 2304.00.00 OIL CAKE AND OTHER SOLID RESIDUES, WHETHER OR NOT GROUND OR IN THE FORM OF PELLETS, RESULTING FROM THE EXTRACTION OF SOYA BEAN OIL 2306.10.00 OIL CAKE AND OTHER SOLID RESIDUES, WHETHER OR NOT GROUND OR IN THE FORM OF PELLETS, RESULTING FROM THE EXTRACTION OF COTTON SEEDS 2306.20.00 OIL CAKE AND OTHER SOLID RESIDUES, WHETHER OR NOT GROUND OR IN THE FORM OF PELLETS, RESULTING FROM THE EXTRACTION OF LINSEED 2306.30.00 OIL CAKE AND OTHER SOLID RESIDUES, WHETHER OR NOT GROUND OR IN THE FORM OF PELLETS, RESULTING FROM THE EXTRACTION OF SUNFLOWER SEEDS 2306.41.00 OIL CAKE AND OTHER SOLID RESIDUES, WHETHER OR NOT GROUND OR IN THE FORM OF PELLETS, RESULTING FROM THE EXTRACTION OF LOW ERUCIC ACID RAPE OR COLZA SEEDS YIELDING A FIXED OIL WHICH HAS AN ERUCIC ACID CONTENT OF < 2 % 2306.49.00 OIL CAKE AND OTHER SOLID RESIDUES, WHETHER OR NOT GROUND OR IN THE FORM OF PELLETS, RESULTING FROM THE EXTRACTION OF HIGH ERUCIC ACID RAPE OR COLZA SEEDS YIELDING A FIXED OIL WHICH HAS AN ERUCIC ACID CONTENT OF >= 2 % 2306.50.00 OIL CAKE AND OTHER SOLID RESIDUES, WHETHER OR NOT GROUND OR IN THE FORM OF PELLETS, RESULTING FROM THE EXTRACTION OF COCONUT 2306.60.00 OIL CAKE AND OTHER SOLID RESIDUES, WHETHER OR NOT GROUND OR IN THE FORM OF PELLETS, RESULTING FROM THE EXTRACTION OF PALM NUTS OR KERNELS 2306.70.00 OIL CAKE AND OTHER SOLID RESIDUES, WHETHER OR NOT GROUND OR IN THE FORM OF PELLETS, RESULTING FROM THE EXTRACTION OF VEGETABLE FATS OR OILS FROM MAIZE CORN GERM 2306.90.11 OIL CAKE AND OTHER SOLID RESIDUES FROM THE EXTRACTION OF OLIVE OIL, WHETHER OR NOT GROUND OR IN THE FORM OF PELLETS, CONTAINING =< 3 % OLIVE OIL 2306.90.19 OIL CAKE AND OTHER SOLID RESIDUES FROM THE EXTRACTION OF OLIVE OIL, WHETHER OR NOT GROUND OR IN THE FORM OF PELLETS, CONTAINING > 3 % OLIVE OIL 2306.90.90 OIL CAKE AND OTHER SOLID RESIDUES, WHETHER OR NOT GROUND OR IN THE FORM OF PELLETS, RESULTING FROM THE EXTRACTION OF VEGETABLE FATS OR OILS (EXCL. OF COTTON SEEDS, LINSEED, SUNFLOWER SEEDS, RAPE OR COLZA SEEDS, COCONUT OR COPRA, PALM NUTS OR KERNELS 2308.00.40 ACORNS AND HORSE.CHESTNUTS AND POMACE OR MARC OF FRUIT, FOR ANIMAL FEEDING, WHETHER OR NOT IN THE FORM OF PELLETS (EXCL. GRAPE MARC) 2309.10.13 DOG OR CAT FOOD, PUT UP FOR RETAIL SALE, CONTAINING NO STARCH OR =< 10 % STARCH, CONTAINING GLUCOSE, GLUCOSE SYRUP, MALTODEXTRINE AND ITS SYRUP, AND WITH MILK PRODUCT CONTENT OF >= 10 % BUT < 50 % 2309.10.19 DOG OR CAT FOOD, PUT UP FOR RETAIL SALE, CONTAINING NO STARCH OR =< 10 % STARCH, CONTAINING GLUCOSE, GLUCOSE SYRUP, MALTODEXTRINE AND ITS SYRUP, AND WITH MILK PRODUCT CONTENT OF >= 75 % 2309.10.33 DOG OR CAT FOOD, PUT UP FOR RETAIL SALE, CONTAINING > 10 % BUT =< 30 % STARCH, CONTAINING GLUCOSE, GLUCOSE SYRUP, MALTODEXTRINE AND ITS SYRUP, AND WITH MILK PRODUCT CONTENT OF >= 10 % BUT < 50 % 2309.10.39 DOG OR CAT FOOD, PUT UP FOR RETAIL SALE, CONTAINING > 10 % BUT =< 30 % STARCH, CONTAINING GLUCOSE, GLUCOSE SYRUP, MALTODEXTRINE AND ITS SYRUP, AND WITH MILK PRODUCT CONTENT OF >= 50 % 2309.10.53 DOG OR CAT FOOD, PUT UP FOR RETAIL SALE, CONTAINING > 30 % STARCH, CONTAINING GLUCOSE, GLUCOSE SYRUP, MALTODEXTRINE AND ITS SYRUP, AND WITH MILK PRODUCT CONTENT OF >= 10 % BUT < 50 % 2309.10.70 DOG OR CAT FOOD PUT UP FOR RETAIL SALE, WITH NO STARCH, GLUCOSE, MALTODEXTRINE OR THEIR SYRUPS, BUT CONTAINING MILK PRODUCTS 2309.90.10 FISH OR MARINE MAMMAL SOLUBLES, TO SUPPLEMENT FEEDINGSTUFFS PRODUCED IN THE AGRICULTURAL SECTOR 2309.90.20 RESIDUES FROM THE MANUFACTURE OF STARCH FROM MAIZE REFERRED TO IN ADDITIONAL NOTE 5 TO CHAPTER 23, OF A KIND USED IN ANIMAL FEEDING (EXCL. DOG OR CAT FOOD PUT UP FOR RETAIL SALE) 2309.90.31 PREPARATIONS FOR ANIMAL FOOD, CONTAINING NO STARCH OR =< 10 % STARCH, CONTAINING GLUCOSE, GLUCOSE SYRUP, MALTODEXTRINE AND ITS SYRUP, AND WITH NO OR < 10 % MILK PRODUCT CONTENT (EXCL. DOG OR CAT FOOD PUT UP FOR RETAIL SALE) 2309.90.33 PREPARATIONS FOR ANIMAL FOOD, CONTAINING NO STARCH OR =< 10 % STARCH, CONTAINING GLUCOSE, GLUCOSE SYRUP, MALTODEXTRINE AND ITS SYRUP, AND WITH >= 10 % BUT < 50 % MILK PRODUCT CONTENT (EXCL. DOG OR CAT FOOD PUT UP FOR RETAIL SALE) 2309.90.43 PREPARATIONS FOR ANIMAL FOOD, CONTAINING > 10 % BUT =< 30 % STARCH, CONTAINING GLUCOSE, GLUCOSE SYRUP, MALTODEXTRINE AND ITS SYRUP, AND WITH > 10 % BUT =< 50 % MILK PRODUCT CONTENT (EXCL. DOG OR CAT FOOD PUT UP FOR RETAIL SALE) 2309.90.49 PREPARATIONS FOR ANIMAL FOOD, CONTAINING > 10 % BUT =< 30 % STARCH, CONTAINING GLUCOSE, GLUCOSE SYRUP, MALTODEXTRINE AND ITS SYRUP, AND WITH >= 50 % MILK PRODUCT CONTENT (EXCL. DOG OR CAT FOOD PUT UP FOR RETAIL SALE) 2309.90.99 PREPARATIONS OF A KIND 2401.10.10 FLUE CURED VIRGINIA TYPE TOBACCO (EXCL. STEMMED OR STRIPPED) 2401.10.20 LIGHT AIR CURED BURLEY TYPE TOBACCO, INCL. BURLEY HYBRIDS (EXCL. STEMMED OR STRIPPED) 2401.10.30 LIGHT AIR CURED MARYLAND TYPE TOBACCO (EXCL. STEMMED OR STRIPPED) 2401.10.41 FIRE CURED KENTUCKY TYPE TOBACCO (EXCL. STEMMED OR STRIPPED) 2401.10.49 FIRE CURED TOBACCO (EXCL. KENTUCKY TYPE AND STEMMED OR STRIPPED) 2401.10.50 LIGHT AIR CURED TOBACCO (EXCL. BURLEY AND MARYLAND TYPES AND STEMMED OR STRIPPED) 2401.10.70 DARK AIR CURED TOBACCO (EXCL. STEMMED OR STRIPPED) 2401.10.80 FLUE CURED TOBACCO (EXCL. VIRGINIA TYPE AND STEMMED OR STRIPPED) 2401.10.90 TOBACCO (EXCL. STEMMED OR STRIPPED, FLUE CURED, LIGHT AIR CURED, FIRE CURED, DARK AIR CURED AND SUN CURED ORIENTAL) 2401.20.10 PARTLY OR WHOLLY STEMMED OR STRIPPED FLUE CURED VIRGINIA TYPE TOBACCO, OTHERWISE UNMANUFACTURED 2401.20.20 PARTLY OR WHOLLY STEMMED OR STRIPPED LIGHT AIR CURED BURLEY TYPE TOBACCO, INCL. BURLEY HYBRIDS, OTHERWISE UNMANUFACTURED 2401.20.30 PARTLY OR WHOLLY STEMMED OR STRIPPED LIGHT AIR CURED MARYLAND TYPE TOBACCO, OTHERWISE UNMANUFACTURED 2401.20.41 PARTLY OR WHOLLY STEMMED OR STRIPPED FIRE CURED KENTUCKY TYPE TOBACCO, OTHERWISE UNMANUFACTURED 2401.20.49 PARTLY OR WHOLLY STEMMED OR STRIPPED FIRE CURED TOBACCO, OTHERWISE UNMANUFACTURED (EXCL. KENTUCKY TYPE) 2401.20.50 PARTLY OR WHOLLY STEMMED OR STRIPPED LIGHT AIR CURED TOBACCO, OTHERWISE UNMANUFACTURED (EXCL. BURLEY OR MARYLAND TYPE) 2401.20.70 PARTLY OR WHOLLY STEMMED OR STRIPPED DARK AIR CURED TOBACCO, OTHERWISE UNMANUFACTURED 2401.20.80 PARTLY OR WHOLLY STEMMED OR STRIPPED FLUE CURED TOBACCO, OTHERWISE UNMANUFACTURED (EXCL. VIRGINIA TYPE) 2401.20.90 PARTLY OR WHOLLY STEMMED OR STRIPPED TOBACCO, OTHERWISE UNMANUFACTURED (EXCL. FLUE CURED, LIGHT AIR CURED, FIRE CURED, DARK AIR CURED AND SUN CURED ORIENTAL) 2401.30.00 TOBACCO REFUSE 3301.11.10 TERPENIC OILS OF BERGAMOT, INCL. CONCRETES AND ABSOLUTES 3301.11.90 TERPENELESS OILS OF BERGAMOT, INCL. CONCRETES AND ABSOLUTES 3301.12.10 TERPENIC OILS OF SWEET AND BITTER ORANGE, INCL. CONCRETES AND ABSOLUTES (EXCL. ORANGE FLOWER OIL) 3301.12.90 TERPENELESS OILS OF SWEET AND BITTER ORANGE, INCL. CONCRETES AND ABSOLUTES (EXCL. ORANGE.FLOWER OIL) 3301.13.10 TERPENIC ESSENTIAL OILS OF LEMON, INCL. CONCRETES AND ABSOLUTES 3301.13.90 TERPENELESS OILS OF LEMON, INCL. CONCRETES AND ABSOLUTES 3301.14.10 TERPENIC OILS OF LIME, INCL. CONCRETES AND ABSOLUTES 3301.14.90 TERPENELESS OILS OF LIME, INCL. CONCRETES AND ABSOLUTES 3301.19.10 TERPENIC ESSENTIAL OILS OF CITRUS FRUIT, INCL. CONCRETES AND ABSOLUTES (EXCL. THOSE OF BERGAMOT, SWEET AND BITTER ORANGE, LEMON AND LIME) 3301.19.90 TERPENELESS ESSENTIAL OILS OF CITRUS FRUIT, INCL. CONCRETES AND ABSOLUTES (EXCL. THOSE OF BERGAMOT, SWEET AND BITTER ORANGE, LEMON AND LIME) 3301.21.10 TERPENIC OILS OF GERANIUM, INCL. CONCRETES AND ABSOLUTES 3301.21.90 TERPENELESS OILS OF GERANIUM, INCL. CONCRETES AND ABSOLUTES 3301.22.10 TERPENIC OILS OF JASMIN, INCL. CONCRETES AND ABSOLUTES 3301.22.90 TERPENELESS ESSENTIAL OILS OF JASMIN, INCL. CONCRETES AND ABSOLUTES 3301.23.10 TERPENIC OILS OF LAVENDER OR OF LAVANDIN, INCL. CONCRETES AND ABSOLUTES 3301.23.90 TERPENELESS OILS OF LAVENDER OR OF LAVANDIN, INCL. CONCRETES AND ABSOLUTES 3301.24.10 TERPENIC OILS OF PEPPERMINT 'MENTHA PIPERITA', INCL. CONCRETES AND ABSOLUTES 3301.24.90 TERPENELESS OILS OF PEPPERMINT 'MENTHA PIPERITA', INCL. CONCRETES AND ABSOLUTES 3301.25.10 TERPENIC OILS OF MINTS, INCL. CONCRETES AND ABSOLUTES (EXCL. THOSE OF PEPPERMINT MENTHA PIPERITA) 3301.25.90 TERPENELESS OILS OF MINTS, INCL. CONCRETES AND ABSOLUTES (EXCL. THOSE OF PEPPERMINT MENTHA PIPERITA) 3301.26.10 TERPENIC OILS OF VETIVER, INCL. CONCRETES AND ABSOLUTES 3301.26.90 TERPENELESS OILS OF VETIVER, INCL. CONCRETES AND ABSOLUTES 3301.29.11 TERPENIC OILS OF CLOVE, NIAOULI AND YLANG.YLANG, INCL. CONCRETES AND ABSOLUTES 3301.29.31 TERPENELESS OILS OF CLOVE, NIAOULI AND YLANG.YLANG, INCL. CONCRETES AND ABSOLUTES 3301.29.61 ESSENTIAL OILS, NOT DETERPENATED, INCLUDING CONCRETES AND ABSOLUTES (EXCEPT OF CITRUS FRUIT, GERANIUM, JASMINE, LAVENDAR OR LAVENDIN, MINT, VETIVER, CLOVE, NIAOULI AND YLANG.YLANG) 3301.29.91 TERPENELESS ESSENTIAL OILS, INCL. CONCRETES AND ABSOLUTES (EXCL. 3301.11.10 TO 3301.29.59) 3301.30.00 RESINOIDS 3302.10.40 MIXTURES OF ODORIFEROUS SUBSTANCES AND MIXTURES, INCL. ALCOHOLIC SOLUTIONS, WITH A BASIS OF ONE OR MORE OF THESE SUBSTANCES, OF A KIND USED AS RAW MATERIALS IN THE DRINK INDUSTRIES, AND PREPARATIONS BASED ON ODORIFEROUS SUBSTANCES 3302.10.90 MIXTURES OF ODORIFEROUS SUBSTANCES AND MIXTURES, INCL. ALCOHOLIC SOLUTIONS, WITH A BASIS OF ONE OR MORE OF THESE SUBSTANCES, OF A KIND USED AS RAW MATERIALS IN THE FOOD INDUSTRIES 3501.90.10 CASEIN GLUES (EXCL. THOSE PUT UP FOR RETAIL SALE AS GLUE AND WEIGHING =< 1 KG) 3502.11.10 EGG ALBUMIN, DRIED E.G. IN SHEETS, SCALES, FLAKES, POWDER, UNFIT, OR TO BE RENDERED UNFIT, FOR HUMAN CONSUMPTION 3502.11.90 EGG ALBUMIN, DRIED E.G. IN SHEETS, SCALES, FLAKES, POWDER, FIT FOR HUMAN CONSUMPTION 3502.19.10 EGG ALBUMIN, UNFIT, OR TO BE RENDERED UNFIT, FOR HUMAN CONSUMPTION (EXCL. DRIED E.G. IN SHEETS, SCALES, FLAKES, POWDER) 3502.19.90 EGG ALBUMIN, FIT FOR HUMAN CONSUMPTION (EXCL. DRIED E.G. IN SHEETS, FLAKES, CRYSTALS, POWDER) 3502.20.10 MILK ALBUMIN LACTALBUMIN, INCL. CONCENTRATES OF TWO OR MORE WHEY PROTEINS, CONTAINING BY WEIGHT > 80 % WHEY PROTEINS, CALCULATED ON THE DRY MATTER, UNFIT, OR TO BE RENDERED UNFIT, FOR HUMAN CONSUMPTION 3502.20.91 MILK ALBUMIN LACTALBUMIN, INCL. CONCENTRATES OF TWO OR MORE WHEY PROTEINS, CONTAINING BY WEIGHT > 80 % WHEY PROTEINS, CALCULATED ON THE DRY MATTER, FIT FOR HUMAN CONSUMPTION, DRIED E.G. IN SHEETS, SCALES, FLAKES, POWDER 3502.20.99 MILK ALBUMIN LACTALBUMIN, INCL. CONCENTRATES OF TWO OR MORE WHEY PROTEINS, CONTAINING BY WEIGHT > 80 % WHEY PROTEINS, CALCULATED ON THE DRY MATTER, FIT FOR HUMAN CONSUMPTION (EXCL. DRIED [E.G. IN SHEETS, FLAKES, CRYSTALS, POWDER]) 3502.90.20 ALBUMINS, UNFIT, OR TO BE RENDERED UNFIT, FOR HUMAN CONSUMPTION (EXCL. EGG ALBUMIN AND MILK ALBUMIN [INCL. CONCENTRATES OF TWO OR MORE WHEY PROTEINS CONTAINING BY WEIGHT > 80 % WHEY PROTEINS, CALCULATED ON THE DRY MATTER]) 3502.90.70 ALBUMINS, FIT FOR HUMAN CONSUMPTION (EXCL. EGG ALBUMIN AND MILK ALBUMIN LACTALBUMIN) 3502.90.90 ALBUMINATES AND OTHER ALBUMIN DERIVATIVES 3503.00.10 GELATIN, WHETHER OR NOT IN SQUARE OR RECTANGULAR SHEETS, WHETHER OR NOT SURFACE.WORKED OR COLOURED, AND DERIVATIVES THEREOF (EXCL. IMPURE GELATINS) 3503.00.80 ISINGLASS; OTHER GLUES OF ANIMAL ORIGIN (EXCL. CASEIN GLUES OF HEADING NO 3501) 3504.00.00 PEPTONES AND THEIR DERIVATIVES; OTHER ALBUMINOUS SUBSTANCES AND THEIR DERIVATIVES N.E.S.; HIDE POWDER, WHETHER OR NOT CHROMED 3505.10.50 STARCHES, ETHERIFIED AND ESTERIFIED (EXCL. DEXTRINS) 4101.20.10 WHOLE RAW HIDES AND SKINS OF BOVINE INCL. BUFFALO OR EQUINE ANIMALS, WHETHER OR NOT DEHAIRED OR SPLIT, OF A WEIGHT PER SKIN <= 16 KG, FRESH 4101.20.30 WHOLE RAW HIDES AND SKINS OF BOVINE INCL. BUFFALO OR EQUINE ANIMALS, WHETHER OR NOT DEHAIRED OR SPLIT, OF A WEIGHT PER SKIN <= 16 KG, WET SALTED 4101.20.50 WHOLE RAW HIDES AND SKINS OF BOVINE INCL. BUFFALO OR EQUINE ANIMALS, WHETHER OR NOT DEHAIRED OR SPLIT, OF A WEIGHT PER SKIN <= 8 KG WHEN SIMPLY DRIED OR <= 10 KG WHEN DRY SALTED 4101.20.90 WHOLE RAW HIDES AND SKINS OF BOVINE INCL. BUFFALO OR EQUINE ANIMALS, WHETHER OR NOT DEHAIRED OR SPLIT, OF A WEIGHT PER SKIN <= 16 KG, LIMED, PICKLED OR OTHERWISE PRESERVED (EXCL. FRESH OR WET.SALTED, SIMPLY DRIED OR DRY SALTED, TANNED OR PARCHMEN 4101.50.10 WHOLE RAW HIDES AND SKINS OF BOVINE INCL. BUFFALO OR EQUINE ANIMALS, WHETHER OR NOT DEHAIRED OR SPLIT, OF A WEIGHT PER SKIN > 16 KG, FRESH 4101.50.30 WHOLE RAW HIDES AND SKINS OF BOVINE INCL. BUFFALO OR EQUINE ANIMALS, WHETHER OR NOT DEHAIRED OR SPLIT, OF A WEIGHT PER SKIN > 16 KG, WET.SALTED 4101.50.50 WHOLE RAW HIDES AND SKINS OF BOVINE INCL. BUFFALO OR EQUINE ANIMALS, WHETHER OR NOT DEHAIRED OR SPLIT, OF A WEIGHT PER SKIN > 16 KG, DRIED OR DRY SALTED 4101.50.90 WHOLE RAW HIDES AND SKINS OF BOVINE INCL. BUFFALO OR EQUINE ANIMALS, WHETHER OR NOT DEHAIRED OR SPLIT, OF A WEIGHT PER SKIN > 16 KG, LIMED, PICKLED OR OTHERWISE PRESERVED (EXCL. FRESH OR WET SALTED, SIMPLY DRIED OR DRY SALTED, TANNED OR PARCHMENT 4101.90.00 BUTTS, BENDS, BELLIES AND SPLIT RAW HIDES AND SKINS OF BOVINE INCL. BUFFALO OR EQUINE ANIMALS, WHETHER OR NOT DEHAIRED, FRESH, OR SALTED, DRIED, LIMED, PICKLED OR OTHERWISE PRESERVED, AND WHOLE RAW HIDES AND SKINS OF A WEIGHT PER SKIN > 8 KG BUT 4102.10.10 RAW HIDES AND SKINS OF LAMBS, WITH WOOL ON, FRESH OR SALTED, DRIED, LIMED, PICKLED OR OTHERWISE PRESERVED (EXCL. THOSE OF ASTRAKHAN, CARACUL, PERSIAN, BROADTAIL OR SIMILAR LAMBS, OR OF INDIAN, CHINESE, MONGOLIAN OR TIBETAN LAMBS) 4102.10.90 RAW HIDES AND SKINS OF SHEEP, WITH WOOL ON, FRESH OR SALTED, DRIED, LIMED, PICKLED OR OTHERWISE PRESERVED (EXCL. THOSE OF LAMBS) 4102.21.00 RAW HIDES AND SKINS OF SHEEP AND LAMBS, WITHOUT WOOL ON, PICKLED, WHETHER OR NOT SPLIT 4102.29.00 RAW HIDES AND SKINS OF SHEEP AND LAMBS, WITHOUT WOOL ON, FRESH OR SALTED, DRIED, LIMED OR OTHERWISE PRESERVED, WHETHER OR NOT SPLIT (EXCL. PICKLED OR PARCHMENT DRESSED) 4103.10.20 RAW HIDES AND SKINS OF GOATS OR KIDS, FRESH, WHETHER OR NOT DEHAIRED OR SPLIT (EXCL. HIDES AND SKINS OF GOATS OR KIDS FROM YEMEN, MONGOLIA OR TIBET WITH HAIR ON) 4103.10.50 RAW HIDES AND SKINS OF GOATS OR KIDS, SALTED OR DRIED, WHETHER OR NOT DEHAIRED OR SPLIT (EXCL. HIDES AND SKINS OF GOATS OR KIDS FROM YEMEN, MONGOLIA OR TIBET WITH HAIR ON) 4103.10.90 RAW HIDS AND SKINS OF GOATS OR KIDS, LIMED, PICKLED OR OTHERWISE PRESERVED, WHETHER OR NOT DEHAIRED OR SPLIT (EXCL. FRESH, SALTED, DRIED, PARCHMENT DRESSED, PLUS HIDES AND SKINS OF GOATS OR KIDS FROM YEMEN, MONGOLIA OR TIBET WITH HAIR ON) 4103.20.00 RAW HIDES AND SKINS OF REPTILES, FRESH OR SALTED, DRIED, LIMED, PICKLED OR OTHERWISE PRESERVED, (EXCL. PARCHMENT DRESSED) 4103.30.00 RAW HIDES AND SKINS OF SWINE, FRESH, OR SALTED, DRIED, LIMED, PICKLED OR OTHERWISE PRESERVED, WHETHER OR NOT DEHAIRED OR SPLIT (EXCL. PARCHMENT DRESSED) 4103.90.00 RAW HIDES AND SKINS, FRESH, OR SALTED, DRIED, LIMED, PICKLED OR OTHERWISE PRESERVED, WHETHER OR NOT DEHAIRED, INCL. BIRDSKINS WITHOUT FEATHERS OR DOWN (EXCL. PARCHMENT.DRESSED, HIDES AND SKINS OF BOVINE INCL. BUFFALO ANIMALS, EQUINE ANIMALS 4301.10.00 RAW FURSKINS OF MINK, WHOLE, WHETHER OR NOT WITHOUT HEADS, TAILS OR FEET 4301.30.00 RAW FURSKINS OF THE FOLLOWING TYPES OF LAMB: ASTRAKHAN, CARACUL, PERSIAN, BROADTAIL AND SIMILAR, PLUS INDIAN, CHINESE, MONGOLIAN OR TIBETAN AND SIMILAR, WHOLE, WHETHER OR NOT WITHOUT HEADS, TAILS OR FEET 4301.60.00 RAW FURSKINS OF FOX, WHETHER OR NOT WITHOUT HEADS, TAILS OR FEET 4301.70.10 RAW FURSKINS OF WHITECOAT PUPS OF HARP SEALS OR BLUEBACK PUPS OF HOODED SEALS, WHOLE, WHETHER OR NOT WITHOUT HEADS, TAILS OR FEET 4301.70.90 RAW FURSKINS OF TRUE AND EARED SEALS, WHOLE, WHETHER OR NOT WITHOUT HEADS, TAILS OR FEET (EXCL. THOSE OF WHITECOAT PUPS OF HARP SEALS OR BLUEBACK PUPS OF HOODED SEALS) 4301.80.10 RAW FURSKINS OF SEA OTTER OR COYPU, WHOLE, WHETHER OR NOT WITHOUT HEADS, TAILS OR FEET 4301.80.30 RAW FURSKINS OF MARMOT, WHOLE, WHETHER OR NOT WITHOUT HEADS, TAILS OR FEET 4301.80.50 RAW FURSKINS OF WILDCAT OF ALL KINDS, WHETHER OR NOT WITHOUT HEADS, TAILS OR FEET 4301.80.80 RAW FURSKINS, WHOLE, WITH OR WITHOUT HEADS, TAILS OR PAWS (EXCL. THOSE OF MINK, LAMB . ASTRACHAN, CARACUL, PERSIAN, BROADTAIL AND SIMILAR, AND INDIAN, CHINESE, MONGOLIAN OR TIBETAN, FOX, SEAL, SEA OTTERS, NUTRIA COYPU, MARMOTS AND OF WILD FELINES) 4301.80.95 RAW FURSKINS, WHOLE, WITH OR WITHOUT HEADS, TAILS OR PAWS (EXCL. THOSE OF MINK, LAMB . ASTRACHAN, CARACUL, PERSIAN, BROADTAIL AND SIMILAR, AND INDIAN, CHINESE, MONGOLIAN OR TIBETAN, FOX, SEAL, SEA OTTERS, NUTRIA COYPU, MARMOTS AND OF WILD FELINES) 4301.90.00 HEADS, TAILS, FEET AND OTHER PIECES OR CUTTINGS OF FURSKINS SUITABLE FOR USE IN FURRIERY 5001.00.00 SILKWORM COCOONS SUITABLE FOR REELING 5002.00.00 RAW SILK, NEITHER SPUN NOR THROWN 5003.10.00 SILK WASTE, INCL. COCOONS UNSUITABLE FOR REELING, YARN WASTE AND GARNETTED STOCK, NEITHER CARDED NOR COMBED 5003.90.00 SILK WASTE, INCL. COCOONS UNSUITABLE FOR REELING, YARN WASTE AND GARNETTED STOCK, CARDED OR COMBED 5101.11.00 GREASY SHORN WOOL, INCL. FLEECE WASHED WOOL, NEITHER CARDED NOR COMBED 5101.19.00 GREASY WOOL, INCL. FLEECE WASHED WOOL, NEITHER CARDED NOR COMBED (EXCL. SHORN WOOL) 5101.21.00 SHORN WOOL, DEGREASED, NON CARBONISED), NEITHER CARDED NOR COMBED 5101.29.00 DEGREASED WOOL, NON CARBONISED, NEITHER CARDED NOR COMBED (EXCL. SHORN WOOL) 5101.30.00 CARBONISED WOOL, NEITHER CARDED NOR COMBED 5102.11.00 HAIR OF KASHMIR CASHMERE GOATS, NEITHER CARDED NOR COMBED 5102.19.10 HAIR OF ANGORA RABBIT, NEITHER CARDED NOR COMBED 5102.19.30 HAIR OF ALPACA, LLAMA OR VICUNA, NEITHER CARDED NOR COMBED 5102.19.40 HAIR OF CAMEL OR YAK, OR OF ANGORA GOATS, TIBETAN GOATS OR SIMILAR GOATS, NEITHER CARDED NOR COMBED 5102.19.90 HAIR OF RABBIT, HARE, BEAVER, NUTRIA COYPU OR MUSK.RAT, NEITHER CARDED NOR COMBED (EXCL. OF ANGORA RABBIT) 5102.20.00 COARSE ANIMAL HAIR, NEITHER CARDED NOR COMBED (EXCL. WOOL, HAIR AND BRISTLES USED IN THE MANUFACTURE OF BROOMS AND BRUSHES, AND HORSEHAIR FROM THE MANE OR TAIL) 5103.10.10 NOILS OF WOOL OR OF FINE ANIMAL HAIR, NON CARBONISED (EXCL. GARNETTED STOCK) 5103.10.90 NOILS OF WOOL OR OF FINE ANIMAL HAIR, CARBONISED (EXCL. GARNETTED STOCK) 5103.20.10 YARN WASTE OF WOOL OR OF FINE ANIMAL HAIR 5103.20.91 WASTE OF WOOL OR OF FINE ANIMAL HAIR, NON CARBONISED (EXCL. YARN WASTE, NOILS AND GARNETTED STOCK) 5103.20.99 WASTE OF WOOL OR OF FINE ANIMAL HAIR, CARBONISED (EXCL. YARN WASTE, NOILS AND GARNETTED STOCK) 5103.30.00 WASTE OF COARSE ANIMAL HAIR, INCL. YARN WASTE (EXCL. GARNETTED STOCK, WASTE OF HAIR OR BRISTLES USED IN THE MANUFACTURE OF BROOMS AND BRUSHES, AND OF HORSEHAIR FROM THE MANE OR TAIL) 5201.00.10 COTTON, NEITHER CARDED NOR COMBED, ABSORBENT OR BLEACHED 5201.00.90 COTTON, NEITHER CARDED NOR COMBED (EXCL. ABSORBENT OR BLEACHED) 5202.10.00 COTTON YARN WASTE 5202.91.00 GARNETTED STOCK OF COTTON 5202.99.00 COTTON WASTE (EXCL. YARN WASTE AND GARNETTED STOCK) 5203.00.00 COTTON, CARDED OR COMBED 5301.10.00 FLAX, RAW OR RETTED 5301.21.00 FLAX, BROKEN OR SCUTCHED 5301.29.00 FLAX, HACKLED OR OTHERWISE PROCESSED, BUT NOT SPUN (EXCL. BROKEN, SCUTCHED AND RETTED FLAX) 5301.30.10 FLAX TOW 5301.30.90 FLAX WASTE, INCL. YARN WASTE AND GARNETTED STOCK 5302.10.00 HEMP CANNABIS SATIVA, RAW OR RETTED 5302.90.00 HEMP CANNABIS SATIVA, PROCESSED BUT NOT SPUN; TOW AND WASTE OF HEMP, INCL. YARN WASTE AND GARNETTED STOCK (EXCL. RETTED HEMP) (1) As defined in the Customs Tariff Law No 8981 of 12 December 2003For the approval of the customs tariff level of the Republic of Albania (Official Gazette No 82 and No 82/1 of 2002) amended by Law No 9159 of 8 December 2003 (Official Gazette No 105 of 2003) and Law No 9330 of 6 December 2004 (Official Gazette No 103 of 2004). ANNEX II(b) (SAA Annex II(b)) ALBANIAN TARIFF CONCESSIONS FOR AGRICULTURAL PRIMARY PRODUCTS ORIGINATING IN THE COMMUNITY (referred to in Article 27(3)(b)) Customs duties for the products listed in this Annex will be reduced and eliminated in accordance with the following timetable:  on the date of entry into force of the Agreement, the import duty will be reduced to 90 % of the basic duty,  on 1 January of the first year following the date of entry into force of the Agreement, the import duty will be reduced to 80 % of the basic duty,  on 1 January of the second year following the date of entry into force of the Agreement, the import duty will be reduced to 60 % of the basic duty,  on 1 January of the third year following the date of entry into force of the Agreement, the import duty will be reduced to 40 % of the basic duty,  on 1 January of the fourth year following the date of entry into force of the Agreement, the import duty will be reduced to 0 % of the basic duty. HS Code (1) Description 0101.90.11 HORSES FOR SLAUGHTER 0101.90.19 LIVE HORSES (EXCL. THOSE PURE BRED FOR BREEDING AND FOR SLAUGHTER) 0101.90.30 LIVE ASSES 0101.90.90 LIVE MULES AND HINNIES 0206.10.91 FRESH OR CHILLED EDIBLE BOVINE LIVERS (EXCL. FOR MANUFACTURE OF PHARMACEUTICAL PRODUCTS) 0206.10.95 FRESH OR CHILLED EDIBLE BOVINE THICK AND THIN SKIRT (EXCL. FOR MANUFACTURE OF PHARMACEUTICAL PRODUCTS) 0206.10.99 FRESH OR CHILLED EDIBLE BOVINE OFFAL (EXCL. FOR MANUFACTURE OF PHARMACEUTICAL PRODUCTS, LIVERS AND THICK AND THIN SKIRT) 0206.21.00 FROZEN EDIBLE BOVINE TONGUES 0206.22.00 FROZEN EDIBLE BOVINE LIVERS 0206.29.91 FROZEN EDIBLE BOVINE THICK AND THIN SKIRT (EXCL. FOR MANUFACTURE OF PHARMACEUTICAL PRODUCTS) 0206.29.99 FROZEN EDIBLE BOVINE OFFAL (EXCL. FOR MANUFACTURE OF PHARMACEUTICAL PRODUCTS, TONGUES, LIVERS AND THICK AND THIN SKIRT) 0206.30.20 FRESH OR CHILLED EDIBLE LIVERS OF DOMESTIC SWINE 0206.30.30 FRESH OR CHILLED EDIBLE DOMESTIC SWINE OFFAL (EXCL. LIVERS) 0206.30.80 FRESH OR CHILLED EDIBLE NON-DOMESTIC SWINE OFFAL 0206.41.20 FROZEN EDIBLE LIVERS OF DOMESTIC SWINE 0206.41.80 FROZEN EDIBLE NON-DOMESTIC SWINE LIVERS 0206.49.20 FROZEN EDIBLE OFFAL OF DOMESTIC SWINE (EXCL. LIVERS) 0206.49.80 FROZEN EDIBLE OFFAL OF NON-DOMESTIC SWINE (EXCL. LIVERS) 0206.80.91 FRESH OR CHILLED EDIBLE OFFAL OF HORSES, ASSES, MULES AND HINNIES (EXCL. FOR MANUFACTURE OF PHARMACEUTICAL PRODUCTS) 0206.80.99 FRESH OR CHILLED EDIBLE OFFAL OF SHEEP AND GOATS (EXCL. FOR MANUFACTURE OF PHARMACEUTICAL PRODUCTS) 0206.90.91 FROZEN EDIBLE OFFAL OF HORSES, ASSES, MULES AND HINNIES (EXCL. FOR MANUFACTURE OF PHARMACEUTICAL PRODUCTS) 0206.90.99 FROZEN EDIBLE OFFAL OF SHEEP AND GOATS (EXCL. FOR MANUFACTURE OF PHARMACEUTICAL PRODUCTS) 0208.10.11 MEAT AND EDIBLE MEAT OFFAL OF DOMESTIC RABBITS, FRESH OR CHILLED 0208.10.19 MEAT AND EDIBLE MEAT OFFAL OF DOMESTIC RABBITS, FROZEN 0208.10.90 FRESH, CHILLED OR FROZEN MEAT AND EDIBLE OFFAL OF NON-DOMESTIC RABBITS AND HARES 0208.20.00 FRESH, CHILLED OR FROZEN FROGS' LEGS 0208.40.10 FRESH, CHILLED OR FROZEN WHALES MEAT 0208.90.10 FRESH, CHILLED OR FROZEN DOMESTIC PIGEON MEAT AND EDIBLE OFFAL 0208.90.20 MEAT AND EDIBLE MEAT OFFAL OF QUAILS, FRESH, CHILLED OR FROZEN 0208.90.40 MEAT AND EDIBLE MEAT OFFAL OF GAME, FRESH, CHILLED OR FROZEN (EXCL. RABBITS, HARES, PIGS AND QUAILS) 0208.90.55 FRESH, CHILLED OR FROZEN SEAL MEAT 0208.90.60 FRESH, CHILLED OR FROZEN REINDEER MEAT AND EDIBLE OFFAL THEREOF 0208.90.95 MEAT AND EDIBLE OFFAL, FRESH, CHILLED OR FROZEN (EXCL. BOVINE ANIMALS, SWINE, SHEEP, GOATS, HORSES, ASSES, MULES, HINNIES, POULTRY FOWLS OF THE SPECIES GALLUS DOMESTICUS, DUCKS, GEESE, TURKEYS, GUINEA FOWLS, RABBITS, HARES, PRIMATES, WHALES) 0209.00.11 FRESH, CHILLED OR FROZEN SUBCUTANEOUS PIG FAT, SALTED OR IN BRINE 0209.00.19 DRIED OR SMOKED SUBCUTANEOUS PIG FAT 0209.00.30 PIG FAT, NOT RENDERED 0209.00.90 POULTRY FAT, NOT RENDERED 0403.90.11 BUTTERMILK, CURDLED MILK AND CREAM, KEPHIR AND OTHER FERMENTED OR ACIDIFIED MILK AND CREAM IN SOLID FORMS, UNSWEETENED, WITH A FAT CONTENT BY WEIGHT OF =< 1,5 % (EXCL. YOGHURT, FLAVOURED OR WITH ADDED FRUIT, NUTS OR COCOA) 0403.90.13 BUTTERMILK, CURDLED MILK AND CREAM, KEPHIR AND OTHER FERMENTED OR ACIDIFIED MILK AND CREAM IN SOLID FORMS, UNSWEETENED, WITH A FAT CONTENT BY WEIGHT OF > 1,5 % BUT =< 27 % (EXCL. YOGHURT, FLAVOURED OR WITH ADDED FRUIT, NUTS OR COCOA) 0403.90.19 BUTTERMILK, CURDLED MILK AND CREAM, KEPHIR AND OTHER FERMENTED OR ACIDIFIED MILK AND CREAM IN SOLID FORMS, UNSWEETENED, WITH A FAT CONTENT BY WEIGHT OF > 27 % (EXCL. YOGHURT, FLAVOURED OR WITH ADDED FRUIT, NUTS OR COCOA) 0403.90.31 BUTTERMILK, CURDLED MILK AND CREAM, KEPHIR AND OTHER FERMENTED OR ACIDIFIED MILK AND CREAM IN SOLID FORMS, SWEETENED, WITH A FAT CONTENT BY WEIGHT OF =< 1,5 % (EXCL. YOGHURT, FLAVOURED OR WITH ADDED FRUIT, NUTS OR COCOA) 0403.90.33 BUTTERMILK, CURDLED MILK AND CREAM, KEPHIR AND OTHER FERMENTED OR ACIDIFIED MILK AND CREAM IN SOLID FORMS, SWEETENED, WITH A FAT CONTENT BY WEIGHT OF > 1,5 % BUT =< 27 % (EXCL. YOGHURT, FLAVOURED OR WITH ADDED FRUIT, NUTS OR COCOA) 0403.90.39 BUTTERMILK, CURDLED MILK AND CREAM, KEPHIR AND OTHER FERMENTED OR ACIDIFIED MILK AND CREAM IN SOLID FORMS, SWEETENED, WITH A FAT CONTENT BY WEIGHT OF > 27 % (EXCL. YOGHURT, FLAVOURED OR WITH ADDED FRUIT, NUTS OR COCOA) 0403.90.51 BUTTERMILK, CURDLED MILK AND CREAM, KEPHIR AND OTHER FERMENTED OR ACIDIFIED MILK AND CREAM, WHETHER OR NOT CONCENTRATED, UNSWEETENED, WITH A FAT CONTENT BY WEIGHT OF =< 3 % (EXCL. IN SOLID FORMS, YOGHURT, FLAVOURED OR WITH ADDED FRUIT, NUTS OR COCOA) 0403.90.53 BUTTERMILK, CURDLED MILK AND CREAM, KEPHIR AND OTHER FERMENTED OR ACIDIFIED MILK AND CREAM, WHETHER OR NOT CONCENTRATED, UNSWEETENED, WITH A FAT CONTENT BY WEIGHT OF > 3 % BUT =< 6 % (EXCL. IN SOLID FORMS, YOGHURT, FLAVOURED OR WITH ADDED FRUIT, NUTS) 0403.90.59 BUTTERMILK, CURDLED MILK AND CREAM, KEPHIR AND OTHER FERMENTED OR ACIDIFIED MILK AND CREAM, WHETHER OR NOT CONCENTRATED, UNSWEETENED, WITH A FAT CONTENT BY WEIGHT OF > 6 % (EXCL. IN SOLID FORMS, YOGHURT, FLAVOURED OR WITH ADDED FRUIT, NUTS OR COCOA) 0403.90.61 BUTTERMILK, CURDLED MILK AND CREAM, KEPHIR AND OTHER FERMENTED OR ACIDIFIED MILK AND CREAM, WHETHER OR NOT CONCENTRATED, SWEETENED, WITH A FAT CONTENT BY WEIGHT OF =< 3 % (EXCL. IN SOLID FORMS, YOGHURT, FLAVOURED OR WITH ADDED FRUIT, NUTS OR COCOA) 0403.90.63 BUTTERMILK, CURDLED MILK AND CREAM, KEPHIR AND OTHER FERMENTED OR ACIDIFIED MILK AND CREAM, WHETHER OR NOT CONCENTRATED, SWEETENED, WITH A FAT CONTENT BY WEIGHT OF > 3 % BUT =< 6 % (EXCL. IN SOLID FORMS, YOGHURT, FLAVOURED OR WITH ADDED FRUIT, NUTS) 0403.90.69 BUTTERMILK, CURDLED MILK AND CREAM, KEPHIR AND OTHER FERMENTED OR ACIDIFIED MILK AND CREAM, WHETHER OR NOT CONCENTRATED, SWEETENED, WITH A FAT CONTENT BY WEIGHT OF > 6 % (EXCL. IN SOLID FORMS, YOGHURT, FLAVOURED OR WITH ADDED FRUIT, NUTS OR COCOA) 0404.10.26 WHEY AND MODIFIED WHEY, IN POWDER, GRANULES OR OTHER SOLID FORMS, WITH ADDED SUGAR OR OTHER SWEETENING MATTER, OF A PROTEIN CONTENT NITROGEN CONTENT X 6,38 OF <= 15 % BY WEIGHT AND A FAT CONTENT, BY WEIGHT, OF <= 1,5 % 0404.10.28 WHEY AND MODIFIED WHEY, IN POWDER, GRANULES OR OTHER SOLID FORMS, WITH ADDED SUGAR OR OTHER SWEETENING MATTER, OF A PROTEIN CONTENT NITROGEN CONTENT X 6,38 OF <= 15 % BY WEIGHT AND A FAT CONTENT, BY WEIGHT, OF > 1,5 % AND <= 27 % 0404.10.32 WHEY AND MODIFIED WHEY, IN POWDER, GRANULES OR OTHER SOLID FORMS, WITH ADDED SUGAR OR OTHER SWEETENING MATTER, OF A PROTEIN CONTENT NITROGEN CONTENT X 6,38 OF <= 15 % BY WEIGHT AND A FAT CONTENT, BY WEIGHT, OF > 27 % 0404.10.34 WHEY AND MODIFIED WHEY, IN POWDER, GRANULES OR OTHER SOLID FORMS, WITH ADDED SUGAR OR OTHER SWEETENING MATTER, OF A PROTEIN CONTENT NITROGEN CONTENT X 6,38 OF > 15 % BY WEIGHT AND A FAT CONTENT, BY WEIGHT, OF <= 1,5 % 0404.10.36 WHEY AND MODIFIED WHEY, IN POWDER, GRANULES OR OTHER SOLID FORMS, WITH ADDED SUGAR OR OTHER SWEETENING MATTER, OF A PROTEIN CONTENT NITROGEN CONTENT X 6,38 OF > 15 % BY WEIGHT AND A FAT CONTENT, BY WEIGHT, OF > 1,5 % AND <= 27 % 0404.10.38 WHEY AND MODIFIED WHEY, IN POWDER, GRANULES OR OTHER SOLID FORMS, WITH ADDED SUGAR OR OTHER SWEETENING MATTER, OF A PROTEIN CONTENT NITROGEN CONTENT X 6,38 OF > 15 % BY WEIGHT AND A FAT CONTENT, BY WEIGHT, OF > 27 % 0404.10.48 WHEY AND MODIFIED WHEY, WHETHER OR NOT CONCENTRATED, BUT NOT IN POWDER, GRANULES OR OTHER SOLID FORMS, NOT CONTAINING ADDED SUGAR OR OTHER SWEETENING MATTER, OF A PROTEIN CONTENT NITROGEN CONTENT X 6,38, BY WEIGHT OF <= 15 % 0404.10.52 WHEY AND MODIFIED WHEY, WHETHER OR NOT CONCENTRATED, BUT NOT IN POWDER, GRANULES OR OTHER SOLID FORMS, NOT CONTAINING ADDED SUGAR OR OTHER SWEETENING MATTER, OF A PROTEIN CONTENT NITROGEN CONTENT X 6,38, BY WEIGHT OF <= 15 % 0404.10.54 WHEY AND MODIFIED WHEY, WHETHER OR NOT CONCENTRATED, BUT NOT IN POWDER, GRANULES OR OTHER SOLID FORMS, NOT CONTAINING ADDED SUGAR OR OTHER SWEETENING MATTER, OF A PROTEIN CONTENT NITROGEN CONTENT X 6,38, BY WEIGHT OF <= 15 % 0404.10.56 WHEY AND MODIFIED WHEY, WHETHER OR NOT CONCENTRATED, BUT NOT IN POWDER, GRANULES OR OTHER SOLID FORMS, NOT CONTAINING ADDED SUGAR OR OTHER SWEETENING MATTER, OF A PROTEIN CONTENT NITROGEN CONTENT X 6,38, BY WEIGHT OF > 15 % 0404.10.58 WHEY AND MODIFIED WHEY, WHETHER OR NOT CONCENTRATED, BUT NOT IN POWDER, GRANULES OR OTHER SOLID FORMS, NOT CONTAINING ADDED SUGAR OR OTHER SWEETENING MATTER, OF A PROTEIN CONTENT NITROGEN CONTENT X 6,38, BY WEIGHT OF > 15 % 0404.10.62 WHEY AND MODIFIED WHEY, WHETHER OR NOT CONCENTRATED, BUT NOT IN POWDER, GRANULES OR OTHER SOLID FORMS, NOT CONTAINING ADDED SUGAR OR OTHER SWEETENING MATTER, OF A PROTEIN CONTENT NITROGEN CONTENT X 6,38, BY WEIGHT OF > 15 % 0404.10.72 WHEY AND MODIFIED WHEY, WHETHER OR NOT CONCENTRATED, BUT NOT IN POWDER, GRANULES OR OTHER SOLID FORMS, CONTAINING ADDED SUGAR OR OTHER SWEETENING MATTER, OF A PROTEIN CONTENT NITROGEN CONTENT X 6,38, BY WEIGHT OF <= 15 % 0404.10.74 WHEY AND MODIFIED WHEY, WHETHER OR NOT CONCENTRATED, BUT NOT IN POWDER, GRANULES OR OTHER SOLID FORMS, CONTAINING ADDED SUGAR OR OTHER SWEETENING MATTER, OF A PROTEIN CONTENT NITROGEN CONTENT X 6,38, BY WEIGHT OF <= 15 % 0404.10.76 WHEY AND MODIFIED WHEY, WHETHER OR NOT CONCENTRATED, BUT NOT IN POWDER, GRANULES OR OTHER SOLID FORMS, CONTAINING ADDED SUGAR OR OTHER SWEETENING MATTER, OF A PROTEIN CONTENT NITROGEN CONTENT X 6,38, BY WEIGHT OF <= 15 % 0404.10.78 WHEY AND MODIFIED WHEY, WHETHER OR NOT CONCENTRATED, BUT NOT IN POWDER, GRANULES OR OTHER SOLID FORMS, CONTAINING ADDED SUGAR OR OTHER SWEETENING MATTER, OF A PROTEIN CONTENT NITROGEN CONTENT X 6,38, BY WEIGHT OF >= 15 % 0404.10.82 WHEY AND MODIFIED WHEY, WHETHER OR NOT CONCENTRATED, BUT NOT IN POWDER, GRANULES OR OTHER SOLID FORMS, CONTAINING ADDED SUGAR OR OTHER SWEETENING MATTER, OF A PROTEIN CONTENT NITROGEN CONTENT X 6,38, BY WEIGHT OF >= 15 % 0404.10.84 WHEY AND MODIFIED WHEY, WHETHER OR NOT CONCENTRATED, BUT NOT IN POWDER, GRANULES OR OTHER SOLID FORMS, CONTAINING ADDED SUGAR OR OTHER SWEETENING MATTER, OF A PROTEIN CONTENT NITROGEN CONTENT X 6,38, BY WEIGHT OF >= 15 % 0404.90.21 PRODUCTS CONSISTING OF NATURAL MILK CONSTITUENTS, NOT CONTAINING ADDED SUGAR OR OTHER SWEETENING MATTER, OF A FAT CONTENT, BY WEIGHT, OF <= 1,5 %, N.E.S. 0404.90.23 PRODUCTS CONSISTING OF NATURAL MILK CONSTITUENTS, NOT CONTAINING ADDED SUGAR OR OTHER SWEETENING MATTER, OF A FAT CONTENT, BY WEIGHT, OF > 1,5 % BUT <= 27 %, N.E.S. 0404.90.29 PRODUCTS CONSISTING OF NATURAL MILK CONSTITUENTS, NOT CONTAINING ADDED SUGAR OR OTHER SWEETENING MATTER, OF A FAT CONTENT, BY WEIGHT, OF > 27 %, N.E.S. 0404.90.81 PRODUCTS CONSISTING OF NATURAL MILK CONSTITUENTS, WITH ADDED SUGAR OR OTHER SWEETENING MATTER, OF A FAT CONTENT, BY WEIGHT, OF <= 1,5 %, N.E.S. 0404.90.83 PRODUCTS CONSISTING OF NATURAL MILK CONSTITUENTS, WITH ADDED SUGAR OR OTHER SWEETENING MATTER, OF A FAT CONTENT, BY WEIGHT, OF > 1,5 % BUT <= 27 %, N.E.S. 0404.90.89 PRODUCTS CONSISTING OF NATURAL MILK CONSTITUENTS, WITH ADDED SUGAR OR OTHER SWEETENING MATTER, OF A FAT CONTENT, BY WEIGHT, OF > 27 %, N.E.S. 0405.20.90 DAIRY SPREADS OF A FAT CONTENT, BY WEIGHT, OF > 75 % BUT < 80 % 0405.90.10 FATS AND OILS DERIVED FROM MILK, OF A FAT CONTENT, BY WEIGHT, OF >= 99,3 % AND OF A WATER CONTENT, BY WEIGHT, OF <= 0,5 % 0405.90.90 FATS AND OILS DERIVED FROM MILK, DEHYDRATED BUTTER AND GHEE (EXCL. OF A FAT CONTENT, BY WEIGHT, OF >= 99,3 % AND A WATER CONTENT, BY WEIGHT, OF <= 0,5 %, AND NATURAL BUTTER, RECOMBINED BUTTER AND WHEY BUTTER) 0406.10.20 FRESH CHEESE, I.E. UNRIPENED OR UNCURED CHEESE, INCLUDING WHEY CHEESE AND CURD OF A FAT CONTENT, BY WEIGHT, OF =< 40 % 0406.10.80 FRESH CHEESE, I.E. UNRIPENED OR UNCURED CHEESE, INCLUDING WHEY CHEESE AND CURD OF A FAT CONTENT, BY WEIGHT, OF > 40 % 0406.20.10 GLARUS HERB CHEESE, GRATED OR POWDERED 0406.20.90 GRATED OR POWDERED CHEESE (EXCL. GLARUS HERB CHEESE) 0406.30.10 PROCESSED CHEESE, NOT GRATED OR POWDERED, IN THE MANUFACTURE OF WHICH NO CHEESES OTHER THAN EMMENTALER, GRUYERE AND APPENZELL HAVE BEEN USED AND WHICH MAY CONTAIN, AS AN ADDITION, GLARUS HERB CHEESE KNOWN AS SCHABZIGER; PUT UP FOR RETAIL SALE 0406.30.31 PROCESSED CHEESE, NOT GRATED OR POWDERED, OF A FAT CONTENT, BY WEIGHT, OF <= 36 % AND OF A FAT CONTENT, BY WEIGHT, IN THE DRY MATTER OF <= 48 % (EXCL. PROCESSED CHEESE MIXTURES MADE FROM EMMENTALER, GRUYERE AND APPENZELL 0406.30.39 PROCESSED CHEESE, NOT GRATED OR POWDERED, OF A FAT CONTENT, BY WEIGHT, OF <= 36 % AND OF A FAT CONTENT, BY WEIGHT, IN THE DRY MATTER OF > 48 % (EXCL. PROCESSED CHEESE MIXTURES MADE FROM EMMENTALER, GRUYERE AND APPENZELL 0406.30.90 PROCESSED CHEESE, NOT GRATED OR POWDERED, OF A FAT CONTENT, BY WEIGHT, OF > 36 % (EXCL. PROCESSED CHEESE MIXTURES MADE FROM EMMENTALER, GRUYERE AND APPENZELL, WITH OR WITHOUT THE ADDITION OF GLARUS HERB CHEESE, PUT UP FOR RETAIL SALE 0406.40.10 ROQUEFORT 0406.40.50 GORGONZOLA 0406.40.90 BLUE.VEINED CHEESE (EXCL. ROQUEFORT AND GORGONZOLA) 0406.90.01 CHEESE FOR PROCESSING (EXCL. FRESH CHEESE, INCL. WHEY CHEESE, NOT FERMENTED, CURD, PROCESSED CHEESE, BLUE.VEINED CHEESE, AND GRATED OR POWDERED CHEESE): 0406.90.02 EMMENTALER, GRUYERE, SBRINZ, BERGKASE AND APPENZELL, OF A FAT CONTENT NOT LESS THAN 45 % BY WEIGHT IN THE DRY MATTER, MATURED FOR THREE MONTHS OR MORE, WHOLE CHEESES OF A TYPE SPECIFIED IN ADDITIONAL NOTE 2 TO CHAPTER 4 0406.90.03 EMMENTALER, GRUYERE, SBRINZ, BERGKASE AND APPENZELL, OF A FAT CONTENT NOT LESS THAN 45 % BY WEIGHT IN THE DRY MATTER, MATURED FOR THREE MONTHS OR MORE, WHOLE CHEESES OF A TYPE SPECIFIED IN ADDITIONAL NOTE 2 TO CHAPTER 4 0406.90.04 EMMENTALER, GRUYERE, SBRINZ, BERGKASE AND APPENZELL, OF A FAT CONTENT NOT LESS THAN 45 % BY WEIGHT IN THE DRY MATTER, MATURED FOR THREE MONTHS OR MORE, PIECES PACKED IN VACUUM OR INERT GAS, WITH RIND ON AT LEAST ONE SIDE, OF A NET WEIGHT OF 1 KG OR MORE 0406.90.05 EMMENTALER, GRUYERE, SBRINZ, BERGKASE AND APPENZELL, OF A FAT CONTENT NOT LESS THAN 45 % BY WEIGHT IN THE DRY MATTER, MATURED FOR THREE MONTHS OR MORE, PIECES PACKED IN VACUUM OR INERT GAS, WITH RIND ON AT LEAST ONE SIDE, OF A NET WEIGHT OF 1 KG OR MORE 0406.90.06 EMMENTALER, GRUYERE, SBRINZ, BERGKASE AND APPENZELL, OF A FAT CONTENT NOT LESS THAN 45 % BY WEIGHT IN THE DRY MATTER, MATURED FOR THREE MONTHS OR MORE, PIECES WITHOUT RIND, OF A NET WEIGHT OF LESS THAN 450 G 0406.90.13 EMMENTALER (EXCL. GRATED OR POWDERED, THAT FOR processing AND THAT OF SUBHEADINGS 0406.90.02 TO 0406.90.06) 0406.90.15 GRUYERE AND SBRINZ (EXCL. GRATED OR POWDERED, THOSE FOR processing AND THOSE OF SUBHEADINGS 0406.90.02 TO 0406.90.06) 0406.90.17 BERGKASE AND APPENZELL (EXCL. GRATED OR POWDERED, THOSE FOR PROCESSING AND THOSE OF SUBHEADINGS 0406.90.02 TO 0406.90.06) 0406.90.18 FROMAGE FRIBOURGEOIS, VACHERIN MONT DOR AND TETE DE MOINE (EXCL. GRATED OR POWDERED AND FOR PROCESSING) 0406.90.19 GLARUS HERB CHEESE (EXCL. GRATED OR POWDERED AND FOR PROCESSING) 0406.90.21 CHEDDAR (EXCL. GRATED OR POWDERED AND FOR PROCESSING) 0406.90.23 EDAM (EXCL. GRATED OR POWDERED AND FOR PROCESSING) 0406.90.25 TILSIT (EXCL. GRATED OR POWDERED AND FOR PROCESSING) 0406.90.27 BUTTERKASE (EXCL. GRATED OR POWDERED AND FOR PROCESSING) 0406.90.29 KASHKAVAL (EXCL. GRATED OR POWDERED AND FOR PROCESSING) 0406.90.35 KEFALOTYRI (EXCL. GRATED OR POWDERED AND FOR PROCESSING) 0406.90.37 FINLANDIA (EXCL. GRATED OR POWDERED AND FOR PROCESSING) 0406.90.39 JARLSBERG (EXCL. GRATED OR POWDERED AND FOR PROCESSING) 0406.90.50 SHEEP'S OR BUFFALO MILK CHEESE, IN CONTAINERS CONTAINING BRINE, OR IN SHEEP OR GOATSKIN BOTTLES (EXCL. FETA) 0406.90.61 GRANA PADANO, PARMIGIANO REGGIANO, OF A FAT CONTENT BY WEIGHT OF =< 40 % AND A WATER CONTENT, BY WEIGHT, OF NON-FATTY MATTER OF =< 47 % (EXCL. GRATED OR POWDERED AND FOR PROCESSING) 0406.90.69 CHEESE OF A FAT CONTENT BY WEIGHT OF =< 40 % AND A WATER CONTENT, BY WEIGHT, OF NON-FATTY MATTER OF =< 47 % N.E.S. 0406.90.73 PROVOLONE OF A FAT CONTENT BY WEIGHT OF =< 40 % AND A WATER CONTENT, BY WEIGHT, OF NON-FATTY MATTER OF > 47 % BUT =< 72 % (EXCL. GRATED OR POWDERED AND FOR PROCESSING) 0406.90.75 ASIAGO, CACIOCAVALLO, MONTASIO, RAGUSANO, OF A FAT CONTENT BY WEIGHT OF =< 40 % AND A WATER CONTENT, BY WEIGHT, OF NON-FATTY MATTER OF > 47 % BUT =< 72 % (EXCL. GRATED OR POWDERED AND FOR PROCESSING) 0406.90.76 DANBO, FONTAL, FONTINA, FYNBO, HAVARTI, MARIBO AND SAMSO, OF A FAT CONTENT BY WEIGHT OF =< 40 % AND A WATER CONTENT, BY WEIGHT, OF NON-FATTY MATTER OF > 47 % BUT =< 72 % (EXCL. GRATED OR POWDERED AND FOR PROCESSING) 0406.90.78 GOUDA, OF A FAT CONTENT BY WEIGHT OF =< 40 % AND A WATER CONTENT, BY WEIGHT, OF NON-FATTY MATTER OF > 47 % BUT =< 72 % (EXCL. GRATED OR POWDERED AND FOR PROCESSING) 0406.90.79 ESROM, ITALICO, KERNHEM, SAINT.NECTAIRE, SAINT.PAULIN, TALEGGIO, OF A FAT CONTENT BY WEIGHT OF =< 40 % AND A WATER CONTENT, BY WEIGHT, OF NON-FATTY MATTER OF > 47 % BUT =< 72 % (EXCL. GRATED OR POWDERED AND FOR PROCESSING) 0406.90.81 CANTAL, CHESHIRE, WENSLEYDALE, LANCASHIRE, DOUBLE GLOUCESTER, BLARNEY, COLBY, MONTEREY, OF A FAT CONTENT BY WEIGHT OF =< 40 % AND A WATER CONTENT, BY WEIGHT, OF NON-FATTY MATTER OF > 47 % BUT =< 72 % (EXCL. GRATED OR POWDERED AND FOR PROCESSING) 0406.90.82 CAMEMBERT, OF A FAT CONTENT BY WEIGHT OF =< 40 % AND A WATER CONTENT, BY WEIGHT, OF NON-FATTY MATTER OF > 47 % BUT =< 72 % (EXCL. GRATED OR POWDERED AND FOR PROCESSING) 0406.90.84 BRIE, OF A FAT CONTENT BY WEIGHT OF =< 40 % AND A WATER CONTENT, BY WEIGHT, OF NON-FATTY MATTER OF > 47 % BUT =< 72 % (EXCL. GRATED OR POWDERED AND FOR PROCESSING) 0406.90.85 KEFALOGRAVIERA AND KASSERI (EXCL. GRATED OR POWDERED AND FOR PROCESSING) 0406.90.86 CHEESE, OF A FAT CONTENT BY WEIGHT OF =< 40 % AND A WATER CONTENT, BY WEIGHT, OF NON-FATTY MATTER OF > 47 % BUT =< 72 %, N.E.S. 0406.90.87 CHEESE, OF A FAT CONTENT BY WEIGHT OF =< 40 % AND A WATER CONTENT, BY WEIGHT, OF NON-FATTY MATTER OF > 52 % BUT =< 62 %, N.E.S. 0406.90.88 CHEESE, OF A FAT CONTENT BY WEIGHT OF =< 40 % AND A WATER CONTENT, BY WEIGHT, OF NON-FATTY MATTER OF > 62 % BUT =< 72 % N.E.S. 0406.90.93 CHEESE, OF A FAT CONTENT BY WEIGHT OF =< 40 % AND A WATER CONTENT, BY WEIGHT, OF NON-FATTY MATTER OF > 72 % N.E.S. 0406.90.99 CHEESE OF A FAT CONTENT BY WEIGHT OF > 40 % N.E.S. 0408.11.20 EGG YOLKS, DRIED, NOT SUITABLE FOR HUMAN CONSUMPTION, WHETHER OR NOT CONTAINING ADDED SUGAR OR OTHER SWEETENING MATTER 0408.11.80 EGG YOLKS, DRIED, FOR HUMAN CONSUMPTION, WHETHER OR NOT CONTAINING ADDED SUGAR OR OTHER SWEETENING MATTER 0408.19.20 EGG YOLKS, FRESH, COOKED BY STEAMING OR BOILING IN WATER, MOULDED, FROZEN OR OTHERWISE PRESERVED, WHETHER OR NOT CONTAINING ADDED SUGAR OR OTHER SWEETENING MATTER, UNSUITABLE FOR HUMAN CONSUMPTION (EXCL. DRIED) 0408.19.81 EGG YOLKS, LIQUID, SUITABLE FOR HUMAN CONSUMPTION, WHETHER OR NOT CONTAINING ADDED SUGAR OR OTHER SWEETENING MATTER 0408.19.89 EGG YOLKS (OTHER THAN LIQUID), FROZEN OR OTHERWISE PRESERVED, SUITABLE FOR HUMAN CONSUMPTION, WHETHER OR NOT CONTAINING ADDED SUGAR OR OTHER SWEETENING MATTER (EXCL. DRIED) 0408.91.20 DRIED BIRDS' EGGS, NOT IN SHELL, WHETHER OR NOT CONTAINING ADDED SUGAR OR OTHER SWEETENING MATTER, NOT SUITABLE FOR HUMAN CONSUMPTION (EXCL. EGG YOLKS) 0408.91.80 DRIED BIRDS' EGGS, NOT IN SHELL, WHETHER OR NOT CONTAINING ADDED SUGAR OR OTHER SWEETENING MATTER, SUITABLE FOR HUMAN CONSUMPTION (EXCL. EGG YOLKS) 0408.99.20 BIRDS' EGGS, NOT IN SHELL, FRESH, COOKED BY STEAMING OR BY BOILING IN WATER, MOULDED, FROZEN OR OTHERWISE PRESERVED, WHETHER OR NOT CONTAINING ADDED SUGAR OR OTHER SWEETENING MATTER, NOT SUITABLE FOR HUMAN CONSUMPTION (EXCL. DRIED AND EGG YOLKS) 0408.99.80 BIRDS' EGGS, NOT IN SHELL, FRESH, COOKED BY STEAMING OR BY BOILING IN WATER, MOULDED, FROZEN OR OTHERWISE PRESERVED, WHETHER OR NOT CONTAINING ADDED SUGAR OR OTHER SWEETENING MATTER, SUITABLE FOR HUMAN CONSUMPTION (EXCL. DRIED AND EGG YOLKS) 0511.10.00 BOVINE SEMEN 0511.99.10 SINEWS OR TENDONS OF ANIMAL ORIGIN, PARINGS AND SIMILAR WASTE OF RAW HIDES OR SKINS 0511.99.90 ANIMAL PRODUCTS, N.E.S.; DEAD ANIMALS, UNFIT FOR HUMAN CONSUMPTION (EXCL. FISH, CRUSTACEANS, MOLLUSCS AND OTHER AQUATIC INVERTEBRATES) 0603.10.10 FRESH CUT ROSES AND BUDS, OF A KIND SUITABLE FOR BOUQUETS OR FOR ORNAMENTAL PURPOSES 0603.10.20 FRESH CUT CARNATIONS AND BUDS, OF A KIND SUITABLE FOR BOUQUETS OR FOR ORNAMENTAL PURPOSES 0603.10.30 FRESH CUT ORCHIDS AND BUDS, OF A KIND SUITABLE FOR BOUQUETS OR FOR ORNAMENTAL PURPOSES 0603.10.40 FRESH CUT GLADIOLI AND BUDS, OF A KIND SUITABLE FOR BOUQUETS OR FOR ORNAMENTAL PURPOSES 0603.10.50 FRESH CUT CHRYSANTHEMUMS AND BUDS, OF A KIND SUITABLE FOR BOUQUETS OR FOR ORNAMENTAL PURPOSES 0603.10.80 FRESH CUT FLOWERS AND BUDS, OF A KIND SUITABLE FOR BOUQUETS OR FOR ORNAMENTAL PURPOSES (EXCL. ROSES, CARNATIONS, ORCHIDS, GLADIOLI AND CHRYSANTHEMUMS) 0603.90.00 DRIED, DYED, BLEACHED, IMPREGNATED OR OTHERWISE PREPARED CUT FLOWERS AND BUDS, FOR BOUQUETS OR FOR ORNAMENTAL PURPOSES 0604.10.10 REINDEER MOSS, FOR BOUQUETS OR ORNAMENTAL PURPOSES, FRESH, DRIED, DYED, BLEACHED, IMPREGNATED OR OTHERWISE PREPARED 0604.91.41 BRANCHES OF NORDMANN'S FIRS (ABIES NORDMANNIANA (STEV.) SPACH) AND NOBLE FIRS (ABIES PROCERA REHD.]), FOR ORNAMENTAL PURPOSES 0701.90.10 POTATOES FOR MANUFACTURE OF STARCH, FRESH OR CHILLED 0701.90.90 OLD POTATOES, FRESH OR CHILLED (EXCL. NEW POTATOES, SEED POTATOES AND POTATOES FOR MANUFACTURE OF STARCH) 0703.10.90 SHALLOTS, FRESH OR CHILLED 0703.90.00 LEEKS AND OTHER ALLIACEOUS VEGETABLES, FRESH OR CHILLED (EXCL. ONIONS, SHALLOTS AND GARLIC) 0705.11.00 FRESH OR CHILLED CABBAGE LETTUCE 0705.19.00 FRESH OR CHILLED LETTUCE (EXCL. CABBAGE LETTUCE) 0705.29.00 FRESH OR CHILLED CHICORY (EXCL. WITLOOF CHICORY) 0706.90.10 FRESH OR CHILLED CELERIAC ROOTED CELERY OR GERMAN CELERY 0706.90.90 FRESH OR CHILLED SALAD BEETROOT, SALSIFY, RADISHES AND SIMILAR EDIBLE ROOTS (EXCL. CARROTS, TURNIPS, CELERIAC AND HORSERADISH) 0707.00.90 FRESH OR CHILLED GHERKINS 0708.10.00 FRESH OR CHILLED PEAS PISUM SATIVUM, SHELLED OR UNSHELLED 0708.90.00 FRESH OR CHILLED LEGUMINOUS VEGETABLES, SHELLED OR UNSHELLED (EXCL. PEAS PISUM SATIVUM AND BEANS VIGNA SPP., PHASEOLUS SPP.) 0709.10.00 FRESH OR CHILLED GLOBE ARTICHOKES 0709.20.00 FRESH OR CHILLED ASPARAGUS 0709.30.00 FRESH OR CHILLED AUBERGINES 0709.40.00 FRESH OR CHILLED CELERY (EXCL. CELERIAC) 0709.52.00 FRESH OR CHILLED TRUFFLES 0709.60.10 FRESH OR CHILLED SWEET PEPPERS 0709.60.91 FRESH OR CHILLED FRUITS OF GENUS CAPSICUM FOR INDUSTRIAL MANUFACTURE OF CAPSICIN OR CAPSICUM OLEORESIN DYES 0709.60.95 FRESH OR CHILLED FRUITS OF GENUS CAPSICUM OR PIMENTA FOR INDUSTRIAL MANUFACTURE OF ESSENTIAL OILS OR RESINOIDS 0709.60.99 FRESH OR CHILLED FRUITS OF GENUS CAPSICUM OR PIMENTA (EXCL. FOR INDUSTRIAL MANUFACTURE OF CAPSICIN OR CAPSICUM OLEORESIN DYES, FOR INDUSTRIAL MANUFACTURE OF ESSENTIAL OILS OR RESINOIDS, AND SWEET PEPPERS) 0709.70.00 FRESH OR CHILLED SPINACH, NEW ZEALAND SPINACH AND ORACHE SPINACH 0709.90.10 FRESH OR CHILLED SALAD VEGETABLES (EXCL. LETTUCE AND CHICORY) 0709.90.20 FRESH OR CHILLED CHARD WHITE BEET AND CARDOONS 0709.90.31 FRESH OR CHILLED OLIVES (EXCL. FOR OIL PRODUCTION) 0709.90.39 FRESH OR CHILLED OLIVES FOR OIL PRODUCTION 0709.90.40 FRESH OR CHILLED CAPERS 0709.90.50 FRESH OR CHILLED FENNEL 0709.90.60 FRESH OR CHILLED SWEETCORN 0709.90.70 FRESH OR CHILLED COURGETTES 0709.90.90 FRESH OR CHILLED VEGETABLES N.E.S. 0710.10.00 POTATOES, UNCOOKED OR COOKED BY STEAMING OR BY BOILING IN WATER, FROZEN 0710.21.00 SHELLED OR UNSHELLED PEAS, UNCOOKED OR COOKED BY STEAMING OR BY BOILING IN WATER, FROZEN 0710.22.00 SHELLED OR UNSHELLED BEANS, UNCOOKED OR COOKED BY STEAMING OR BY BOILING IN WATER, FROZEN 0710.29.00 LEGUMINOUS VEGETABLES, SHELLED OR UNSHELLED, UNCOOKED OR COOKED BY STEAMING OR BY BOILING IN WATER, FROZEN (EXCL. PEAS AND BEANS) 0710.30.00 SPINACH, NEW ZEALAND SPINACH AND ORACHE SPINACH, UNCOOKED OR COOKED BY STEAMING OR BY BOILING IN WATER, FROZEN 0710.80.10 OLIVES, UNCOOKED OR COOKED BY STEAMING OR BY BOILING IN WATER, FROZEN 0710.80.51 SWEET PEPPERS, UNCOOKED OR COOKED BY STEAMING OR BY BOILING IN WATER, FROZEN 0710.80.59 FRUITS OF GENUS CAPSICUM OR PIMENTA, UNCOOKED OR COOKED BY STEAMING OR BY BOILING IN WATER, FROZEN (EXCL. SWEET PEPPERS) 0710.80.61 FROZEN MUSHROOMS OF THE GENUS AGARICUS, UNCOOKED OR COOKED BY STEAMING OR BY BOILING IN WATER 0710.80.69 FROZEN MUSHROOMS, UNCOOKED OR COOKED BY STEAMING OR BY BOILING IN WATER (EXCL. OF THE GENUS AGARICUS) 0710.80.70 TOMATOES, UNCOOKED OR COOKED BY STEAMING OR BY BOILING IN WATER, FROZEN 0710.80.80 ARTICHOKES, UNCOOKED OR COOKED BY STEAMING OR BY BOILING IN WATER, FROZEN 0710.80.85 ASPARAGUS, WHETHER OR NOT COOKED BY BOILING IN WATER OR BY STEAMING, FROZEN 0710.80.95 VEGETABLES, WHETHER OR NOT COOKED BY BOILING IN WATER OR BY STEAMING, FROZEN (EXCL. POTATOES, LEGUMINOUS VEGETABLES, SPINACH, NEW ZEALAND SPINACH, ORACHE SPINACH, SWEETCORN, OLIVES, FRUITS OF THE GENUS CAPSICUM OR OF THE GENUS PIMENTA, MUSHROOMS, TOMATOES 0710.90.00 MIXTURES OF VEGETABLES, UNCOOKED OR COOKED BY STEAMING OR BY BOILING IN WATER, FROZEN 0711.20.10 OLIVES PROVISIONALLY PRESERVED, BUT UNSUITABLE IN THAT STATE FOR IMMEDIATE CONSUMPTION (EXCL. FOR OIL PRODUCTION) 0711.20.90 OLIVES PROVISIONALLY PRESERVED, BUT UNSUITABLE IN THAT STATE FOR IMMEDIATE CONSUMPTION, FOR OIL PRODUCTION 0711.30.00 CAPERS PROVISIONALLY PRESERVED, BUT UNSUITABLE IN THAT STATE FOR IMMEDIATE CONSUMPTION 0711.40.00 CUCUMBERS AND GHERKINS PROVISIONALLY PRESERVED, BUT UNSUITABLE IN THAT STATE FOR IMMEDIATE CONSUMPTION 0711.59.00 MUSHROOMS AND TRUFFLES, PROVISIONALLY PRESERVED, E.G., BY SULPHUR DIOXIDE GAS, IN BRINE, IN SULPHUR WATER OR IN OTHER PRESERVATIVE SOLUTIONS, BUT UNSUITABLE IN THAT STATE FOR IMMEDIATE CONSUMPTION (EXCL. MUSHROOMS OF THE GENUS AGARICUS) 0711.90.90 MIXTURE OF VEGETABLES PROVISIONALLY PRESERVED, BUT UNSUITABLE IN THAT STATE FOR IMMEDIATE CONSUMPTION 0712.20.00 DRIED ONIONS, WHOLE, CUT, SLICED, BROKEN OR IN POWDER, BUT NOT FURTHER PREPARED 0712.90.05 DRIED POTATOES, WHETHER OR NOT CUT OR SLICED, BUT NOT FURTHER PREPARED 0712.90.11 DRIED SWEETCORN, HYBRID, FOR SOWING 0712.90.19 DRIED SWEETCORN, WHETHER OR NOR CUT OR SLICED, BUT NOT FURTHER PREPARED (EXCL. HYBRIDS FOR SOWING) 0712.90.30 DRIED TOMATOES, WHOLE, CUT, SLICED, BROKEN OR IN POWDER, BUT NOT FURTHER PREPARED 0712.90.50 DRIED CARROTS, WHOLE, CUT, SLICED, BROKEN OR IN POWDER, BUT NOT FURTHER PREPARED 0712.90.90 DRIED VEGETABLES AND MIXTURES OF VEGETABLES, WHOLE, CUT, SLICED, BROKEN OR IN POWDER, BUT NOT FURTHER PREPARED (EXCL. POTATOES, ONIONS, MUSHROOMS, TRUFFLES, SWEETCORN, TOMATOES AND CARROTS) 0713.10.90 PEAS, PISUM SATIVUM, DRIED AND SHELLED, WHETHER OR NOT SKINNED OR SPLIT (EXCL. PEAS FOR SOWING) 0713.20.00 DRIED, SHELLED CHICKPEAS GARBANZOS, WHETHER OR NOT SKINNED OR SPLIT 0713.31.00 DRIED, SHELLED BEANS OF SPECIES VIGNA MUNGO (L.) HEPPER OR VIGNA RADIATA (L.) WILCZEK, WHETHER OR NOT SKINNED OR SPLIT 0713.32.00 DRIED, SHELLED SMALL RED ADZUKI BEANS PHASEOLUS OR VIGNA ANGULARIS, WHETHER OR NOT SKINNED OR SPLIT 0713.33.90 DRIED, SHELLED KIDNEY BEANS PHASEOLUS VULGARIS, WHETHER OR NOT SKINNED OR SPLIT (EXCL. FOR SOWING) 0713.39.00 DRIED, SHELLED BEANS VIGNA AND PHASEOLUS, WHETHER OR NOT SKINNED OR SPLIT (EXCL. BEANS OF SPECIES VIGNA MUNGO (L.) HEPPER OR VIGNA RADIATA (L.) WILCZEK, SMALL RED ADZUKI BEANS AND KIDNEY BEANS) 0801.11.00 DESICCATED COCONUTS 0801.19.00 FRESH COCONUTS, WHETHER OR NOT SHELLED OR PEELED 0801.21.00 FRESH OR DRIED BRAZIL NUTS, IN SHELL 0801.31.00 FRESH OR DRIED CASHEW NUTS, IN SHELL 0801.32.00 FRESH OR DRIED CASHEW NUTS, SHELLED 0802.21.00 FRESH OR DRIED HAZELNUTS IN SHELL 0802.22.00 FRESH OR DRIED HAZELNUTS, SHELLED AND PEELED 0802.31.00 FRESH OR DRIED WALNUTS IN SHELL 0802.32.00 FRESH OR DRIED WALNUTS, SHELLED AND PEELED 0802.40.00 FRESH OR DRIED CHESTNUTS, WHETHER OR NOT SHELLED OR PEELED 0802.50.00 FRESH OR DRIED PISTACHIOS, WHETHER OR NOT SHELLED OR PEELED 0802.90.85 NUTS, FRESH OR DRIED, WHETHER OR NOT SHELLED OR PEELED (EXCL. COCONUTS, BRAZIL NUTS, CASHEW NUTS, ALMONDS, HAZELNUTS, WALNUTS, CHESTNUTS CASTANIA SPP., PISTACHIOS, PECANS, ARECA BETEL NUTS, COLA NUTS, PINE NUTS AND MACADAMIA NUTS) 0803.00.11 PLANTAINS, FRESH 0803.00.19 BANANAS, FRESH (EXCL. PLANTAINS) 0804.20.10 FRESH FIGS 0804.30.00 FRESH OR DRIED PINEAPPLES 0804.50.00 FRESH OR DRIED GUAVAS, MANGOES AND MANGOSTEENS 0805.10.10 FRESH SANGUINES AND SEMI.SANGUINES 0805.10.30 FRESH NAVELS, NAVELINES, NAVELATES, SALUSTIANAS, VERNAS, VALENCIA LATES, MALTESE, SHAMOUTIS, OVALIS, TROVITA AND HAMLINS 0805.10.50 FRESH SWEET ORANGES (EXCL. SANGUINES AND SEMI.SANGUINES, NAVELS, NAVELINES, NAVELATES, SALUSTIANAS, VERNAS, VALENCIA LATES, MALTESE, SHAMOUTIS, OVALIS, TROVITA AND HAMLINS) 0805.10.80 FRESH OR DRIED ORANGES (EXCL. FRESH SWEET ORANGES) 0805.20.10 FRESH OR DRIED CLEMENTINES 0805.20.30 FRESH OR DRIED MONREALES AND SATSUMAS 0805.20.50 FRESH OR DRIED MANDARINS AND WILKINGS 0805.20.70 FRESH OR DRIED TANGERINES 0805.20.90 FRESH OR DRIED TANGELOS, ORTANIQUES, MALAQUINAS AND SIMILAR CITRUS HYBRIDS (EXCL. CLEMENTINES, MONREALES, SATSUMAS, MANDARINS, WILKINGS AND TANGERINES) 0805.50.10 FRESH OR DRIED LEMONS CITRUS LIMON, CITRUS LIMONUM 0805.50.90 FRESH OR DRIED LIMES CITRUS AURANTIFOLIA, CITRUS LATIFOLIA 0806.10.10 FRESH TABLE GRAPES 0807.20.00 FRESH PAWPAWS PAPAYAS 0808.10.10 FRESH CIDER APPLES, IN BULK, FROM 16 SEPTEMBER TO 15 DECEMBER 0808.10.20 FRESH APPLES OF THE VARIETY GOLDEN DELICIOUS 0808.10.50 FRESH APPLES OF THE VARIETY GRANNY SMITH 0808.10.90 FRESH APPLES (EXCL. CIDER APPLES, IN BULK, FROM 16 SEPTEMBER TO 15 DECEMBER, AND THE VARIETIES GOLDEN DELICIOUS AND GRANNY SMITH) 0808.20.10 FRESH PERRY PEARS, IN BULK, FROM 1 AUGUST TO 31 DECEMBER 0808.20.50 FRESH PEARS (EXCL. PERRY PEARS, IN BULK, FROM 1 AUGUST TO 31 DECEMBER) 0808.20.90 FRESH QUINCES 0809.10.00 FRESH APRICOTS 0809.20.05 FRESH SOUR CHERRIES PRUNUS CERASUS 0809.20.95 FRESH CHERRIES (EXCL. SOUR CHERRIES PRUNUS CERASUS) 0809.30.10 FRESH NECTARINES 0809.30.90 FRESH PEACHES (EXCL. NECTARINES) 0809.40.05 FRESH PLUMS 0809.40.90 FRESH SLOES 0810.20.10 FRESH RASPBERRIES 0810.20.90 FRESH BLACKBERRIES, MULBERRIES AND LOGANBERRIES 0810.30.10 FRESH BLACK CURRANTS 0810.30.90 FRESH WHITE CURRANTS AND GOOSEBERRIES 0810.40.30 FRESH FRUIT OF SPECIES VACCINIUM MYRTILLUS 0810.40.50 FRESH FRUIT OF SPECIES VACCINIUM MACROCARPUM AND VACCINIUM CORYMBOSUM 0810.40.90 FRESH FRUITS OF GENUS VACCINIUM (EXCL. COWBERRIES, FOXBERRIES OR MOUNTAIN CRANBERRIES, AND OF SPECIES VACCINIUM MYRTILLUS, MACROCARPUM AND CORYMBOSUM) 0810.50.00 FRESH KIWIFRUIT 0810.90.30 TAMARINDS, CASHEW APPLES, JACKFRUIT, LYCHEES AND SAPODILLO PLUMS, FRESH 0810.90.40 FRESH PASSION FRUIT, CARAMBOLA AND PITAHAYA 0810.90.95 FRESH FRUIT, EDIBLE (EXCL. NUTS, BANANAS, DATES, FIGS, PINEAPPLES, AVOCADOES, GUAVAS, MANGOES, MANGOSTEENS, PAPAWS PAPAYAS, TAMARINDS, CASHEW APPLES, JACKFRUIT, LYCHEES, SAPODILLO PLUMS, PASSION FRUIT, CARAMBOLA, PITAHAYA, CITRUS FRUIT, GRAPES 0811.10.11 STRAWBERRIES, UNCOOKED OR COOKED BY STEAMING OR BOILING IN WATER, SWEETENED, WITH SUGAR CONTENT OF > 13 %, FROZEN 0811.10.19 STRAWBERRIES, UNCOOKED OR COOKED BY STEAMING OR BOILING IN WATER, SWEETENED, WITH SUGAR CONTENT OF =< 13 %, FROZEN 0811.10.90 STRAWBERRIES, UNCOOKED OR COOKED BY STEAMING OR BOILING IN WATER, UNSWEETENED, FROZEN 0811.20.31 RASPBERRIES, UNCOOKED OR COOKED BY STEAMING OR BOILING IN WATER, FROZEN, UNSWEETENED 0811.20.51 RED CURRANTS, UNCOOKED OR COOKED BY STEAMING OR BOILING IN WATER, FROZEN, UNSWEETENED 0811.20.59 BLACKBERRIES AND MULBERRIES, UNCOOKED OR COOKED BY STEAMING OR BOILING IN WATER, FROZEN, UNSWEETENED 0811.20.90 LOGANBERRIES, WHITE CURRANTS AND GOOSEBERRIES, UNCOOKED OR COOKED BY STEAMING OR BOILING IN WATER, FROZEN, UNSWEETENED 0811.90.19 EDIBLE FRUIT AND NUTS, UNCOOKED OR COOKED BY STEAMING OR BOILING IN WATER, FROZEN, CONTAINING ADDED SUGAR OR OTHER SWEETENING MATTER, WITH A SUGAR CONTENT OF LESS THAN 13 % BY WEIGHT (EXCL. STRAWBERRIES, RASPBERRIES, BLACKBERRIES, MULBERRIES, LOGANBERRIES 0811.90.39 EDIBLE FRUIT AND NUTS, UNCOOKED OR COOKED BY STEAMING OR BOILING IN WATER, FROZEN, CONTAINING ADDED SUGAR OR OTHER SWEETENING MATTER, WITH A SUGAR CONTENT OF 13 % OR MORE BY WEIGHT (EXCL. STRAWBERRIES, RASPBERRIES, BLACKBERRIES, MULBERRIES, LOGANBERRIES 0811.90.50 FRUIT OF SPECIES VACCINIUM MYRTILLUS, UNCOOKED OR COOKED BY STEAMING OR BOILING IN WATER, FROZEN, UNSWEETENED 0811.90.70 FRUIT OF SPECIES VACCINIUM MYRTILLOIDES AND VACCINIUM ANGUSTIFOLIUM, UNCOOKED OR COOKED BY STEAMING OR BOILING IN WATER, FROZEN, UNSWEETENED 0811.90.75 SOUR CHERRIES PRUNUS CERASUS, WHETHER OR NOT BOILED OR STEAMED, FROZEN, NOT CONTAINING SUGAR OR OTHER SWEETENING MATTER 0811.90.80 CHERRIES, WHETHER OR NOT BOILED OR STEAMED, FROZEN, NOT CONTAINING ADDED SUGAR OR OTHER SWEETENING MATTER (EXCL. SOUR CHERRIES PRUNUS CERASUS) 0811.90.85 GUAVAS, MANGOES, MANGOSTEENS, PAPAWS PAPAYAS, TAMARINDS, CASHEW APPLES, LYCHEES, JACKFRUIT, SAPODILLO PLUMS, PASSION FRUIT, CARAMBOLA, PITAHAYA, COCONUTS, CASHEW NUTS, BRAZIL NUTS, ARECA BETEL NUTS, COLA NUTS AND MACADAMIA NUTS, UNCOOKED OR COOKED 0811.90.95 EDIBLE FRUIT AND NUTS, UNCOOKED OR COOKED BY STEAMING OR BOILING IN WATER, FROZEN, NOT CONTAINING ADDED SUGAR OR OTHER SWEETENING MATTER (EXCL. STRAWBERRIES, RASPBERRIES, BLACKBERRIES, MULBERRIES, LOGANBERRIES, BLACK., WHITE. OR RED.CURRANTS, GOOSEBERRIES 0812.10.00 CHERRIES, PROVISIONALLY PRESERVED, BUT UNSUITABLE IN THAT STATE FOR IMMEDIATE CONSUMPTION 0812.90.20 ORANGES, PROVISIONALLY PRESERVED, BUT UNSUITABLE IN THAT STATE FOR IMMEDIATE CONSUMPTION 0812.90.99 FRUIT AND NUTS, PROVISIONALLY PRESERVED, E.G. BY SULPHUR DIOXIDE GAS, IN BRINE, IN SULPHUR WATER OR IN OTHER PRESERVATIVE SOLUTIONS, BUT UNSUITABLE FOR IMMEDIATE CONSUMPTION (EXCL. CHERRIES, APRICOTS, ORANGES, PAPAWS PAPAYAS) 0813.10.00 DRIED APRICOTS 0813.20.00 DRIED PRUNES 0813.30.00 DRIED APPLES 0813.40.10 DRIED PEACHES, INCL. NECTARINES 0813.40.30 DRIED PEARS 0813.40.50 DRIED PAWPAWS 0813.40.60 DRIED TAMARINDS 0813.40.70 DRIED CASHEW APPLES, LYCHEES, JACKFRUIT, SAPODILLO PLUMS, PASSION FRUIT, CARAMBOLA AND PITAHAYA 0813.40.95 DRIED EDIBLE FRUIT, N.E.S. 0813.50.12 MIXTURES OF DRIED PAPAWS PAPAYAS, TAMARINDS, CASHEW APPLES, LYCHEES, JACKFRUIT, SAPODILLO PLUMS, PASSION FRUIT, CARAMBOLA AND PITAHAYA, NOT CONTAINING PRUNES 0813.50.15 MIXTURES OF DRIED FRUIT, NOT CONTAINING PRUNES (EXCL. FRUIT IN HEADINGS 0801 TO 0806 AND PAPAWS PAPAYAS, TAMARINDS, CASHEW APPLES, LYCHEES, JACKFRUIT, SAPODILLO PLUMS, PASSION FRUIT, CARAMBOLA, AND PITAHAYA) 0813.50.99 MIXTURES OF DRIED FRUITS N.E.S. 0901.11.00 COFFEE (EXCL. ROASTED AND DECAFFEINATED) 0901.12.00 DECAFFEINATED COFFEE (EXCL. ROASTED) 0901.21.00 ROASTED COFFEE (EXCL. DECAFFEINATED) 0901.22.00 ROASTED, DECAFFEINATED COFFEE 0901.90.90 COFFEE SUBSTITUTES CONTAINING COFFEE IN ANY PROPORTION 0904.20.30 DRIED FRUITS OF GENUS CAPSICUM OR PIMENTA, NEITHER CRUSHED OR GROUND (EXCL. SWEET PEPPERS) 0909.10.00 SEEDS OF ANISE OR BADIAN 0909.20.00 CORIANDER SEEDS 0909.30.00 CUMIN SEEDS 0909.40.00 CARAWAY SEEDS 0909.50.00 SEEDS OF FENNEL; JUNIPER BERRIES 0910.10.00 GINGER 0910.20.10 SAFFRON (EXCL. CRUSHED OR GROUND) 0910.20.90 CRUSHED OR GROUND SAFFRON 0910.30.00 TURMERIC CURCUMA 0910.40.11 WILD THYME (EXCL. CRUSHED OR GROUND) 0910.40.13 THYME (EXCL. CRUSHED OR GROUND AND WILD THYME) 0910.40.19 CRUSHED OR GROUND THYME 0910.40.90 BAY LEAVES 0910.50.00 CURRY 0910.91.10 MIXTURES OF DIFFERENT TYPES OF SPICES (EXCL. CRUSHED OR GROUND) 0910.91.90 CRUSHED OR GROUND MIXTURES OF DIFFERENT TYPES OF SPICES 0910.99.10 FENUGREEK SEED 0910.99.91 SPICES N.E.S (EXCL. CRUSHED OR GROUND AND MIXTURES OF DIFFERENT TYPES OF SPICES) 0910.99.99 CRUSHED OR GROUND SPICES N.E.S (EXCL. MIXTURES OF DIFFERENT TYPES OF SPICES) 1102.10.00 RYE FLOUR 1102.20.10 MAIZE FLOUR, WITH FAT CONTENT OF =< 1,5 % BY WEIGHT 1102.20.90 MAIZE FLOUR, WITH FAT CONTENT OF > 1,5 % BY WEIGHT 1102.30.00 RICE FLOUR 1102.90.10 BARLEY FLOUR 1102.90.90 CEREAL FLOURS (EXCL. WHEAT, MESLIN, RYE, MAIZE, RICE, BARLEY AND OAT) 1103.11.10 GROATS AND MEAL, OF DURUM WHEAT 1103.11.90 COMMON WHEAT AND SPELT GROATS AND MEAL 1103.13.10 GROATS AND MEAL OF MAIZE, CORN, WITH A FAT CONTENT, BY WEIGHT, OF = < 1,5 % 1103.13.90 GROATS AND MEAL OF MAIZE, CORN, WITH A FAT CONTENT, BY WEIGHT, OF > 1,5 % 1103.19.90 GROATS AND MEAL OF CEREALS (EXCL. WHEAT, OATS, MAIZE, RICE, RYE AND BARLEY) 1104.12.90 FLAKED OAT GRAINS 1104.19.10 ROLLED OR FLAKED WHEAT GRAINS 1104.19.50 ROLLED OR FLAKED MAIZE GRAINS 1104.19.99 ROLLED OR FLAKED CEREAL GRAINS (EXCL. BARLEY, OATS, WHEAT, RYE, MAIZE AND RICE) 1104.23.10 HULLED, SLICED OR KIBBLED MAIZE GRAINS 1104.23.99 CEREAL GRAINS OF MAIZE (OTHER THAN HULLED, SLICED OR KIBBLED, PEARLED OR NOT OTHERWISE WORKED THAN KIBBLED) 1104.29.39 PEARLED CEREAL GRAINS (EXCL. BARLEY, OATS, MAIZE, RICE, WHEAT OR RYE) 1104.29.89 CEREAL GRAINS (OTHER THAN OF BARLEY, OATS, MAIZE, WHEAT AND RYE, HULLED, SLICED OR KIBBLED, PEARLED OR NOT OTHERWISE WORKED THAN KIBBLED) 1104.30.90 CEREAL GERM, WHOLE, ROLLED, FLAKED OR GROUND (EXCL. WHEAT) 1108.11.00 WHEAT STARCH 1108.12.00 MAIZE STARCH 1108.13.00 POTATO STARCH 1108.14.00 MANIOC STARCH 1108.19.90 STARCH (EXCL. WHEAT, MAIZE, POTATO, MANIOC AND RICE) 1202.10.90 GROUNDNUTS IN SHELL (EXCL. ROASTED OR OTHERWISE COOKED AND FOR SOWING) 1202.20.00 SHELLED GROUNDNUTS, WHETHER OR NOT BROKEN (EXCL. ROASTED OR OTHERWISE COOKED) 1211.10.00 LIQUORICE ROOTS, FRESH OR DRIED, WHETHER OR NOT CUT, CRUSHED OR POWDERED 1211.20.00 GINSENG ROOTS, FRESH OR DRIED, WHETHER OR NOT CUT, CRUSHED OR POWDERED 1211.30.00 COCA LEAF, FRESH OR DRIED, WHETHER OR NOT CUT, CRUSHED OR POWDERED 1211.40.00 POPPY STRAW, FRESH OR DRIED, WHETHER OR NOT CUT, CRUSHED OR POWDERED 1211.90.30 TONQUIN BEANS, FRESH OR DRIED, WHETHER OR NOT CUT, CRUSHED OR POWDERED 1211.90.70 WILD MARJORAN ORIGANUM VULGARE, BRANCHES, STEMS AND LEAVES, WHETHER OR NOT IN PIECES, CRUSHED OR POWDERED 1211.90.75 SAGE SALVIA OFFICINALIS, LEAVES AND FLOWERS, FRESH OR DRIED, WHETHER OR NOT IN PIECES, CRUSHED OR POWDERED 1211.90.98 PLANTS AND PARTS OF PLANTS, INCL. SEEDS AND FRUITS, USED PRIMARILY IN PERFUMERY, IN PHARMACY OR FOR INSECTICIDAL, FUNGICIDAL OR SIMILAR PURPOSES, FRESH OR DRIED, WHETHER OR NOT CUT, CRUSHED OR POWDERED (EXCL. LIQUORICE AND GINSENG ROOTS, COCA LEAF) 1501.00.19 LARD AND OTHER PIG FAT, RENDERED, WHETHER OR NOT PRESSED OR SOLVENT.EXTRACTED (EXCL. FOR INDUSTRIAL USES) 1508.10.90 CRUDE GROUNDNUT OIL (EXCL. FOR INDUSTRIAL USES) 1508.90.90 GROUNDNUT OIL (EXCL. CRUDE), FRACTIONS, (EXCL. 1508 90 10) USED PRIMARILY FOR HUMAN CONSUMPTION 1510.00.10 CRUDE OLIVE OILS AND BLENDS, INCL. BLENDS WITH THOSE OF HEADING 1509 1510.00.90 OTHER OILS AND THEIR FRACTIONS, OBTAINED SOLELY FROM OLIVES, WHETHER OR NOT REFINED, BUT NOT CHEMICALLY MODIFIED, INCLUDING BLENDS OF THESE OILS OR FRACTIONS WITH OILS OR FRACTIONS OF HEADING 1509 (EXCL. CRUDE) 1522.00.39 RESIDUES FROM TREATMENT OF FATTY SUBSTANCES CONTAINING OIL WITH CHARACTERISTICS OF OLIVE OIL (EXCL. SOAPSTOCKS) 1522.00.91 OIL FOOTS AND DREGS; SOAPSTOCKS (EXCL. THOSE CONTAINING OIL WITH CHARACTERISTICS OF OLIVE OIL) 1522.00.99 RESIDUES FROM TREATMENT OF FATTY SUBSTANCES OR ANIMAL AND VEGETABLE WAXES (EXCL. THOSE CONTAINING OIL WITH CHARACTERISTICS OF OLIVE OIL, OIL FOOTS AND DREGS AND SOAPSTOCKS) 1602.10.00 HOMOGENISED PREPARED MEAT, OFFAL OR BLOOD, PUT UP FOR RETAIL SALE AS INFANT FOOD OR FOR DIETETIC PURPOSES, IN CONTAINERS OF =< 250 G 1602.31.11 PREPARATIONS CONTAINING >= 57 % UNCOOKED TURKEY MEAT (EXCL. SAUSAGES AND SIMILAR PRODUCTS) 1602.31.19 PREPARATIONS CONTAINING >= 57 % TURKEY MEAT OR OFFAL (EXCL. SAUSAGES AND SIMILAR PRODUCTS, HOMOGENISED PREPARATIONS OF HEADING 1602 10 00, PREPARATIONS OF LIVER AND MEAT EXTRACTS) 1602.31.90 PREPARATIONS CONTAINING < 25 % TURKEY MEAT OR OFFAL (EXCL. SAUSAGES AND SIMILAR PRODUCTS, HOMOGENISED PREPARATIONS OF HEADING 1602 10 00, PREPARATIONS OF LIVER AND MEAT EXTRACTS AND JUICES) 1602.32.11 UNCOOKED, PREPARED OR PRESERVED MEAT OR MEAT OFFAL OF FOWLS OF THE SPECIES GALLUS DOMESTICUS CONTAINING >= 57 % MEAT OR OFFAL (EXCL. SAUSAGES AND SIMILAR PRODUCTS, AND PREPARATIONS OF LIVER) 1602.32.19 COOKED, PREPARED OR PRESERVED MEAT OR MEAT OFFAL OF FOWLS OF THE SPECIES GALLUS DOMESTICUS CONTAINING >= 57 % MEAT OR OFFAL (EXCL. SAUSAGES AND SIMILAR PRODUCTS, HOMOGENISED PREPARATIONS OF HEADING NO 1602.10.00, PREPARATIONS OF LIVER AND MEAT EXTRACTS) 1602.32.90 PREPARED OR PRESERVED MEAT OR MEAT OFFAL OF FOWLS OF THE SPECIES GALLUS DOMESTICUS (EXCL. THAT CONTAINING >= 25 % MEAT OR OFFAL, SAUSAGES AND SIMILAR PRODUCTS, HOMOGENISED PREPARATIONS OF HEADING NO 1602.10.00, PREPARATIONS OF LIVER AND MEAT EXTRACTS 1602.39.21 UNCOOKED, PREPARED OR PRESERVED MEAT OR MEAT OFFAL OF DUCKS, GEESE AND GUINEA FOWL OF THE SPECIES DOMESTICUS, CONTAINING >= 57 % MEAT OR OFFAL (EXCL. SAUSAGES AND SIMILAR PRODUCTS, AND PREPARATIONS OF LIVER) 1602.39.29 COOKED, PREPARED OR PRESERVED MEAT OR MEAT OFFAL OF DUCKS, GEESE AND GUINEA FOWL OF THE SPECIES DOMESTICUS, CONTAINING >= 57 % MEAT OR OFFAL (EXCL. SAUSAGES AND SIMILAR PRODUCTS, HOMOGENISED PREPARATIONS OF HEADING No 1602 10 00, PREPARATIONS OF LIVER AND MEAT EXTRACTS 1602.39.80 PREPARED OR PRESERVED MEAT OR MEAT OFFAL OF DUCKS, GEESE AND GUINEA FOWL OF THE SPECIES DOMESTICUS (EXCL. THAT CONTAINING >= 25 % MEAT OR OFFAL, AND SAUSAGES AND SIMILAR PRODUCTS, HOMOGENISED PREPARATIONS OF HEADING No 1602 10 00, PREPARATIONS OF LIVER AND MEAT EXTRACTS 1602.41.10 HAMS AND CUTS THEREOF, OF DOMESTIC SWINE, PREPARED OR PRESERVED 1602.41.90 HAMS AND CUTS THEREOF, OF SWINE, PREPARED OR PRESERVED (EXCL. DOMESTIC) 1602.42.10 PREPARED OR PRESERVED SHOULDERS AND CUTS THEREOF, OF DOMESTIC SWINE 1602.42.90 PREPARED OR PRESERVED SHOULDERS AND CUTS THEREOF, OF SWINE (EXCL. DOMESTIC) 1602.49.13 PREPARED OR PRESERVED DOMESTIC SWINE COLLARS AND PARTS THEREOF, INCL. MIXTURES OF COLLARS AND SHOULDERS 1602.49.19 MEAT OR OFFAL, INCL. MIXTURES OF DOMESTIC SWINE, PREPARED OR PRESERVED, CONTAINING, BY WEIGHT, >= 80 % OF MEAT OR OFFAL OF ANY KIND, INCLUDING PORK FAT AND FATS OF ANY KIND OR ORIGIN (EXCL. HAMS, SHOULDERS, LOINS, COLLARS AND PARTS THEREOF, SAUSAGES 1602.49.90 PREPARED OR PRESERVED MEAT, OFFAL AND MIXTURES OF SWINE (EXCL. DOMESTIC, HAMS, SHOULDERS AND PARTS THEREOF, SAUSAGES AND SIMILAR PRODUCTS, HOMOGENISED PREPARATIONS OF SUBHEADING 1602 10 00, PREPARATIONS OF LIVER AND MEAT EXTRACTS AND JUICES) 1602.50.31 CORNED BEEF, IN AIRTIGHT CONTAINERS 1602.50.39 MEAT OR OFFAL OF BOVINE ANIMALS, PREPARED OR PRESERVED, COOKED (EXCL. THOSE IN AIRTIGHT CONTAINERS, SAUSAGES AND SIMILAR PRODUCTS AND HOMOGENISED PREPARATIONS IN SUBHEADING 1602 10 00) 1602.50.80 MEAT OR OFFAL OF BOVINE ANIMALS, PREPARED OR PRESERVED, COOKED (EXCL. MEAT OR OFFAL IN AIRTIGHT CONTAINERS, SAUSAGES AND SIMILAR PRODUCTS, AND HOMOGENIZD PREPARATIONS IN SUBHEADING 1602 10 00) 1602.90.31 PREPARED OR PRESERVED MEAT OR OFFAL OF GAME OR RABBIT (EXCL. OF WILD BOAR, SAUSAGES AND SIMILAR PRODUCTS, HOMOGENISED PREPARATIONS OF SUBHEADING 1602 10 00, PREPARATIONS OF LIVER AND MEAT EXTRACTS AND JUICES) 1602.90.41 PREPARED OR PRESERVED MEAT OR MEAT OFFAL OF REINDEER (EXCL. SAUSAGES AND SIMILAR PRODUCTS, HOMOGENISED PREPARATIONS OF SUBHEADING NO 1602.10.00, PREPARATIONS OF LIVER AND MEAT EXTRACTS AND JUICES) 1602.90.51 PREPARED OR PRESERVED MEAT OR OFFAL CONTAINING MEAT OR OFFAL OF DOMESTIC SWINE (EXCL. OF POULTRY, BOVINE ANIMALS, GAME OR RABBIT, SAUSAGES AND SIMILAR PRODUCTS, HOMOGENISED PREPARATIONS OF SUBHEADING 1602 10 00, PREPARATIONS OF LIVER AND MEAT EXTRACTS 1602.90.61 PREPARED OR PRESERVED MEAT OR OFFAL, UNCOOKED, CONTAINING MEAT OR OFFAL OF BOVINE ANIMALS, INCL. MIXTURES OF COOKED AND UNCOOKED MEAT OR OFFAL (EXCL. OF POULTRY, DOMESTIC SWINE, GAME OR RABBIT, SAUSAGES AND SIMILAR PRODUCTS, AND PREPARATIONS OF LIVER) 1602.90.72 PREPARED OR PRESERVED MEAT OR OFFAL OF SHEEP, UNCOOKED, INCL. MIXTURES OF COOKED AND UNCOOKED MEAT OR OFFAL (EXCL. SAUSAGES AND SIMILAR PRODUCTS AND PREPARATIONS OF LIVER) 1602.90.74 PREPARED OR PRESERVED MEAT OR OFFAL OF GOATS, UNCOOKED, INCL. MIXTURES OF COOKED AND UNCOOKED MEAT OR OFFAL (EXCL. SAUSAGES AND SIMILAR PRODUCTS AND PREPARATIONS OF LIVER) 1602.90.76 PREPARED OR PRESERVED MEAT OR OFFAL OF SHEEP, COOKED (EXCL. SAUSAGES AND SIMILAR PRODUCTS, HOMOGENISED PREPARATIONS OF SUBHEADING 1602 10 00, PREPARATIONS OF LIVER AND MEAT EXTRACTS AND JUICES) 1602.90.78 PREPARED OR PRESERVED MEAT OR OFFAL OF GOATS, COOKED (EXCL. SAUSAGES AND SIMILAR PRODUCTS, HOMOGENISED PREPARATIONS OF SUBHEADING 1602 10 00, PREPARATIONS OF LIVER AND MEAT EXTRACTS AND JUICES) 1701.91.00 REFINED CANE OR BEET SUGAR, CONTAINING ADDED FLAVOURING OR COLOURING, IN SOLID FORM 1701.99.10 WHITE SUGAR, CONTAINING IN DRY STATE>= 99,5 % SUCROSE (EXCL. FLAVOURED OR COLOURED) 1701.99.90 CANE OR BEET SUGAR AND CHEMICALLY PURE SUCROSE, IN SOLID FORM (EXCL. CANE AND BEET SUGAR CONTAINING ADDED FLAVOURING OR COLOURING, RAW SUGAR AND WHITE SUGAR) 1702.11.00 LACTOSE IN SOLID FORM AND LACTOSE SYRUP, NOT CONTAINING ADDED FLAVOURING OR COLOURING MATTER, CONTAINING BY WEIGHT >= 99 % LACTOSE, EXPRESSED AS ANHYDROUS LACTOSE, CALCULATED ON THE DRY MATTER 1702.19.00 LACTOSE IN SOLID FORM AND LACTOSE SYRUP, NOT CONTAINING ADDED FLAVOURING OR COLOURING MATTER, CONTAINING BY WEIGHT < 99 % LACTOSE, EXPRESSED AS ANHYDROUS LACTOSE, CALCULATED ON THE DRY MATTER 1702.20.90 MAPLE SUGAR, IN SOLID FORM, AND MAPLE SYRUP (EXCL. FLAVOURED OR COLOURED) 1702.90.60 ARTIFICIAL HONEY, WHETHER OR NOT MIXED WITH NATURAL HONEY 1702.90.71 SUGAR AND MOLASSES, CARAMELISED, CONTAINING, IN THE DRY STATE, >= 50 % BY WEIGHT OF SUCROSE 1702.90.75 SUGAR AND MOLASSES, CARAMELISED, CONTAINING, IN THE DRY STATE, < 50 % BY WEIGHT OF SUCROSE, IN POWDER FORM, WHETHER OR NOT AGGLOMERATED 1702.90.79 SUGAR AND MOLASSES, CARAMELISED, CONTAINING, IN THE DRY STATE, < 50 % BY WEIGHT OF SUCROSE (EXCL. SUGAR AND MOLASSES IN POWDER FORM, WHETHER OR NOT AGGLOMERATED) 1801.00.00 COCOA BEANS, WHOLE OR BROKEN, RAW OR ROASTED 2002.10.10 PEELED TOMATOES, WHOLE OR IN PIECES, PREPARED OR PRESERVED (OTHERWISE THAN BY VINEGAR OR ACETIC ACID) 2002.10.90 UNPEELED TOMATOES, WHOLE OR IN PIECES, PREPARED OR PRESERVED (OTHERWISE THAN BY VINEGAR OR ACETIC ACID) 2002.90.11 TOMATOES, PREPARED OR PRESERVED OTHERWISE THAN BY VINEGAR OR ACETIC ACID, WITH DRY MATTER CONTENT OF < 12 %, IN IMMEDIATE PACKINGS OF A NET CONTENT OF > 1 KG (EXCL. TOMATOES WHOLE OR IN PIECES) 2002.90.19 TOMATOES, PREPARED OR PRESERVED OTHERWISE THAN BY VINEGAR OR ACETIC ACID, WITH DRY MATTER CONTENT OF < 12 %, IN IMMEDIATE PACKINGS OF A NET CONTENT OF =< 1 KG (EXCL. TOMATOES WHOLE OR IN PIECES) 2002.90.31 TOMATOES, PREPARED OR PRESERVED OTHERWISE THAN BY VINEGAR OR ACETIC ACID, WITH DRY MATTER CONTENT OF 12,30 %, IN IMMEDIATE PACKINGS OF A NET CONTENT OF > 1 KG (EXCL. TOMATOES WHOLE OR IN PIECES) 2002.90.39 TOMATOES, PREPARED OR PRESERVED OTHERWISE THAN BY VINEGAR OR ACETIC ACID, WITH DRY MATTER CONTENT OF 12,30 %, IN IMMEDIATE PACKINGS OF A NET CONTENT OF =< 1 KG (EXCL. TOMATOES WHOLE OR IN PIECES) 2002.90.91 TOMATOES, PREPARED OR PRESERVED OTHERWISE THAN BY VINEGAR OR ACETIC ACID, WITH DRY MATTER CONTENT OF > 30 %, IN IMMEDIATE PACKINGS OF A NET CONTENT OF > 1 KG (EXCL. TOMATOES WHOLE OR IN PIECES) 2002.90.99 TOMATOES, PREPARED OR PRESERVED OTHERWISE THAN BY VINEGAR OR ACETIC ACID, WITH DRY MATTER CONTENT OF > 30 %, IN IMMEDIATE PACKINGS OF A NET CONTENT OF =< 1 KG (EXCL. TOMATOES WHOLE OR IN PIECES) 2004.10.10 COOKED POTATOES, FROZEN 2004.10.99 POTATOES, PREPARED OR PRESERVED OTHERWISE THAN BY VINEGAR OR ACETIC ACID, FROZEN (EXCL. COOKED ONLY AND IN THE FORM OF FLOUR, MEAL OR FLAKES) 2005.20.20 POTATOES, THINLY SLICED, COOKED IN FAT OR OIL, WHETHER OR NOT SALTED OR FLAVOURED, IN AIRTIGHT PACKINGS, SUITABLE FOR DIRECT CONSUMPTION, NOT FROZEN 2005.20.80 POTATOES, PREPARED OR PRESERVED OTHERWISE THAN BY VINEGAR OR ACETIC ACID, NOT FROZEN, (EXCL. POTATOES IN THE FORM OF FLOUR, MEAL OR FLAKES, AND THINLY SLICED, COOKED IN FAT OR OIL, WHETHER OR NOT SALTED OR FLAVOURED, IN AIRTIGHT PACKING) 2008.11.92 GROUNDNUTS, ROASTED, IN PACKINGS OF A NET CONTENT OF > 1 KG 2008.11.94 GROUNDNUTS, PREPARED OR PRESERVED, IN IMMEDIATE PACKINGS OF A NET CONTENT OF > 1 KG, N.E.S. (EXCL. ROASTED AND PEANUT BUTTER) 2008.11.96 GROUNDNUTS, PREPARED OR PRESERVED, IN IMMEDIATE PACKINGS OF A NET CONTENT NOT EXCEEDING 1 KG 2008.11.98 GROUNDNUTS, PREPARED OR PRESERVED, IN IMMEDIATE PACKINGS OF A NET CONTENT EXCEEDING 1 KG (EXCL. ROASTED AND PEANUT BUTTER) 2008.19.11 COCONUTS, CASHEW NUTS, BRAZIL NUTS, ARECA BETEL NUTS, COLA NUTS AND MACADAMIA NUTS, INCL. MIXTURES CONTAINING 50 % OR MORE BY WEIGHT OF TROPICAL FRUIT AND TROPICAL NUTS OF A TYPE SPECIFIED IN ADDITIONAL NOTES 7 AND 8 TO CHAPTER 20, IN IMMEDIATE PACKING 2008.19.13 ROASTED ALMONDS AND PISTACHIOS, IN IMMEDIATE PACKINGS OF A NET CONTENT EXCEEDING 1 KG 2008.19.19 NUTS AND OTHER SEEDS, INCL. MIXTURES, PREPARED OR PRESERVED, IN IMMEDIATE PACKINGS OF A NET CONTENT EXCEEDING 1 KG (EXCL. PEANUT BUTTER OR GROUNDNUTS OTHERWISE PREPARED OR PRESERVED, ROASTED ALMONDS AND PISTACHIOS AND TROPICAL NUTS 2008.19.59 COCONUTS, CASHEW NUTS, BRAZIL NUTS, ARECA BETEL NUTS, COLA NUTS AND MACADAMIA NUTS, INCL. MIXTURES CONTAINING >= 50 % BY WEIGHT OF TROPICAL FRUIT AND TROPICAL NUTS OF A TYPE SPECIFIED IN ADDITIONAL NOTES 7 AND 8 TO CHAPTER 20, IN IMMEDIATE PACKING 2008.19.93 ROASTED ALMONDS AND PISTACHIOS, IN IMMEDIATE PACKINGS OF A NET CONTENT NOT EXCEEDING 1 KG 2008.19.95 ROASTED NUTS, IN IMMEDIATE PACKINGS OF A NET CONTENT NOT EXCEEDING 1 KG (EXCL. GROUNDNUTS, ALMONDS, PISTACHIOS, COCONUTS, CASHEW NUTS, BRAZIL NUTS, ARECA BETEL NUTS, COLA NUTS AND MACADAMIA NUTS) 2008.19.99 NUTS AND OTHER SEEDS, INCL. MIXTURES, PREPARED OR PRESERVED, IN IMMEDIATE PACKINGS OF A NET CONTENT NOT EXCEEDING 1 KG (EXCL. PEANUT BUTTER OR GROUNDNUTS OTHERWISE PREPARED OR PRESERVED, ROASTED NUTS, COCONUTS, CASHEW NUTS, BRAZIL NUTS, ARECA BETEL 2008.20.19 PINEAPPLES, PREPARED OR PRESERVED, CONTAINING ADDED SPIRIT, IN PACKINGS OF > 1 KG (EXCL. WITH SUGAR CONTENT OF > 17 %) 2008.20.51 PINEAPPLES, PREPARED OR PRESERVED, CONTAINING ADDED SUGAR BUT NO ADDED SPIRIT, WITH SUGAR CONTENT OF > 17 %, IN PACKINGS OF > 1 KG 2008.20.71 PINEAPPLES, PREPARED OR PRESERVED, CONTAINING ADDED SUGAR BUT NO ADDED SPIRIT, WITH SUGAR CONTENT OF > 19 %, IN PACKINGS OF =< 1 KG 2008.20.99 PINEAPPLES, PREPARED OR PRESERVED, IN PACKINGS OF < 4,5 KG (EXCL. ADDED SUGAR OR SPIRIT) 2008.30.11 CITRUS FRUIT, PREPARED OR PRESERVED, CONTAINING ADDED SPIRIT, WITH SUGAR CONTENT OF > 9 % AND ACTUAL ALCOHOLIC STRENGTH OF =< 11,85 % MASS 2008.30.51 GRAPEFRUIT SEGMENTS, PREPARED OR PRESERVED, CONTAINING ADDED SUGAR BUT NO ADDED SPIRIT, IN PACKINGS OF > 1 KG 2008.30.71 GRAPEFRUIT SEGMENTS, PREPARED OR PRESERVED, CONTAINING ADDED SUGAR BUT NO ADDED SPIRIT, IN PACKINGS OF =< 1 KG 2008.30.75 MANDARINS, INCL. TANGERINES AND SATSUMAS, CLEMENTINES, WILKINGS AND SIMILAR CITRUS HYBRIDS, PREPARED OR PRESERVED, CONTAINING ADDED SUGAR BUT NO ADDED SPIRIT, IN PACKINGS OF =< 1 KG 2008.30.90 CITRUS FRUIT, PREPARED OR PRESERVED (EXCL. ADDED SPIRIT OR SUGAR) 2008.40.11 PEARS, PREPARED OR PRESERVED, CONTAINING ADDED SPIRIT, WITH SUGAR CONTENT OF > 13 % AND ACTUAL ALCOHOLIC STRENGTH OF =< 11,85 % MASS, IN PACKINGS OF > 1 KG 2008.40.21 PEARS, PREPARED OR PRESERVED, CONTAINING ADDED SPIRIT, WITH ACTUAL ALCOHOLIC STRENGTH OF =< 11,85 % MASS, IN PACKINGS OF > 1 KG (EXCL. SUGAR CONTENT OF > 13 %) 2008.40.31 PEARS, PREPARED OR PRESERVED, CONTAINING ADDED SPIRIT, WITH SUGAR CONTENT OF > 15 %, IN PACKINGS OF =< 1 KG 2008.40.51 PEARS, PREPARED OR PRESERVED, CONTAINING NO SPIRIT BUT WITH ADDED SUGAR, WITH SUGAR CONTENT OF > 13 %, IN PACKINGS OF > 1 KG 2008.40.71 PEARS, PREPARED OR PRESERVED, CONTAINING NO SPIRIT BUT WITH ADDED SUGAR, WITH SUGAR CONTENT OF > 15 %, IN PACKINGS OF =< 1 KG 2008.40.79 PEARS, PREPARED OR PRESERVED, CONTAINING NO SPIRIT BUT WITH ADDED SUGAR, WITH SUGAR CONTENT OF =< 15 %, IN PACKINGS OF =< 1 KG 2008.50.11 APRICOTS, PREPARED OR PRESERVED, CONTAINING ADDED SPIRIT, WITH SUGAR CONTENT OF > 13 % AND ACTUAL ALCOHOLIC STRENGTH OF =< 11,85 % MASS, IN PACKINGS OF > 1 KG 2008.50.31 APRICOTS, PREPARED OR PRESERVED, CONTAINING ADDED SPIRIT, WITH ACTUAL ALCOHOLIC STRENGTH OF =< 11,85 % MASS, IN PACKINGS OF > 1 KG (EXCL. SUGAR CONTENT OF > 13 %) 2008.50.39 APRICOTS, PREPARED OR PRESERVED, CONTAINING ADDED SPIRIT, WITH ACTUAL ALCOHOLIC STRENGTH OF > 11,85 % MASS, IN PACKINGS OF > 1 KG (EXCL. SUGAR CONTENT OF > 13 %) 2008.50.69 APRICOTS, PREPARED OR PRESERVED, CONTAINING NO SPIRIT BUT WITH ADDED SUGAR, WITH SUGAR CONTENT OF =< 13 %, IN PACKINGS OF > 1 KG 2008.50.94 APRICOTS, PREPARED OR PRESERVED, NOT CONTAINING ADDED SPIRIT OR ADDED SUGAR, IN IMMEDIATE PACKINGS OF WITH A NET CONTENT OF LESS THAN 5 KG BUT NOT LESS THAN 4,5 KG 2008.50.99 APRICOTS, PREPARED OR PRESERVED, IN PACKINGS OF < 4,5 KG (EXCL. ADDED SPIRIT OR SUGAR) 2008.60.31 CHERRIES, PREPARED OR PRESERVED, CONTAINING ADDED SPIRIT, WITH ACTUAL ALCOHOLIC STRENGTH OF =< 11,85 % MASS (EXCL. SUGAR CONTENT OF > 9 %) 2008.60.51 SOUR CHERRIES, PREPARED OR PRESERVED, CONTAINING NO SPIRIT BUT WITH ADDED SUGAR, IN PACKINGS OF > 1 KG 2008.60.59 CHERRIES, PREPARED OR PRESERVED, CONTAINING NO SPIRIT BUT WITH ADDED SUGAR, IN PACKINGS OF > 1 KG (EXCL. SOUR CHERRIES) 2008.60.71 SOUR CHERRIES, PREPARED OR PRESERVED, IN PACKINGS OF >= 4,5 KG (EXCL. ADDED SPIRIT OR SUGAR) 2008.60.79 CHERRIES, PREPARED OR PRESERVED, IN PACKINGS OF >= 4,5 KG (EXCL. ADDED SPIRIT OR SUGAR AND SOUR CHERRIES) 2008.60.91 SOUR CHERRIES, PREPARED OR PRESERVED, IN PACKINGS OF < 4,5 KG (EXCL. ADDED SPIRIT OR SUGAR) 2008.70.94 PEACHES, PREPARED OR PRESERVED, NOT CONTAINING ADDED SPIRIT OR ADDED SUGAR, IN IMMEDIATE PACKINGS OF WITH A NET CONTENT OF LESS THAN 5 KG BUT NOT LESS THAN 4,5 KG 2008.80.11 STRAWBERRIES, PREPARED OR PRESERVED, CONTAINING ADDED SPIRIT, WITH SUGAR CONTENT OF > 9 % AND ACTUAL ALCOHOLIC STRENGTH OF =< 11,85 % MASS 2008.80.19 STRAWBERRIES, PREPARED OR PRESERVED, CONTAINING ADDED SPIRIT, WITH SUGAR CONTENT OF > 9 % AND ACTUAL ALCOHOLIC STRENGTH OF > 11,85 % MASS 2008.80.31 STRAWBERRIES, PREPARED OR PRESERVED, CONTAINING ADDED SPIRIT, WITH ACTUAL ALCOHOLIC STRENGTH OF =< 11,85 % MASS (EXCL. SUGAR CONTENT OF > 9 %) 2008.80.50 STRAWBERRIES, PREPARED OR PRESERVED, CONTAINING NO SPIRIT BUT WITH ADDED SUGAR, IN PACKINGS OF > 1 KG 2008.99.45 PLUMS, PREPARED OR PRESERVED, CONTAINING NO SPIRIT BUT WITH ADDED SUGAR, IN PACKINGS OF > 1 KG 2008.99.55 PLUMS, PREPARED OR PRESERVED, CONTAINING NO SPIRIT BUT WITH ADDED SUGAR, IN PACKINGS OF =< 1 KG 2008.99.72 PLUMS, PREPARED OR PRESERVED, NOT CONTAINING ADDED SPIRIT OR ADDED SUGAR, IN IMMEDIATE PACKINGS OF A NET CONTENT OF NOT LESS THAN 5 KG 2008.99.78 PLUMS, PREPARED OR PRESERVED, NOT CONTAINING ADDED SPIRIT OR ADDED SUGAR, IN IMMEDIATE PACKINGS OF A NET CONTENT OF < 5 KG 2009.11.11 FROZEN ORANGE JUICE, DENSITY OF > 1,33 G/CCM AT 20 oC, VALUE OF =< 30 EUR PER 100 KG, WHETHER OR NOT CONTAINING ADDED SUGAR OR OTHER SWEETENING MATTER (EXCL. FERMENTED OR CONTAINING SPIRIT) 2009.11.19 FROZEN ORANGE JUICE, DENSITY OF > 1,33 G/CCM AT 20 oC, VALUE OF > 30 EUR PER 100 KG, WHETHER OR NOT CONTAINING ADDED SUGAR OR OTHER SWEETENING MATTER (EXCL. FERMENTED OR CONTAINING SPIRIT) 2009.11.91 FROZEN ORANGE JUICE, DENSITY OF =< 1,33 G/CCM AT 20 oC, VALUE OF =< 30 EUR PER 100 KG, WITH > 30 % ADDED SUGAR (EXCL. FERMENTED OR CONTAINING SPIRIT) 2009.11.99 FROZEN ORANGE JUICE, DENSITY OF =< 1,33 G/CCM AT 20 oC, WHETHER OR NOT CONTAINING ADDED SUGAR OR OTHER SWEETENING MATTER (EXCL. FERMENTED, CONTAINING SPIRIT, WITH A VALUE OF =< 30 EUR PER 100 KG AND WITH > 30 % ADDED SUGAR) 2009.19.98 ORANGE JUICE, UNFERMENTED, BRIX VALUE > 20 BUT <= 67 AT 20 oC, WHETHER OR NOT CONTAINING ADDED SUGAR OR OTHER SWEETENING MATTER (EXCL. CONTAINING SPIRIT AND FROZEN, WITH A VALUE OF <= 30 (EURO) PER 100 KG AND WITH > 30 % ADDED SUGAR) 2009.69.11 GRAPE JUICE, INCL. GRAPE MUST, UNFERMENTED, BRIX VALUE > 67 AT 20 oC, VALUE OF <= 22 (EURO) PER 100 KG, WHETHER OR NOT CONTAINING ADDED SUGAR OR OTHER SWEETENING MATTER (EXCL. CONTAINING SPIRIT) 2009.69.51 CONCENTRATED GRAPE JUICE, INCL. GRAPE MUST, UNFERMENTED, BRIX VALUE > 30 BUT <= 67 AT 20 oC, VALUE OF > 18 (EURO) PER 100 KG, WHETHER OR NOT CONTAINING ADDED SUGAR OR OTHER SWEETENING MATTER (EXCL. CONTAINING SPIRIT) 2009.69.71 CONCENTRATED GRAPE JUICE, INCL. GRAPE MUST, UNFERMENTED, BRIX VALUE > 30 BUT <= 67 AT 20 oC, VALUE OF <= 18 (EURO) PER 100 KG, CONTAINING > 30 % ADDED SUGAR (EXCL. CONTAINING SPIRIT) 2009.69.79 GRAPE JUICE, INCL. GRAPE MUST, UNFERMENTED, BRIX VALUE > 30 BUT <= 67 AT 20 oC, VALUE OF <= 18 (EURO) PER 100 KG, CONTAINING > 30 % ADDED SUGAR (EXCL. CONCENTRATED OR CONTAINING SPIRIT) 2009.79.11 APPLE JUICE, UNFERMENTED, BRIX VALUE > 67 AT 20 oC, VALUE OF <= 22 (EURO) PER 100 KG, WHETHER OR NOT CONTAINING ADDED SUGAR OR OTHER SWEETENING MATTER (EXCL. CONTAINING SPIRIT) 2009.79.91 APPLE JUICE, UNFERMENTED, BRIX VALUE > 20 BUT <= 67 AT 20 oC, VALUE OF <= 18 (EURO) PER 100 KG, D CONTAINING > 30 % ADDED SUGAR (EXCL. CONTAINING SPIRIT) 2009.79.99 APPLE JUICE, UNFERMENTED, BRIX VALUE > 20 BUT <= 67 AT 20 oC (EXCL. CONTAINING ADDED SUGAR OR CONTAINING SPIRIT) 2009.90.11 MIXTURES OF APPLE AND PEAR JUICE, DENSITY OF > 1,33 G/CCM AT 20 oC, VALUE OF =< 22 EUR PER 100 KG, WHETHER OR NOT CONTAINING ADDED SUGAR OR OTHER SWEETENING MATTER (EXCL. FERMENTED OR CONTAINING SPIRIT) 2009.90.13 MIXTURES OF APPLE AND PEAR JUICE 2009.90.31 MIXTURES OF APPLE AND PEAR JUICE, DENSITY OF =< 1,33 G/CCM AT 20 oC, VALUE OF =< 18 EUR PER 100 KG, CONTAINING > 30 % ADDED SUGAR (EXCL. FERMENTED OR CONTAINING SPIRIT) 2009.90.41 MIXTURES OF CITRUS AND PINEAPPLE JUICE, DENSITY OF =< 1,33 G/CCM AT 20 oC, VALUE OF > 30 EUR PER 100 KG, CONTAINING ADDED SUGAR (EXCL. FERMENTED OR CONTAINING SPIRIT) 2009.90.79 MIXTURES OF CITRUS AND PINEAPPLE JUICE, DENSITY OF =< 1,33 G/CCM AT 20 oC, VALUE OF =< 30 EUR PER 100 KG (EXCL. CONTAINING ADDED SUGAR, FERMENTED OR CONTAINING SPIRIT) 2305.00.00 OIL.CAKE AND OTHER SOLID RESIDUES, WHETHER OR NOT GROUND OR IN THE FORM OF PELLETS, RESULTING FROM THE EXTRACTION OF GROUNDNUT OIL 2307.00.11 WINE LEES, HAVING A TOTAL ALCOHOLIC STRENGTH BY MASS OF <= 7,9 % MAS AND A DRY MATTER CONTENT >= 25 % BY WEIGHT 2307.00.19 WINE LEES (EXCL. WINE LEES HAVING A TOTAL ALCOHOLIC STRENGTH OF<= 7,9 % AND A DRY MATTER CONTENT OF >= 25 % BY WEIGHT) 2307.00.90 ARGOL 2308.00.11 GRAPE MARC, OF A KIND USED IN ANIMAL FEEDING, WHETHER OR NOT IN THE FORM OF PELLETS, HAVING A TOTAL ALCOHOLIC STRENGTH BY MASS OF <= 4,3 % MAS AND A DRY MATTER CONTENT OF <= 40 % BY WEIGHT 2308.00.19 GRAPE MARC, OF A KIND USED IN ANIMAL FEEDING, WHETHER OR NOT IN THE FORM OF PELLETS (EXCL. GRAPE MARC HAVING A TOTAL ALCOHOLIC STRENGTH BY MASS OF <= 4,3 % MAS AND A DRY MATTER CONTENT OF <= 40 % BY WEIGHT) 2308.00.90 MAIZE STALKS, MAIZE LEAVES, FRUIT PEEL AND OTHER VEGETABLE MATERIALS, WASTE, RESIDUES AND BY.PRODUCTS FOR ANIMAL FEEDING, WHETHER OR NOT IN THE FORM OF PELLETS, N.E.S. (EXCL. ACORNS, HORSE.CHESTNUTS AND POMACE OR MARC OF FRUIT) 2309.90.35 PREPARATIONS FOR ANIMAL FOOD, CONTAINING NO STARCH OR =< 10 % STARCH, CONTAINING GLUCOSE, GLUCOSE SYRUP, MALTODEXTRINE AND ITS SYRUP, AND WITH >= 50 % BUT < 75 % MILK PRODUCT CONTENT (EXCL. DOG OR CAT FOOD PUT UP FOR RETAIL SALE) 2309.90.39 PREPARATIONS FOR ANIMAL FOOD, CONTAINING NO STARCH OR =< 10 % STARCH, CONTAINING GLUCOSE, GLUCOSE SYRUP, MALTODEXTRINE AND ITS SYRUP, AND WITH >= 75 % MILK PRODUCT CONTENT (EXCL. DOG OR CAT FOOD PUT UP FOR RETAIL SALE) 2309.90.41 PREPARATIONS FOR ANIMAL FOOD, CONTAINING > 10 % BUT =< 30 % STARCH, CONTAINING GLUCOSE, GLUCOSE SYRUP, MALTODEXTRINE AND ITS SYRUP, AND WITH NO OR < 10 % MILK PRODUCT CONTENT (EXCL. DOG OR CAT FOOD PUT UP FOR RETAIL SALE) 2309.90.51 PREPARATIONS FOR ANIMAL FOOD, CONTAINING > 30 % STARCH, CONTAINING GLUCOSE, GLUCOSE SYRUP, MALTODEXTRINE AND ITS SYRUP, AND WITH NO OR < 10 % MILK PRODUCT CONTENT (EXCL. DOG OR CAT FOOD PUT UP FOR RETAIL SALE) 2309.90.53 PREPARATIONS FOR ANIMAL FOOD, CONTAINING > 30 % STARCH, CONTAINING GLUCOSE, GLUCOSE SYRUP, MALTODEXTRINE AND ITS SYRUP, AND WITH >= 10 % BUT < 50 % MILK PRODUCT CONTENT (EXCL. DOG OR CAT FOOD PUT UP FOR RETAIL SALE) 2309.90.59 PREPARATIONS FOR ANIMAL FOOD, CONTAINING > 30 % STARCH, CONTAINING GLUCOSE, GLUCOSE SYRUP, MALTODEXTRINE AND ITS SYRUP, AND WITH >= 50 % MILK PRODUCT CONTENT (EXCL. DOG OR CAT FOOD PUT UP FOR RETAIL SALE) 2309.90.70 PREPARATIONS FOR ANIMAL FOOD, CONTAINING NO STARCH, GLUCOSE, MALTODEXTRINE OR THEIR SYRUPS, BUT CONTAINING MILK PRODUCTS (EXCL. DOG OR CAT FOOD PUT UP FOR RETAIL SALE) 2309.90.91 BEET PULP WITH ADDED MOLASSES OF A KIND USED IN ANIMAL FEEDING 2309.90.93 PREMIXTURES OF A KIND USED IN ANIMAL FEEDING, CONTAINING NO STARCH, GLUCOSE, GLUCOSE SYRUP, MALTODEXTRINE, MALTODEXTRINE SYRUP OR MILK PRODUCTS 2309.90.95 PREPARATIONS OF A KIND USED IN ANIMAL FEEDING, CONTAINING BY WEIGHT >=49 % OF CHOLINE CHLORIDE, ON ORGANIC OR INORGANIC BASE 2309.90.97 PREPARATIONS OF A KIND USED IN ANIMAL FEEDING, CONTAINING NO STARCH, GLUCOSE, GLUCOSE SYRUP, MALTODEXTRINE, MALTODEXTRINE SYRUP NOR MILK PRODUCTS (EXCL. DOG OR CAT FOOD PUT UP FOR RETAIL SALE, FISH OR MARINE MAMMAL SOLUBLES) (1) As defined in the Customs Tariff Law No 8981 of 12 December 2003For the approval of the customs tariff level of the Republic of Albania (Official Gazette No 82 and No 82/1 of 2002) amended by Law No 9159 of 8 December 2003 (Official Gazette No 105 of 2003) and Law No 9330 of 6 December 2004 (Official Gazette No 103 of 2004). ANNEX II(c) (SAA Annex II(c)) c)) ALBANIAN TARIFF CONCESSIONS FOR AGRICULTURAL PRIMARY PRODUCTS ORIGINATING IN THE COMMUNITY (referred to in Article 27(3)(c)) Duty-free within a quota from the date of entry into force of the Agreement HS Code (1) Description Quota (in tonnes) 1001 90 91 COMMON WHEAT AND MESLIN SEED 20 000 1001 90 99 SPELT, COMMON WHEAT AND MESLIN (EXCL. SEED) (1) As defined in the Customs Tariff Law No 8981 of 12 December 2003For the approval of the customs tariff level of the Republic of Albania (Official Gazette No 82 and No 82/1 of 2002) amended by Law No 9159 of 8 December 2003 (Official Gazette No 105 of 2003) and Law No 9330 of 6 December 2004 (Official Gazette No 103 of 2004). ANNEX III (SAA Annex III) COMMUNITY CONCESSIONS FOR ALBANIAN FISH AND FISHERY PRODUCTS Imports into the European Community of the following products originating in Albania will be subject to the concessions set out below: CN Code Description Date of entry into force of the Agreement (full amount in first year) 1 January of the first year following the date of entry into force of the Agreement 1 January of the second year following the date of entry into force of the Agreement and following years 0301 91 10 0301 91 90 0302 11 10 0302 11 20 0302 11 80 0303 21 10 0303 21 20 0303 21 80 0304 10 15 0304 10 17 ex03041019 ex03041091 0304 20 15 0304 20 17 ex03042019 ex03049010 ex03051000 ex03053090 0305 49 45 ex03055980 ex03056980 Trout (Salmo trutta, Oncorhynchus mykiss, Oncorhynchus clarki, Oncorhynchus aguabonita, Oncorhynchus gilae, Oncorhynchus apache and Oncorhynchus chrysogaster): live; fresh or chilled; frozen; dried, salted or in brine, smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption TQ: 50 t at 0 % Over the TQ: 90 % of MFN duty TQ: 50 t at 0 % Over the TQ: 80 % of MFN duty TQ: 50 t at 0 % Over the TQ: 70 % of MFN duty 0301 93 00 0302 69 11 0303 79 11 ex03041019 ex03041091 ex03042019 ex03049010 ex03051000 ex03053090 ex03054980 ex03055980 ex03056980 Carp: live; fresh or chilled; frozen; dried, salted or in brine, smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption TQ: 20 t at 0 %. Over the TQ: 90 % of MFN duty TQ: 20 t at 0 %. Over the TQ: 80 % of MFN duty TQ: 20 t at 0 %. Over the TQ: 70 % of MFN duty ex03019990 0302 69 61 0303 79 71 ex03041038 ex03041098 ex03042094 ex03049097 ex03051000 ex03053090 ex03054980 ex03055980 ex03056980 Sea bream (Dentex dentex and Pagellus spp.): live; fresh or chilled; frozen; dried, salted or in brine, smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption TQ: 20 t at 0 %. Over the TQ: 80 % of MFN duty TQ: 20 t at 0 %. Over the TQ: 55 % of MFN duty TQ: 20 t at 0 %. Over the TQ: 30 % of MFN duty ex03019990 0302 69 94 ex03037700 ex03041038 ex03041098 ex03042094 ex03049097 ex03051000 ex03053090 ex03054980 ex03055980 ex03056980 Sea bass (Dicentrarchus labrax): live; fresh or chilled; frozen; dried, salted or in brine, smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption TQ:20 t at 0 %. Over the TQ: 80 % of MFN duty TQ: 20 t at 0 %. Over the TQ: 55 % of MFN duty TQ: 20 t at 0 %. Over the TQ: 30 % of MFN duty CN Code Description Initial Quota Volume Rate of duty 1604 13 11 1604 13 19 ex16042050 Prepared or preserved sardines 100 tonnes 6 % (1) 1604 16 00 1604 20 40 Prepared or preserved anchovies 1 000 tonnes (2) 0 % (1) The duty rate applicable to all products of HS position 1604 except prepared or preserved sardines and anchovies will be reduced as follows: Year Date of entry into force of the Agreement (duty %) 1 January of the first year following the date of entry into force of the Agreement 1 January of the second year following the date of entry into force of the Agreement and following years Duty 80 % of MFN 65 % of MFN 50 % of MFN (1) Over the quota volume, the full MFN rate of duty is applicable. (2) From the first of January of the first year following the date of entry into force of the Agreement, the yearly volume of the quota will be increased by 200 tonnes provided that at least 80 % of the previous year's quota has been used by 31 December of that year. This mechanism will apply until such time as the yearly volume of the quota has reached 1 600 tonnes or the Parties agree to apply other arrangements. ANNEX IV (SAA Annex V) INTELLECTUAL, INDUSTRIAL AND COMMERCIAL PROPERTY RIGHTS (referred to in Article 73) 1. Article 73(3) concerns the following multilateral Conventions to which Member States are Parties, or which are de facto applied by Member States:  WIPO Copyright Treaty (Geneva, 1996),  Convention for the Protection of Producers of Phonograms against Unauthorised Duplications of their Phonograms (Geneva 1971),  International Convention for the Protection of New Varieties of Plants (UPOV Geneva Act, 1991). The Stabilisation and Association Council may decide that Article 73(3) shall apply to other multilateral Conventions. 2. The Parties confirm the importance they attach to the obligations arising from the following multilateral Conventions:  International Convention for the Protection of Performers, Producers of Phonograms and Broadcasting Organisations (Rome, 1961),  Paris Convention for the Protection of Industrial Property (Stockholm Act, 1967 and amended in 1979),  Berne Convention for the Protection of Literary and Artistic Works (Paris Act, 1971),  WIPO Performances and Phonograms Treaty (Geneva, 1996),  Madrid Agreement concerning the International Registration of Marks (Stockholm Act, 1967 and amended in 1979),  Budapest Treaty on the International Recognition of the Deposit of Micro-organisms for the purposes of Patent Procedures (1977, modified in 1980),  Protocol relating to the Madrid Agreement concerning the International Registration of Marks (Madrid, 1989),  Patent Cooperation Treaty (Washington, 1970, amended in 1979 and modified in 1984),  Nice Agreement concerning the International Classification of Goods and Services for the purposes of the Registration of Marks (Geneva, 1977 and amended in 1979),  European Patent Convention,  Patent Law Treaty (PLT) (WIPO),  Trade-related aspects of intellectual property rights (TRIPS). 3. From the date of entry into force of the Agreement, Albania will grant to Community companies and nationals, in respect of the recognition and protection of intellectual, industrial and commercial property, treatment no less favourable than that granted by it to any third country under bilateral Agreements. LIST OF PROTOCOLS Protocol 1 on iron and steel products Protocol 2 on trade between Albania and the Community in the sector of processed agricultural products Protocol 3 on reciprocal preferential concessions for certain wines, the reciprocal recognition, protection and control of wine, spirit drinks and aromatised wine names Protocol 4 concerning the definition of the concept of originating products and methods of administrative cooperation Protocol 5 on mutual administrative assistance in customs matters. JOINT DECLARATIONS Joint declaration on Articles 9 and 16 of the Agreement (SAA Articles 22 and 29) The Parties declare that in the implementation of Articles 9 and 16 they will examine, in the Stabilisation and Association Council, the impact of any preferential Agreements negotiated by Albania with third countries (excluding the countries covered by the EU Stabilisation and Association Process and other adjacent countries which are not Member States of the European Union). This examination will allow for an adjustment of Albanian concessions to the Community if Albania were to offer significantly better concessions to these countries. Joint Declaration concerning Article 28 of the Agreement (SAA Article 41) 1. The Community declares its readiness to examine, within the Stabilisation and Association Council, the issue of Albania's participation in diagonal cumulation of rules of origin once economic and commercial as well as other relevant conditions for granting diagonal cumulation have been established. 2. With this in mind, Albania declares its readiness to establish free trade areas with, in particular, the other countries covered by the European Union's Stabilisation and Association Process. Joint Declaration concerning Article 39 of the Agreement (SAA Article 73) The Parties agree that for the purpose of this Agreement intellectual, industrial and commercial property includes in particular copyright, including the copyright in computer programs, and neighbouring rights, the rights relating to databases, patents, industrial designs, trademarks and service marks, topographies of integrated circuits and geographical indications, including appellations of origin, as well as protection against unfair competition as referred to in Article 10a of the Paris Convention for the Protection of Industrial Property and protection of undisclosed information on know-how. Joint Declaration concerning Article 49 of the Agreement (SAA Article 126) 1. For the purposes of the interpretation and practical application of the Agreement, the Parties agree that the cases of special urgency referred to in Article 49 of the Agreement mean cases of material breach of the Agreement by one of the two Parties. A material breach of the Agreement consists in:  repudiation of the Agreement not sanctioned by the general rules of international law, and  violation of the essential elements of the Agreement set out in Article 1. 2. The Parties agree that the appropriate measures referred to in Article 49 are measures taken in accordance with international law. If a Party takes a measure in a case of special urgency pursuant to Article 49, the other Party may avail itself of the dispute settlement procedure. Joint Declaration concerning the Principality of Andorra concerning Protocol 4 of the Agreement 1. Products originating in the Principality of Andorra falling within Chapters 25 to 97 of the Harmonised System shall be accepted by Albania as originating in the Community within the meaning of the Agreement. 2. Protocol 4 shall apply mutatis mutandis for the purpose of defining the originating status of the abovementioned products. Joint Declaration concerning the Republic of San Marino concerning Protocol 4 of the Agreement 1. Products originating in the Republic of San Marino shall be accepted by Albania as originating in the Community within the meaning of the Agreement. 2. Protocol 4 shall apply mutatis mutandis for the purpose of defining the originating status of the abovementioned products. DECLARATION BY THE COMMUNITY Declaration by the Community concerning the exceptional trade measures granted by the Community on the basis of Regulation (EC) No 2007/2000 Considering that exceptional trade measures are granted by the Community to countries participating or linked to the EU Stabilisation and Association Process, including Albania on the basis of Council Regulation (EC) No 2007/2000 of 18 September 2000 introducing exceptional trade measures for countries and territories participating in or linked to the European Union's Stabilisation and Association Process, the Community declares:  that, in application of Article 17 of the Agreement, those of the unilateral autonomous trade measures which are more favourable will apply in addition to the contractual trade concessions offered by the Community in the Agreement as long as Council Regulation (EC) No 2007/2000, as amended, applies,  that, in particular, for the products covered by Chapters 7 and 8 of the Combined Nomenclature, for which the Common Customs Tariff provides for the application of ad valorem customs duties and a specific customs duty, the reduction will apply also to the specific customs duty in derogation from the relevant provision of Article 14(1) of the Agreement.